  ROBBINS GELLER RUDMAN
    & DOWD LLP
  CHRISTOPHER M. WOOD, #032977
  CHRISTOPHER H. LYONS, #034853
  414 Union Street, Suite 900
  Nashville, TN 37219
  Telephone: 615/244-2203
  615/252-3798 (fax)
         – and –
  ANGEL P. LAU
  655 West Broadway, Suite 1900
  San Diego, CA 92101
  Telephone: 619/231-1058
  619/231-7423 (fax)

  Lead Counsel for Plaintiff

  [Additional counsel appear on signature page.]

                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF TENNESSEE

                                      AT CHATTANOOGA

  In re UNUM GROUP SECURITIES                      )   Master File No. 1:18-cv-00128
  LITIGATION                                       )
                                                   )   CLASS ACTION
                                                   )
  This Document Relates To:                        )   CONSOLIDATED COMPLAINT FOR
                                                   )   VIOLATION OF THE FEDERAL
          ALL ACTIONS.                             )   SECURITIES LAWS
                                                   )




  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 1 of 123 PageID #: 287
                                                   TABLE OF CONTENTS

                                                                                                                                        Page


  I.      INTRODUCTION ...............................................................................................................1 

  II.     JURISDICTION AND VENUE ..........................................................................................6 

  III.    PARTIES .............................................................................................................................6 

  IV.     SOURCES OF ALLEGATIONS.......................................................................................10 

  V.      BACKGROUND ...............................................................................................................10 

          A.         Background of LTC Coverage ...............................................................................12 

          B.         In December 2014, Unum Announces a Comprehensive Review of its
                     LTC Reserves.........................................................................................................15 

  VI.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
          AND OMISSIONS ............................................................................................................17 

          A.         Materially False and Misleading Statements and Omissions Concerning
                     LTC Rate Increases ................................................................................................17 

                     1.         Pre-Class Period False Statements and Omissions Concerning LTC
                                Rate Increases ............................................................................................18 

                     2.         Class Period False Statements and Omissions Concerning LTC
                                Rate Increases ............................................................................................23 

          B.         Materially False and Misleading Statements and Omissions Concerning
                     the Group and Individual Policies..........................................................................35 

                     1.         Pre-Class Period False Statements and Omissions Concerning the
                                Group and Individual Policies ...................................................................35 

                     2.         Class Period False Statements and Omissions Concerning the
                                Group and Individual Policies ...................................................................38 

          C.         Materially False and Misleading Statements and Omissions Concerning
                     the Interest-Adjusted Loss Ratio ............................................................................46 

                     1.         Pre-Class Period False Statements and Omissions Concerning the
                                Interest-Adjusted Loss Ratio......................................................................46 

                     2.         Class Period False Statements and Omissions Concerning the
                                Interest-Adjusted Loss Ratio......................................................................48 
                                                        -i-
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 2 of 123 PageID #: 288
                                                                                                                                       Page



          D.      Materially False Statements and Omissions Concerning Reserves
                  Monitoring and Adequacy .....................................................................................59 

                  1.         Pre-Class Period False Statements and Omissions Concerning
                             Reserves Monitoring and Adequacy ..........................................................59 

                  2.         Class Period False Statements and Omissions Concerning Reserves
                             Monitoring and Adequacy .........................................................................62 

  VII.    DEFENDANTS’ GAAP VIOLATIONS ...........................................................................75 

          A.      Defendants’ Material Financial Misstatements .....................................................75 

          B.      Defendants Misled Investors About the LTC Reserve ..........................................79 

          C.      GAAP Applicable to Reserve Calculations ...........................................................80 

          D.      Defendants Failed to Timely Address Adverse Trends Affecting the
                  Reserve ...................................................................................................................82 

          E.      Unum’s Adverse Trends Required an Increase to Reserves Effective
                  4Q2016 ...................................................................................................................85 

          F.      Defendants Attempted to Conceal Their Knowledge of Adverse Trends .............87 

          G.      GAAP Conclusions ................................................................................................91 

  VIII.  DEFENDANTS’ VIOLATION OF ITEM 303 .................................................................92 

          A.      Defendants Failed to Fulfill the Purpose of the MD&A Sections of
                  Unum’s SEC Filings ..............................................................................................92 

          B.      Defendants Failed to Disclose Known Trends and Uncertainties in the
                  MD&A Sections of Unum’s SEC Filings ..............................................................95 

  IX.     THE RELEVANT TRUTH IS REVEALED .....................................................................98 

  X.      ADDITIONAL SCIENTER ALLEGATIONS ................................................................101 

          A.      Unum Settled a Class Action Alleging Rampant Fraud Involving
                  Underpayment of Benefits to LTC Insureds ........................................................102 


                                                                 - ii -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 3 of 123 PageID #: 289
                                                                                                                                          Page



             B.         Defendants’ Admissions Came Shortly After Assuring Investors of the
                        Adequacy of Unum’s Reserves ............................................................................103 

             C.         Defendants Disregarded Current Factual Information When Seeking to
                        Reassure Investors Regarding Unum’s LTC Reserves ........................................104 

             D.         Defendants Refused to Provide Investors With the Information Necessary
                        to Evaluate the Adequacy of Unum’s LTC Reserves ..........................................105 

             E.         McKenney and McGarry’s Incentive Compensation Was Tied to the
                        Operating Results of Unum’s LTC Business .......................................................108 

  XI.        LOSS CAUSATION AND ECONOMIC LOSS .............................................................109 

  XII.       APPLICABILITY OF PRESUMPTION OF RELIANCE ..............................................111 

  XIII.  CLASS ACTION ALLEGATIONS ................................................................................113 

  COUNT I .....................................................................................................................................114 

  COUNT II ....................................................................................................................................115 

  PRAYER FOR RELIEF ..............................................................................................................115 

  JURY TRIAL DEMAND ............................................................................................................116 




                                                                      - iii -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 4 of 123 PageID #: 290
  I.      INTRODUCTION

          1.     This is a federal securities class action brought on behalf of all persons who

  purchased or otherwise acquired Unum Group (“Unum” or the “Company”) securities between

  October 27, 2016, and May 1, 2018, inclusive (the “Class Period”). This action seeks to recover

  damages caused by Defendants’ violations of §§10(b) and 20(a) of the Securities Exchange Act of

  1934 (the “1934 Act”), 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by

  the United States Securities and Exchange Commission (“SEC”), 17 C.F.R. §240.10b 5.

          2.     Unum is a $6.8 billion insurance company offering disability, life, accident, critical

  illness, dental and vision insurance products and other related services marketed primarily through

  the workplace in the United States (“U.S.”) and the United Kingdom (“U.K.”). The Company is

  headquartered in Chattanooga, Tennessee.

          3.     During and prior to the Class Period, Unum, President and Chief Executive Officer

  (“CEO”) Richard P. McKenney (“McKenney”), Chief Financial Officer (“CFO”) John F. McGarry

  (“McGarry”), Unum Closed Block Operations (“Closed Block”) President Steve Zabel (“Zabel”) and

  Chief Accounting Officer Daniel J. Waxenberg (“Waxenberg”) (collectively, “Defendants”), made

  materially false and misleading statements and omissions to Unum’s investors and the market

  regarding Unum’s long-term care (“LTC”) insurance business and its financial performance, as well

  as the adequacy of its LTC reserves. These statements and omissions had the effect of artificially

  inflating and maintaining Unum’s stock price, which declined when the relevant truth, including the

  inadequacies in Unum’s reserves, was revealed at the end of the Class Period, causing losses to Lead

  Plaintiff and the proposed Class.

          4.     LTC insurance is intended to protect consumers from the high cost of home care,

  assisted living care, adult day care, respite care, hospice care, nursing home care, and other

  specialized skilled facility care required when an individual becomes unable to perform the basic

                                                  -1-
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 5 of 123 PageID #: 291
  activities of daily living. These costs are typically not covered by health insurance, Medicare, or

  Medicaid. Once considered a lucrative product for insurance companies, sales of LTC policies have

  plummeted since 2002, as emerging experience made clear that the assumptions historically used to

  price the policies were woefully inadequate, leading to billions of dollars of losses and reserve

  charges for LTC insurers across the country. Unum stopped selling individual LTC policies in 2009

  and group LTC policies in 2012, yet continues to service and manage a block of LTC policies

  covering almost 1 million lives, which brings in over $600 million in premium income each year.

          5.     As experience in the LTC industry worsened, the fallout was severe. Genworth

  Financial, Inc. (“Genworth”), the largest LTC carrier (and former employer of Defendants

  McKenney and Zabel), agreed to pay $219 million in 2016 to settle a lawsuit alleging that it

  intentionally understated its LTC reserves. General Electric Company (“GE”) remains in the midst

  of civil and criminal investigations by the Securities and Exchange Commission (“SEC”) and the

  Department of Justice (“DOJ”) related to its announcement that it would have to pump $15 billion

  over seven years into its reserves to make up for dire shortfalls.

          6.     All the while, Unum maintained it was different. “[W]e are in a very different place

  than GE is,” said McGarry, when asked in February 2018 to discuss the “key differences” between

  the companies. But Unum was not so different, as McGarry would later concede. In fact, since

  before the beginning of the Class Period, Unum had been ignoring its own LTC experience in order

  to avoid costly increases to its LTC reserves, which would have negatively impacted its financial

  performance, its stock price, and its executives’ lucrative bonuses. In the course of doing so,

  Defendants made myriad false and misleading statements and omissions to conceal their misconduct

  from investors.

          7.     First, Defendants misled investors about Unum’s success in securing premium rate

  increases from state insurance commissioners – increases which were essential to maintaining the

                                                  -2-
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 6 of 123 PageID #: 292
  adequacy of its LTC reserves. When Unum increased its LTC reserves in 2014, it represented that

  the rate increase assumptions embedded in its reserves were based on Unum’s historical experience

  attaining rate increases prior to 2014. Throughout and prior to the Class Period, Defendants

  repeatedly assured investors that they were “on track” to receive their projected rate increases.

          8.     In fact, Unum was not on track. Data compiled from numerous state insurance

  commissioners shows that for at least 25 states, which represented approximately 53% of Unum’s

  LTC policy premiums, regulators were increasingly rebuffing Unum’s attempts to raise rates,

  including by delaying, reducing, or outright rejecting Unum’s proposals, at levels far higher than

  Unum’s historical experience. Unum internally tracked the results of its rate increase requests, knew

  its efforts were falling short, and admitted at the end of the Class Period that the Company had not

  received approvals as quickly as it projected, that the approvals it had received had been phased-in

  over a longer time period, and that these delays and rejections were negatively impacting its reported

  loss ratios and reserves.

          9.     Second, Defendants misled investors about the composition and makeup of Unum’s

  LTC block.     In attempting to distinguish itself from other LTC carriers, Unum repeatedly

  emphasized the proportion of its LTC block which was made up of group policies – policies it

  characterized as “low risk,” with “conservative plan designs,” and which overall had both higher

  termination rates and lower benefits than individual policies. While it was true that group policies

  made up approximately 85% of Unum’s LTC block by number of in-force lives, it was the individual

  block that was responsible for inadequacies in Unum’s reserves.

          10.    Between 2014 and 2017, despite amounting to only 15% of Unum’s LTC block,

  individual LTC policies accounted for over 79% of Unum’s incurred claims. In addition, the

  termination rates for Unum’s individual policies were far lower than the rate Unum had projected in

  setting its reserves, and the dollar amount of incurred claims for its individual policies was 121%

                                                  -3-
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 7 of 123 PageID #: 293
  higher than the amounts which formed the basis for Unum’s reserves. As McGarry would later

  admit, this block was in fact, “not inconsistent with GE,” and Defendants’ omissions and repeated

  attempts to downplay the dire performance of this block misled investors regarding the risks

  associated with Unum’s LTC business.

          11.     Third, Defendants misled investors regarding Unum’s interest adjusted loss ratio, its

  ability to maintain its interest adjusted loss ratio within a manageable range, and the relevance of

  Unum’s interest adjusted loss ratio in serving as a proxy for the adequacy of the Company’s LTC

  reserves.

          12.     Unum emphasized its interest adjusted loss ratio as a key metric to enable investors to

  assess the risks in the Company’s LTC block. An insurance loss ratio measures the ratio of losses

  from the payment of claims and benefits, to gains from premium income earned on a set of policies.

  The higher the loss ratio, the greater the claims in relation to earned premiums, and therefore the

  lower the profitability (or the greater the losses) from these policies, and the higher the likelihood

  that the insurer will need to take statutorily mandated reserve charges or increase the amount of its

  reserves to cover future claims.

          13.     Rather than provide investors with meaningful information which would allow them

  to judge the adequacy of Unum’s LTC reserves for themselves, Unum assured investors that as long

  as its interest adjusted loss ratio stayed in a 85% to 90% range, the validity of its reserve assumptions

  would not be pressured. And when its interest adjusted loss ratio did exceed 90%, Unum blamed

  short term volatility for the increases, rather than systematic trends. This allowed Unum to conceal

  the continuing deterioration of the assumptions underlying its LTC reserves, and misled investors

  regarding the strength of its reserves.




                                                    -4-
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 8 of 123 PageID #: 294
          14.      Finally, Unum materially overstated its financial results by understating its LTC

  reserves through the Class Period, and violated 17 C.F.R. §229.303 (“Item 303”) by failing to fully

  disclose the worsening trends in its LTC block.

          15.      On May 1, 2018, less than three months after again reassuring investors about the

  adequacy of its reserves, and just weeks after soliciting shareholder approval for multi-million dollar

  bonuses to its executives, Unum issued a release entitled “Unum Group Reports First Quarter 2018

  Results.” The 1Q2018 release reported that the Company’s 1Q2018 LTC loss ratio had ballooned to

  96.6%, compared to only 88.6% for 1Q2017. The 1Q2018 loss ratio also far exceeded the 85% to

  90% long-term range and even the “low 90s” near-term range the Company had previously provided

  to investors.1

          16.      On May 2, 2018, the Company hosted a conference call to discuss its 1Q2018

  financial results. During the call, McGarry told investors that the premiums Unum received from

  approved rates increases had fallen short of the projections incorporated into Unum’s Generally

  Accepted Accounting Principles (“GAAP”) reserve expectation, increasing Unum’s reported loss

  ratio “by 3% to 4%.” These revelations made clear that Unum’s LTC reserves were indeed

  inadequate, as Unum would later confirm when it was forced to increase its reserves by

  approximately $750 million before-tax in September 2018.

          17.      On this news, the price of the Company’s stock fell $8.12 per share, or nearly 17%, to

  close at $39.78 per share on May 2, 2018, on abnormally high trading volume, causing hundreds of

  millions of dollars in losses to investors who purchased Unum securities at artificially inflated prices

  during the Class Period. Securities analysts who covered Unum directly attributed these losses to




  1
      Specific quarters in a fiscal year (“FY”) are designated by the quarter number followed by the
  letter Q. Thus, 1Q2018 indicates Unum’s first quarter in fiscal year 2018.

                                                    -5-
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 9 of 123 PageID #: 295
   Unum’s reserve inadequacies: “[T]he stock is down 15% . . . I think investors are doubting your

   reserve adequacy.”

           18.    This action seeks to recover for these losses.

   II.     JURISDICTION AND VENUE

           19.    The claims asserted herein arise under and are pursuant to §§10(b) and 20(a) of the

   1934 Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. §240.10b-5, promulgated

   thereunder by the SEC.

           20.    This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

   §1331 and §27 of the 1934 Act.

           21.    Venue is proper in this District pursuant to §27 of the 1934 Act and 28 U.S.C.

   §1391(b). Many of the acts charged herein, including the dissemination of materially false and

   misleading information, occurred in substantial part in this District. In addition, the Company’s

   corporate headquarters are located in this District.

           22.    In connection with the acts alleged in this Complaint, Defendants, directly or

   indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

   the mails, interstate telephone communications and the facilities of the national securities markets.

   III.    PARTIES

           23.    (“Lead Plaintiff” or “Plaintiff”) City of Taylor Police and Fire Retirement System

   purchased Unum securities at prices artificially inflated by Defendants’ fraud, as detailed in their

   Certification and incorporated herein. ECF No. 1 at 27-29.

           24.    Defendant Unum is an insurance provider based in Chattanooga, Tennessee. Unum’s

   common stock trades on the New York Stock Exchange (“NYSE”) under the symbol “UNM.” As of

   February 20, 2018, there were over 221 million shares of Unum’s common stock outstanding.

   Unum’s principal operating subsidiaries are Unum Life Insurance Company of America (“Unum

                                                    -6-
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 10 of 123 PageID #: 296
   America”), Provident Life and Accident Insurance Company (“Provident”), The Paul Revere Life

   Insurance Company (“Paul Revere Life”), Colonial Life & Accident Insurance Company (“Colonial

   Life”), Starmount Life Insurance Company (“Starmount Life”), and Unum Limited. Unum claims to

   be a leading provider of financial protection benefits, with insurance products including disability,

   LTC, life, accident, critical illness, dental and vision, and other related services marketed primarily

   through the workplace.

           25.    Defendant McKenney served as President, CEO and a Director of Unum during the

   Class Period. Prior to becoming President and CEO in April 2015 and May 2015, respectively,

   McKenney served as Executive Vice President and CFO for Unum from 2009 to 2015, where he was

   responsible for the overall financial management of the company, including financial reporting,

   treasury and capital management, strategic planning and mergers and acquisitions, investments,

   financial planning, investor relations, and enterprise risk management. McKenney also chaired

   Unum’s Operating Committee, which oversees the company’s business operations throughout the

   U.S. and U.K. Previously, McKenney joined GE Financial Assurance, the GE entity known at the

   time as the dominant seller of LTC insurance, in 1996 and became CFO in 2002. McKenney also

   served as CFO of Genworth from May 2004 until his resignation in August 2007, and was part of the

   team that launched Genworth’s initial public offering from GE.

           26.    Defendant McGarry was the CFO and an Executive Vice President of Unum during

   the Class Period, a position he has held since April 2015. As CFO, McGarry was responsible for the

   overall financial management of the company, including financial reporting, treasury and capital

   management, strategic planning and mergers and acquisitions, investments, financial planning,

   investor relations, and enterprise risk management. McGarry is an actuary, a fellow of the Society of

   Actuaries, and a member of the American Academy of Actuaries. McGarry first joined Unum in

   1986 as an actuary. Since that time, McGarry has served in various positions, including as President

                                                    -7-
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 11 of 123 PageID #: 297
   and CEO of Closed Block Operations, which includes Unum’s LTC business, from 2012 to April

   2015.

           27.    Defendant Zabel was the President of Unum’s Closed Block segment during the Class

   Period, a position he has held since July 2015. Previously, Zabel served as Senior Vice President

   and Chief Risk Officer since August 2013, where he was responsible for the oversight of Unum’s

   enterprise risk management program. Before joining Unum, Zabel also worked at Genworth, most

   recently serving as Senior Vice President of Long Term Care Insurance.

           28.    Defendant Daniel J. Waxenberg (“Waxenberg”) has served as Senior Vice President

   and Chief Accounting Officer at Unum since February 2017. From July 2012 to February 2017,

   Waxenberg served as Vice President of Global Financial Planning. From August 2008 to July 2012,

   Waxenberg served as a controller.

           29.    The Defendants referenced above in ¶¶25-28 are collectively referred to herein as the

   “Individual Defendants.”

           30.    During the Class Period, the Individual Defendants, as senior executive officers

   and/or directors of Unum, were privy to confidential, proprietary information concerning Unum, its

   operations, finances, financial condition and present and future business prospects. The Individual

   Defendants also had access to material adverse non-public information concerning Unum, as

   discussed in detail below. Because of their positions with Unum, the Individual Defendants had

   access to non-public information about its business, finances, products, markets and present and

   future business prospects via internal corporate documents, conversations and connections with other

   corporate officers and employees, attendance at management and/or board meetings and committees

   thereof and via reports and other information provided to them in connection therewith. Because of

   their possession of such information, the Individual Defendants knew or recklessly disregarded that



                                                  -8-
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 12 of 123 PageID #: 298
   the adverse facts specified herein had not been disclosed to, and were being concealed from, the

   investing public.

           31.     The Individual Defendants are liable as direct participants in the wrongs complained

   of herein. In addition, the Individual Defendants, by reason of their status as senior executive

   officers and/or directors, were “controlling persons” within the meaning of §20(a) of the 1934 Act

   and had the power and influence and did, to cause the Company to engage in the unlawful conduct

   complained of herein. Because of their positions of control, the Individual Defendants were able to,

   and did, directly or indirectly, control the conduct of Unum’s business.

           32.     The Individual Defendants, because of their positions with the Company, controlled

   and/or possessed the authority to control the contents of its reports, press releases and presentations

   to securities analysts and, through them, to the investing public. The Individual Defendants were

   provided with copies of the Company’s reports, presentations and press releases, alleged herein to be

   misleading, prior to or shortly after their issuance and had the ability and opportunity to prevent their

   issuance or cause them to be corrected. Thus, the Individual Defendants had the opportunity to

   commit the fraudulent acts alleged herein.

           33.     As senior executive officers and/or directors and as controlling persons of a publicly

   traded company whose stock was, and is, registered with the NYSE and governed by the federal

   securities laws, the Individual Defendants had a duty to promptly disseminate accurate and truthful

   information with respect to Unum’s financial condition and performance, growth, operations,

   financial statements, business, products, markets, management, earnings and present and future

   business prospects, and to correct any previously issued statements that had become materially

   misleading or untrue, so that the market price of Unum stock would be based upon truthful and

   accurate information. The Individual Defendants’ misrepresentations and omissions during the

   Class Period violated these specific requirements and obligations.

                                                     -9-
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 13 of 123 PageID #: 299
           34.     Defendants are liable as participants in a fraudulent scheme and course of conduct

   that operated as a fraud or deceit on purchasers of Unum securities. The scheme: (i) deceived the

   investing public regarding Unum’s business, operations and management and the intrinsic value of

   Unum securities; (ii) caused Plaintiff and members of the Class to purchase Unum securities at

   artificially inflated prices; and (iii) resulted in losses to Plaintiff and the members of the Class as it

   was disclosed, as alleged herein.

   IV.     SOURCES OF ALLEGATIONS

           35.     Lead Plaintiff’s allegations are based upon information contained in SEC filings by

   Unum, other regulatory filings and reports, government records and reports of Unum’s operations,

   press releases and media reports about the Company, reports of securities analysts about the

   Company, transcripts of conference calls and analyst presentations by Unum or its officers and other

   reports of oral or written statements made by Defendants. The allegations contained herein are also

   based upon an investigation conducted at the direction and under the supervision of lead counsel,

   including information obtained from state regulators and the National Association of Insurance

   Commissioners.

   V.      BACKGROUND

           36.     Unum, together with its subsidiaries, provides a variety of insurance products. The

   Company’s product lines include disability, LTC, life, accident, critical illness, dental and vision

   insurance products, and other related services. The Company primarily operates in the U.S. and the

   U.K. In FY2017, Unum reported $11.3 billion in revenue, and $994 million in net income. Of its

   $11.3 billion in revenue, $8.6 billion consisted of premium income, and $2.45 billion consisted of

   investment income.




                                                     - 10 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 14 of 123 PageID #: 300
           37.    During and prior to the Class Period, Unum had four principal operating business

   segments: Unum US, Unum UK, Colonial Life and Closed Block.2 For FY2017, the percentage of

   consolidated premium income generated by each reporting segment was: (i) Unum US – 63.3%; (ii)

   Unum UK – 6%; (iii) Colonial Life – 17.6%; and (iv) Closed Block – 13.1%. Within Unum’s

   Closed Block, individual disability policies accounted for 42% of premium income, while LTC

   accounted for 58% of premium income.

           38.    At all relevant times, Unum LTC portfolio consisted of both individual LTC policies

   and group LTC policies. Unum discontinued individual long-term care policies in 2009. Unum

   discontinued group long-term care policies to employers for the benefit of employees in 2012, other

   than features contractually allowable on existing group policies. As of June 2018, Unum LTC

   policies covered approximately 962,000 lives, approximately 15% of which were individual policies.

           39.    In seeking to downplay the risks to its business, Unum repeatedly emphasized the

   prevalence of the group policies in its LTC block. For example, at the December 13, 2017 Unum

   Annual Investor Meeting, Zabel stated that Unum’s block, “is a little unique in that so much of it is

   in the group space.” Zabel went on to state:

           The group product sold in the group market, 2/3 of our product there is employer
           paid. So that has a couple of dynamics: one is, they usually come in at more of the
           base type of coverage, so the risk is going to be much lower. The other thing is when
           it’s employer paid, you’ve got an entire employee base that’s covered, which really
           helps with risk selection and really diversifies the risk within the group.

   Individual policies, in contrast, were a “high-end product that has an average premium of around

   $2,000, it’s what you might traditionally see in the market. Higher lifetime benefits on the product, a

   much higher monthly benefit and higher average benefit period.” What Unum did not seek to


   2
       The Company also discussed a corporate segment, which includes investment income on
   corporate assets not specifically allocated to a line of business, interest expense on corporate debt
   other than non-recourse debt, and certain other corporate income and expense not allocated to a line
   of business.

                                                   - 11 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 15 of 123 PageID #: 301
   highlight, however, was that while individual policies made up only 15% of Unum’s LTC portfolio,

   they represented the vast majority, almost 80%, of claims incurred.

           A.     Background of LTC Coverage

           40.    LTC insurance is intended to protect consumers from the high cost of home care,

   assisted living care, adult day care, respite care, hospice care, nursing home care, and other

   specialized skilled facility care required when an individual becomes unable to perform the basic

   activities of daily living. These costs are typically not covered by health insurance, Medicare, or

   Medicaid.

           41.    Insurance companies, including Unum, priced LTC insurance premiums based on

   four primary assumptions: (i) mortality rates (how long individuals who have policies are expected

   to live, pay premiums, and collect benefits); (ii) lapse rates (how many insureds will stop paying

   their premiums and let their policies terminate); (iii) morbidity rates (the chance someone will

   develop a condition requiring LTC); and (iv) interest rates (the rate of interest income earned on

   reserves held against premiums collected).

           42.    Companies began marketing and selling LTC insurance in the 1970s. At that time,

   among other factors, insurers modeled LTC insurance pricing after Medicare supplement policies,

   which projected high policyholder lapse rates, favorable interest rates, and assumed mortality and

   morbidity rates beneficial to insurance providers. These assumptions projected that LTC insurers

   would pay less in claims than the capital they accumulated from premium payments, and fueled a

   boom in the industry. By the end of the 1990s, more than 100 insurers sold LTC insurance. At the

   peak of the LTC market in 2002, these companies wrote approximately 750,000 new policies

   annually. By 2012, over 7.3 million people had in-force LTC policies.

           43.    However, LTC insurers discovered that the major pricing assumptions that fueled the

   expansion of the LTC market in the 1970s and 1980s were woefully inaccurate. Specifically,

                                                 - 12 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 16 of 123 PageID #: 302
   insurers had greatly overestimated expected lapse rates and interest rates, and had dramatically

   underestimated the number of policyholders that would file claims and the length of time such

   claimants would require benefits.

           44.    For example, insurers initially assumed that 8% of policyholders would let their

   policies lapse within one year, with an additional 4% thereafter. In practice, only 4% let their

   policies lapse in the first year, and just 0.5% thereafter. Indeed, voluntary lapse rates for LTC

   policies are lower than for any other insurance product. In addition, by 2007, insurers had reduced

   their assumptions for mortality rates by 10% compared to the assumptions that were used to price

   LTC policies in 2000, and by 2014 those rates had been reduced by an additional 20%. Likewise,

   morbidity rates in 2014 were between 15 to 45% higher than they were in 2000. During this same

   time period, interest rates were 2 to 4%, far lower than the 3 to 8% assumed by insurers.

           45.    LTC insurers’ use of flawed assumptions to price LTC policies meant that they had

   significantly underestimated the extent of their liabilities under these policies. Each of these

   miscalculations negatively affected an insurer’s ability to make payments due under the policies and

   consequently, subjected insurers to large losses on their LTC exposure. These miscalculations led

   most insurers, including Unum, to abandon writing new LTC policies prior to the Class Period. By

   2014, less than 15 companies sold standalone LTC policies. Nevertheless, many insurers, like

   Unum, still faced massive liabilities from their existing LTC portfolios.

           46.    To ease the pressure on their bottom lines caused by long-term care policies, many

   insurers, including Unum, sought to obtain approval for massive premium rate increases from state

   insurance regulators, with mixed success. These increases, however, were generally insufficient to

   reach profitability for their older, more generous policies. As a result, insurers have been forced to

   increase their LTC-related reserves by billions of dollars in charges over the last decade.



                                                   - 13 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 17 of 123 PageID #: 303
           47.    For instance, in November 2014, Genworth reported that as a result of a review of its

   LTC disabled life reserves, it was under-reserved by $531 million, primarily because it had

   calculated reserves based on a claim duration – i.e., the average length of time that policyholders are

   in nursing homes or receiving other long-term care – that was far shorter than the Company’s

   contemporaneous data showed. According to a subsequently filed lawsuit, which was recently

   settled for $219 million, Genworth had secretly used out-of-date claims data, including a claim

   duration of 2.2 years, when setting reserves, while using a longer, more accurate duration of

   approximately three years when it suited them for other purposes, such as marketing or lobbying

   regulators to increase rates.

           48.    In January 2018, GE announced that, based on reserve testing primarily on its LTC

   portfolio, its financial services subsidiary would have to take a pre-tax charge of $9.5 billion ($6.2

   billion after tax) for 4Q2017 and was expected to make statutory reserve contributions of $15 billion

   over the next seven years. A Bloomberg article described GE’s woes as “14 years in the making,”

   and its massive reserve increases have led to civil and criminal investigations by the SEC and DOJ,

   both of which remain ongoing.

           49.    Because of these, and another well-publicized problems facing LTC insurers, Unum’s

   LTC business, and its reserves and liabilities related thereto, were of singular concern to Unum

   investors before and during the Class Period. As Tom White, Unum’s Senior Vice President of

   Investors Relations (“White”) admitted on March 11, 2015: “there’s been more focus than we’d like

   to talk about on the long-term care business . . . we feel like we’ve dealt with the reserve issue on

   long-term care and we can get the focus back to the core businesses which are ones as Tom

   described have great growth potential.” On April 30, 2015, shortly after Unum announced its $698

   million pre-tax reserves charge, McKenney further clarified that Unum not only wanted to take

   investors’ focus off of the LTC products but also to get rid of the business altogether. He stated:

                                                   - 14 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 18 of 123 PageID #: 304
           [W]hat are the actions we can take around our closed block which does consume
           roughly a third of our capital at lower returns. . . . The reality of the situation with
           the closed block is we would like to take actions to alleviate some of the size of our
           closed block, particularly the long-term care business we have today. The markets
           are not that conducive to helping us to do that.

           B.     In December 2014, Unum Announces a Comprehensive Review of its
                  LTC Reserves

           50.    In December 2014, Unum announced that it was in the process of completing a

   review of its LTC reserves, and that it anticipated taking a pre-tax charge in 4Q2014 of $600 to $800

   million. During an investors meeting, while McGarry claimed that Unum had updated every

   assumption supporting the LTC reserves, it was low interest rates which were purportedly the driver

   of the charge. McGarry assured investors that the reserves were adequate, that the underlying

   assumptions were solid and durable, and that Unum would continuously ensure that the assumptions

   stayed current with claims experience.

           51.    Analysts sought clarity around the assumptions, but Defendants consistently refused

   to provide the necessary details for each assumption. For example, one analyst inquired as to the

   assumptions to watch to determine “whether there is going to be a need for another reserve charge

   like one, two, three years down the road. Obviously interest rates is one, price hikes is another one

   but what is going on in terms of incidents, trends, claims severity, claims frequency?” In lieu of

   providing details to each of the assumptions, McGarry pointed analysts to the interest adjusted loss

   ratio and stated: “I think longer-term we expect the long-term care loss ratio to hover in that 85% to

   90% range. I think if it were outside of that range for a prolonged period of time, it would begin to

   put pressure on the reserve assumptions.” Another analyst asked about the worsening claims trend

   in the industry and what Unum did to adjust for that development. McGarry bluntly responded that

   “we are not going to go through in great detail kind of the puts and takes” but admitted that Unum

   was not “completely inconsistent with” industry trend. However, rate increase prospects “offset a lot

   of that.”
                                                    - 15 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 19 of 123 PageID #: 305
           52.    Two areas that McGarry did provide clarity on were rate increase assumptions and the

   abundance of claims experience data relating to the individual LTC business which Unum relied on

   when setting assumptions. On rate increases, McGarry stated that Unum assumed that it will achieve

   “a similar level of success” on 2014 rate increase requests as the Company had achieved in the

   several years prior to the 2014 filings. With respect to the individual LTC business, McGarry

   assured that “[w]e have a lot of claim data on the individual side and so we rely pretty heavily on

   that. We were informed by industry data . . . .”

           53.    Analysts came out of the meeting relieved that Unum had bucked industry trend on

   worsening assumption developments and relied on its own claims experience data to come up with

   assumptions, particularly for the individual LTC product. For example, Deutsche Bank emphasized

   management’s assurance of: (1) “its filed pricing increases offset these [worsening trend] results;”

   (2) Unum “relied more heavily on its own data, particularly for the individual long-term care book,

   when updating its assumptions;” and (3) its expectation of “maintain[ing] an 85 to 90 percent

   interest-adjusted loss ratio.” Morgan Stanley stated:

           Headed into the meetings, all eyes were on the long-term care review . . . . Based on
           comments by management, it appears the assumptions regarding lapses, claims rates,
           and claim severity had little impact on reserves, which was a relief given the adverse
           trends that have emerged at some of its peers in recent quarters.

                                              *       *       *

           [W]ith the overhang from the LTC reserve review now largely out of the way, the
           stock stands to benefit near-term.

           54.    Relief was illusory. Shortly after the December 2014 comprehensive review, actual

   experiences relating to rate increase approvals and the individual block’s lapse rate, claims incidents,

   and incurred claims amounts all deviated from assumptions – suggesting that the assumptions were

   problematic and not actually based on Unum’s experience data. Although Defendants repeatedly

   assured investors that Unum monitored actual experience monthly to ensure consistency to

                                                    - 16 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 20 of 123 PageID #: 306
   assumptions, they concealed the fact that they had been allowing deviations from expectations to

   persist year after year – particularly in the rate increase requests and the individual block – without

   adjusting assumptions and replenishing reserves. Ultimately, the effects of deviations from

   assumptions built up, knocked the interest adjusted loss ratio out of guidance’s range for multiple

   quarters, and caused reserves to be severely underfunded. Unum finally took another $750 million

   pre-tax reserves charge in 3Q2018, leading to a net loss of $285 million for the quarter.

   VI.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
           STATEMENTS AND OMISSIONS

           55.    Before and during the Class Period, Defendants made materially false and misleading

   statements and omissions regarding the Company’s LTC business, as well as the sufficiency of the

   Company’s LTC reserves, artificially inflating Unum’s stock price. These statements and omissions

   included: (i) assuring investors that Unum was on track in achieving rate increases from state

   regulators consistent with its reserve assumptions, when in fact increases were being delayed,

   denied, and reduced; (ii) touting the prevalence and conservative nature of Unum’s Group LTC

   policies while failing to disclose the disastrous performance of Unum’s individual policies which

   accounted for the vast majority (close to 80%) of Unum’s insured claims; (iii) misleading investors

   that the heightened loss ratio was due to unusual or short term activities, and disguising the pervasive

   problem of actual experiences deviating from assumptions stating that experiences were on track as

   evidenced by the loss ratio; and (iv) falsely claiming that it had closely and frequently monitored

   emerging experiences, that experiences were tracking with assumptions, and that Unum’s LTC

   reserves were adequate.

           A.     Materially False and Misleading Statements and Omissions
                  Concerning LTC Rate Increases

           56.    Defendants made materially false and misleading statements and omissions

   concerning Unum’s progress and success at achieving rate increases from state regulators.

                                                    - 17 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 21 of 123 PageID #: 307
   Defendants represented to investors that the rate increase assumptions embedded in its reserves were

   based on Unum’s historical experience attaining rate increases prior to 2014. And throughout the

   Class Period, Defendants repeatedly assured investors that Unum was on track or making significant

   progress against assumptions. In truth, by the beginning of the Class Period in October 2016,

   Unum’s rate increase requests in a vast number of states were met with disapprovals, approval

   delays, phase in requirements, and implementation delays – resulting in rate increases significantly

   below the Company’s historical experience and assumptions in its reserves.

                  1.      Pre-Class Period False Statements and Omissions Concerning
                          LTC Rate Increases

           57.    On February 3, 2015, Unum filed its 4Q2014 Form 8-K, where Unum Group’s then

   President and CEO Tom Watjen (“Watjen”) stated: “Our top line growth was driven by a balance of

   strong sales results, solid persistency and continued success with our ongoing renewal and re-

   pricing actions.”

           58.    On April 30, 2015, Unum hosted its 1Q2015 earnings call with participation by

   McKenney and McGarry. In response to analyst’s question concerning Unum’s rate increase

   progress, McGarry emphasized that he was “very pleased with the progress” and “very comfortable

   with where we are and very comfortable with the assumptions . . . around rate increases”:

           [Jimmy Bhullar – Analyst – JPMorgan:] [J]ust on long-term care, your progress on
           raising prices in the block and the possibility of addition to stat reserves.

                                             *       *       *

           [McGarry:] Yes. Long-term care, we’re very pleased with the progress we’re
           making on the rate increase front. As we mentioned, we filed a rate increase
           request with enhanced options for people to basically buy out of the rate increase by
           reducing their inflation percent in their contract. That has been very well received by
           regulators. We’re seeing good success in getting approvals for that and actually will
           be looking for. We haven’t sent out our first option to policy holders, but we’re very
           comfortable with where we are and very comfortable with the assumptions we’ve
           put into the reserve assumptions around rate increases.



                                                   - 18 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 22 of 123 PageID #: 308
           59.    On the same day, Unum filed a quarterly report on Form 10-Q announcing its

   financial and operating results for 1Q2015 (the “1Q2015 Form 10-Q”). The Form 10-Q contained

   signed certification pursuant to SOX by Watjen and McGarry stating that the information contained

   in the 1Q2015 Form 10-Q was accurate and disclosed any material changes to the Company’s

   internal control over financial reporting.

           60.    In each of the 1Q2015 Form 10-Q, 2Q2015 Form 10-Q (signed and certified by

   McKenney and McGarry on July 30, 2015), 3Q2015 Form 10-Q (signed and certified by McKenney

   and McGarry on October 29, 2015), 1Q2016 Form 10-Q (signed and certified by McKenney and

   McGarry on April 28, 2016), 2Q2016 Form 10-Q (signed and certified by McKenney and McGarry

   on July 28, 2016) filed prior to the Class Period, Unum made substantially similar representations

   that long term care rate increase was the mitigating factor in the Closed Block and a core part of its

   segment outlook:

           Premium income for long-term care increased slightly due [to rate increases and
           stable persistency]. We continue to file requests with various state insurance
           departments for premium rate increases on certain of our individual and group
           long-term care policies. The rate increases reflect current interest rates and
           claim[] experience, higher expected future claims, longevity, persistency, and other
           factors related to pricing long-term care coverage. In states for which a rate
           increase is submitted and approved, we routinely provide customers options for
           coverage changes or other approaches that might fit their current financial and
           insurance needs.

                                                *     *      *

           Segment Outlook

                   We intend to continue our focus on operational effectiveness, rate increases,
           enhancement of our experience analysis tools, and capital management. We expect
           operating revenue to decline over time as these closed blocks of business wind down,
           although we anticipate additional premium income associated with long-term care
           rate increases.




                                                    - 19 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 23 of 123 PageID #: 309
           61.    On September 9, 2015, McGarry participated in the KBW Insurance Conference.

   During the conference, he touted Unum’s success in obtaining rate increase approvals and that such

   approvals were in line with assumption embedded in the reserves:

           [Unidentified Participant:] Can you just – because there’s a lot of different
           assumptions cited from companies, just review what you’re assuming for premium
           rate increases within your reserves?

                    [McGarry:] In the reserves, we assume rate increases on – we only looked at
           filed rate increases. So there weren’t any future filings that we anticipated. Within
           rate increase request that we had filed in the states, we looked at our historical
           experience in terms of our success with states, and went actually state by state in
           looking at that to make the assumption. Our results thus far have been in line to
           slightly positive relative to those assumptions. We have a lot of those request
           already approved. So we feel pretty good about where that assumption is.

           62.    On December 17, 2015, Unum hosted its annual investor meeting with participation

   by McKenney and McGarry. During the meeting, McGarry falsely claimed that rate increases for

   both individual and group blocks were met with “consistent success”:

                   [McGarry:] The strategy of the closed block is the same. We’re going to
           continue to focus on rate increases. We’ve made good progress with the states and
           expect that to continue. We need to remain diligent about being effective and
           efficient in managing it.

                                             *      *       *

           [Sydney Cowen – Analyst – UBS:] And then can you give us a sense – I think you
           gave it to us on a consolidated basis for the cumulative price increases in the LTC.
           But can you give us a sense of how individual compares to group?

                  [McGarry:] It would be hard to say even how you would do that, whether it is
           a percent rate increase. I would say, overall, though, we have had pretty consistent
           success in both lines. I mean, we are in our third round of rate increases on the
           individual long-term care business. It is the winning spot option. It has been very
           successful. But we were very successful on our last round of significant rate
           increases on the group long-term care business.

           63.    On February 3, 2016, Unum hosted its 4Q2015 earnings call with participation by

   McKenney and McGarry. During the call, McGarry reiterated that rate increases were within




                                                  - 20 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 24 of 123 PageID #: 310
   expectation with “positive tone” from regulators, and “both the rate of approvals and the actual

   implementations” were “in line” with reserve assumptions:

                  [McGarry:] Regarding the reserve position for long-term care, we feel good
           about where we finished 2015 in terms of reserve adequacy. For the year, our new
           money yields exceeded our interest rate assumptions and risk results remained within
           our long-term expectations.       In addition, rate increase approvals and
           implementation are tracking in line with our reserve assumptions.

                                             *       *       *

                   [Jimmy Bhullar – Analyst – JPMorgan:] Okay. And then on long-term care,
           obviously rates are challenging, but how are the other things going like [claim
           trends], your success in achieving price hikes versus what you might assumed when
           you took the reserve charge in the fourth quarter of 2014?

                   [McGarry:] Yes. So actually since we took the charge in 2014, things have
           been pretty much in line with our expectations. There’s been some volatility
           quarter-to-quarter. But claim trends has stayed in that range at the 85% to 90%
           loss ratio. And we continue to make good progress on our rate increase
           assumptions. So both the rate of approvals and the actual implementations are
           pretty much in line with the underlying reserve assumptions.

                                             *       *       *

           [Michael Kovac – Analyst – Goldman Sachs:] And then switching gears a little bit,
           thinking about the environment for rate increases in long-term care, it sounded like it
           came in sort of in line with your expectations. Are you seeing any change in tone
           from regulators as we continue to be in a low interest rate environment, both in terms
           of your position in the market and in terms of seeing some other companies maybe
           reconsider whether they are writing new business in long-term care?

                   [McGarry:] Yes, I think we continue to see a positive tone from regulators.
           It’s certainly better today than it was three or four years ago. Even some of the
           late adopter states like New York are – seem to be coming along in considering rate
           increases in a different light, given the environment. So I think it continues to get
           better over time.

           64.    On February 10, 2016, McKenney participated in the Bank of America Merrill Lynch

   2016 Insurance Conference. During the conference, he answered investor’s questions concerning

   LTC rate increases and again reassured investors that Unum’s price increase process with the states

   had “gone pretty well” and the Company was achieving the level of rate increases assumed in the

   reserves:

                                                   - 21 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 25 of 123 PageID #: 311
                   [Unidentified Participant:] You mentioned going out to the market and
           getting price increases. What’s been the success in being able to get, we ask for price
           increases and what’s spilled into your margins in terms of future assumptions?

                                             *       *       *

                   [McKenney:] So it’s not just one whole holistic move, it’s actually a look
           policy by policy, book by book and talk to regulators about what’s the appropriate
           pricing on that. And so that process has gone pretty well. We’re achieving what we
           expected as part of our reserving process.

           65.    On April 28, 2016, Unum hosted its 1Q2016 earnings call with participation by

   McKenney and McGarry. During the call, in response to analyst’s question on the progress of rate

   increases, McGarry proceeded to paint a misleadingly favorable picture of the rate increase progress

   and environment:

           [Michael Kovac – Analyst – Goldman Sachs:] And then shifting gears, on the long-
           term care business can you give us a sense of any of the progress you’ve made on
           rate increases in terms of filings, the percentage of approvals and, potentially, price
           increases relative to the requests that you’ve made?

                  [McGarry:] Yes, we continue to make significant progress on rate increases.
           We had built assumptions about the approvals we would get into our reserve
           assumptions when we took the charge in 2014. Our experience has been very
           consistent, or maybe slightly favorable to that.

                   We think the market for rate increases is actually continues to improve.
           More and more the states that aren’t allowing rate increases are becoming the
           outliers, as opposed to the states that are. So, we feel good about where we are, we
           feel good about our assumptions and we feel good about rate increase prospects
           going forward.

           66.    On July 28, 2016, Unum hosted its 2Q2016 earnings call with participation by

   McKenney and McGarry. During the call, McGarry again falsely claimed that Unum was making

   “good progress on achieving rate increases” and the price increase hearings in various states had

   been “successful” and “positive”:

                  I’m pleased that we continue to make good progress on achieving rate
           increases in our in force long term care business.

                                             *       *       *


                                                   - 22 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 26 of 123 PageID #: 312
           [Humphrey Lee – Analyst – Dowling & Partners:] Florida recently announced
           they’re going to do another public hearing for Long-Term Care increase. Seems to
           be following Pennsylvania’s footsteps.

                    Do you expect more of these kind of hearings from regulators as they try to
           strike a balance between protecting consumers and keeping the LTC business viable?
           And how do these kinds of hearings affect some of your rate increase decision going
           forward?

                   [McGarry:] You know, in general these hearings have been positive for rate
           increases. I know Pennsylvania held the hearings, they approved the rate increase
           shortly thereafter. There was a successful hearing in Massachusetts. Maine actually
           held a hearing, was one of the first. So we’re happy to attend those hearings. We’re
           really engaged in them. We have a very good story about where our block is, the
           reasons we’re chasing, that we’re pursuing rate increases, the justification for them.
           You know I think the fact that we’re not trying to restore original pricing profitability
           into the block, that we’re pursuing a sustainability strategy resonates well.

           67.     On September 7, 2016, McKenney participated in the KBW Insurance Conference.

   During the conference, in response to analyst’s questions concerning progress of rate increase

   approvals, McKenney misrepresented that rate increases were “tracking very well” to expectations:

                  [Ryan Krueger – Analyst – Keefe, Bruyette & Woods, Inc.:] Then moving to
           long-term care, can you review how the claim trend and also your rate increase
           approvals have gone since you took a charge in 2014 and laid out some updated
           assumptions?

                   [McKenney:] Sure. Back in 2014, we set out a series of expectations around
           rate increases we would have over the next several years. I would tell you it was
           tracking very well to our expectations. I think it’s something that we work very hard
           at to make sure we are working with our customers and our regulators to make sure
           that process is well-orchestrated and makes sense, and so I think the team that’s
           working on that has done a good job.

                   2.      Class Period False Statements and Omissions Concerning LTC
                           Rate Increases

           68.     On October 27, 2016, the Company hosted its 3Q2016 earnings call with participation

   by McKenney and McGarry. During the call, McGarry misled investors about Unum’s progress of

   achieving rate increases and boasted that rate increases achieved to date will buffer reserves from

   “future adverse claims experience”:



                                                    - 23 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 27 of 123 PageID #: 313
                   [McGarry:] I continue to be pleased with the progress we are experiencing
           on achieving rate increases on our in-force long-term care business. In addition to
           making good progress with state regulators and receiving several new rate increase
           approvals this quarter, we are continuing to see strong take-up of the landing spot
           option. The landing spot has the same positive impact on reserves as rate increases
           but also has the added benefit of derisking the portfolio. Since future claims will
           be smaller under the landing spot, the reserves will be somewhat less sensitive to
           future changes in reserve assumptions.

                                            *       *      *

                   [Bob Glasspiegel – Analyst – Janney Montgomery Scott:] I’m just curious if
           you had any reactions to Genworth’s series of announcements, specifically the
           charge for long-term care related to more longer-duration claims, which I think
           you’ve commented you’ve been seeing to some extent. But are they ahead or behind
           the curve in your view, and do you have a rooting interest on the success of their
           actions and any general commentary on their strategic move would be appreciated?

                                            *       *      *

           [McGarry:] In 2014 we reset reserve assumptions. We placed those reserve
           assumptions on a best estimate basis using our current own experience, and our
           experience since then has been consistent with those expectations.

                   We also established – when we establish[ed] those reserves, we built in
           currently-filed rate increases using historical approval rates. Less than a third of
           those rate increase assumptions remain outstanding. We are making significant
           progress against them and feel very good about where the assumptions lie with
           only a small portion remaining.

                  That not only helps to support our reserve assumptions, but it also gives us
           room in the future to react to future adverse claims experience should it emerge.

           69.    During the Class Period, in each of the (1) 3Q2016 Form 10-Q (filed on October 27,

   2016); (2) 1Q2017 Form 10-Q (filed on April 27, 2017); (3) 2Q2017 Form 10-Q (filed on July 28,

   2017); and (4) 3Q2017 Form 10-Q (filed on October 26, 2017), McKenney and McGarry signed and

   certified that the information contained in the filings was accurate and disclosed any material

   changes to the Company’s internal control over financial reporting. Waxenberg also signed the

   1Q2017 Form 10-Q, 2Q2017 Form 10-Q, and 3Q2017 Form 10-Q. In all of the Form 10-Q filings,

   Unum highlighted LTC rate increases as the mitigating factor in the Closed Block and a core part of

   its long term care segment outlook:

                                                  - 24 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 28 of 123 PageID #: 314
           Premium income for long-term care increased [slightly] due [primarily] to rate
           increases. We continue to file requests with various state insurance departments
           for premium rate increases on certain of our individual and group long-term care
           policies. The rate increases reflect current interest rates and claims experience,
           higher expected future claims, longevity, persistency, and other factors related to
           pricing long-term care coverage. In states for which a rate increase is submitted
           and approved, we routinely provide customers options for coverage changes or
           other approaches that might fit their current financial and insurance needs.

           70.     On December 15, 2016, Unum hosted its annual Investor Day with participation by

   McKenney, McGarry, and Zabel. During the Company’s presentation to investors, Zabel misled

   investors by stating that the “impact of the our premium rate increases” was “right on top” of

   expectations:

                   [Zabel:] If you bring that back and just think all in how we’re doing, we are
           really right on top of how we thought about the impact of our premium rate
           increases and our original reserve assumptions. So we feel really good about the
           progress we have made there.

           71.     On February 2, 2017, the Company hosted an earnings call to discuss its fourth

   quarter and full year 2016 financial results, with participation by McKenney and McGarry. During

   his prepared remarks, McGarry again touted Unum’s rate increase achievements and falsely stated

   that the Company “made good progress against the assumptions” used in the reserves:

                   I continue to be pleased with the progress we’re making in the Closed Block,
           particularly in the long-term care line. The yields achieved on new money for the
           long-term care business have consistently exceeded the assumptions we have built
           into our reserves. Also, we continue to make good progress in achieving rate
           increases in our in-force long-term care business.

                  We received some notable approvals recently and continue to make good
           progress against the assumptions we used in our reserves.

           72.     On February 22, 2017, Unum filed an annual report on Form 10-K with the SEC,

   which contained signed certifications pursuant to SOX by McKenney and McGarry stating that

   information contained in the Form 10-K was accurate and disclosed any material changes to the

   Company’s internal control over financial reporting (the “2016 Form 10-K”). In the 2016 Form 10-

   K, Unum discussed rate increase assumptions underlying the 2014 LTC reserves increase and
                                                  - 25 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 29 of 123 PageID #: 315
   obtaining approvals from state regulators – without disclosing the pressures on reserves and loss

   ratio from approval delays and the requirement to phase in rate increases over time:

           Our sound and consistent business practices, strong internal compliance program,
           and comprehensive risk management strategy enable us to operate efficiently as
           well as to identify and address potential areas of risk in our business.

           . . . [W]e intend to continue protecting our solid margins and returns through our
           pricing and risk actions.

                                            *      *       *

           2014 Long-term Care Reserve Increase

                                            *      *       *

                   Included in our fourth quarter of 2014 review was an analysis of our
           reserve assumptions, including those for the discount rate, mortality and morbidity
           rates, persistency, and premium rate increases. . . . Our premium rate increase
           assumptions were updated to reflect progress-to-date and our on-going rate
           increase strategy.

                                            *      *       *

           Operating Results

                  Shown below are financial results and key performance indicators for the
           Closed Block segment.




                                                 - 26 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 30 of 123 PageID #: 316
                                            *       *      *

           Year Ended December 31, 2016 Compared with Year Ended December 31, 2015

                   . . . Premium income for long-term care increased due to rate increases,
           partially offset by policy terminations. We continue to file requests with various
           state insurance departments for premium rate increases on certain of our
           individual and group long-term care policies. The rate increases reflect current
           interest rates and claim experience, higher expected future claims, longevity,
           persistency, and other factors related to pricing long-term care coverage. In states
           for which a rate increase is submitted and approved, we routinely provide
           customers options for coverage changes or other approaches that might fit their
           current financial and insurance needs.

                                            *       *      *

           Year Ended December 31, 2015 Compared with Year Ended December 31, 2014

                  . . . Premium income for long-term care increased slightly due to rate
           increases and stable persistency.

           73.    On April 27, 2017, the Company hosted a conference call to discuss its 1Q2017

   financial results with participation by McKenney, McGarry, and Zabel. During his prepared

   remarks, McGarry boasted that Unum was “making good progress on rate increase approvals.” In

                                                  - 27 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 31 of 123 PageID #: 317
   response to analyst’s question about rate increase achieved relative to expectation, Zabel

   misrepresented that Unum was “still on track” even with some states imposing approval limits and

   spreading out increases over several years:

           [McGarry:] We are also making good progress on rate increase approvals on our
           in-force business. This past quarter, we received several rate increase approvals.
           And though they tended to be in smaller states, we are tracking very well relative to
           the rate increase assumptions we’ve factored into our reserves. Our reserve
           assumptions only factored in rate increase requests related to our 2014 program.

                                              *       *       *

                  [Ryan Krueger – Analyst – Keefe, Bruyette & Woods, Inc.:] And then on
           long-term care. It’s when was – when did you model the 2014 rate increase program
           to be complete? And can you give us a sense on a cumulative basis how the rate
           increases have come in relative to your modeled expectation so far?

                   [Zabel:] Yes, this is Steve, thanks for the question. I would say the way to
           think about it is, it was modeled out over several years. And as you might expect,
           you’re going to get probably a majority or significant part of that kind of early on
           within the first 2 to 3 years. But with some states, there is caps on the approval
           limits and those types of things. So those will be modeled over more years. I guess
           what I would tell just overall what we’re still on track with what we put in our
           initial assessment within the GAAP reserve in 2014 and still really good about
           being able to achieve that level of rate increase.

           74.    A month later, on May 30, 2017, McGarry participated at the Deutsche Bank Global

   Financial Services Conference. During the conference, he touted Unum’s progress in achieving rate

   increases and falsely stated that such increases served to “derisk the portfolio”:

           [Yaron Joseph Kinar – Research Analyst – Deutsche Bank AG:] And you mentioned
           long-term care which is really the final issue I want to touch on before I open it up to
           the audience. So beyond looking to transact with third parties, are there actions that
           Unum can take unilaterally in order to derisk their portfolio or cordon it off?

                   [McGarry:] So we’re certainly – every day, we do everything we can to
           derisk the portfolio. The major one there is rate increases. We’ve been very
           effective with rate increases. We built when we took our last reserve charge, a
           level of rate increases into that GAAP reserve assumption. We’re 85% to 90% of
           the way toward having accomplished what was built in there and feel very
           comfortable with the achievability of the rest of it. And we’re not going to stop
           there just because we hit the GAAP assumptions. We’ll continue to pursue justified
           rate increases beyond that.


                                                    - 28 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 32 of 123 PageID #: 318
           75.     On October 26, 2017, the Company hosted a conference call to discuss its 3Q2017

   financial results, with participation by McKenney and McGarry. During his prepared remarks,

   McGarry falsely stated that Unum was “on pace to achieve, if not slightly exceed, the rate increase

   expectations assumed” in the reserves and assured investors that the Company’s treatment of rate

   increases were always “consistent with the actuarial guidance”:

                   [McGarry:] Other important factors related to long-term care – to the long-
           term care line continued to trend favorably this quarter. Our new-money yield in
           the quarter was again above our 5% assumption, just as it has been since resetting of
           that assumption in the fourth quarter of 2014. In addition, we continue to make good
           progress with rate increases on the in-force business, with several additional
           approvals, keeping us on pace to achieve, if not slightly exceed, the rate increase
           expectations assumed in our reserves. We continue to have productive discussions
           with our state insurance departments, and it’s worth noting that other than the small
           amounts outstanding from our 2014 filings, no future rate increases are built into our
           current reserve assumptions. With that said, we plan to actively pursue the future
           rate increases were justified.

                                              *       *       *

           [Thomas George Gallagher – Analyst – Evercore ISI:] Actuarial Guideline LTC, any
           initial thoughts on impact for you or the industry related to that?

                   [McGarry:] Yes. I can’t talk for the industry. I don’t anticipate any impacts
           for us. We’ve always tested our long-term care on a stand-alone basis. So that’s
           nothing new for us. In addition, our treatment of both rate increases as well as
           investment results have always been consistent with the actuarial guidance. We
           think it’s positive that the guidance – we support the goal of having better
           consistency and clarity around actuarial matters, but we feel really good about
           where we are and don’t anticipate any changes as a result.

           76.     On December 13, 2017, Unum hosted its annual investor meeting with participation

   by McKenney, McGarry, and Zabel. During the meeting, Defendants eased investors’ concerns

   about the elevated interest adjusted loss ratio by touting Unum’s achieved rate increase and claimed

   that such increases served to offset reserve pressure caused by morbidity, mortality, and lapses. In

   addition, Zabel assured investors that states’ requirement of phasing in rate increases over time had

   only “a little bit” of an effect in the loss ratio, premium will flow in “ultimately over time,” and that

   Unum “fe[lt] really good about” the rate increases as it might even exceed the original assumption:
                                                    - 29 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 33 of 123 PageID #: 319
           [McGarry:] We’ve also made great progress on rate increases. So we’re basically
           pretty much through our rate increase assumption back in our 2014 reserves. What
           that means is any additional rate increase approvals that we get or any future rate
           increase filings that we make can go toward offsetting some of that morbidity
           pressure as opposed to needing to fill in a hole that’s already built into the reserve.

                                             *       *       *

           [Zabel:] The LTC premium is pretty much flat at this point. We really see premium
           increases through our rate-increase strategy being offset by just normal
           decrements in the block, whether it’s mortality or lapses. We would anticipate that
           to continue over the foreseeable future in being a fairly flat premium block to maybe
           just a little bit increasing.

                                             *       *       *

                    Key messages. We feel really good about our rate-increase strategy. We’ve
           achieved approvals between 85% to 90% of what our underlying GAAP reserve
           assumption is that we set back at the end of 2014. We really feel like we have a
           line of sight of being able to close that gap, and probably, even exceed the estimate
           that’s built into our benefit reserve there. . . .

                   . . . Over the last year since we met last, we’ve had some success in some
           larger states that have historically been fairly difficult. Massachusetts, Florida
           and Hawaii was another state where we have a fairly large block. We have
           achieved significant increase approvals over the last year. A lot of hard work there
           just working with the state. But also, specifically in Florida and Massachusetts,
           they had public hearings, which we think is actually fairly important to get the issue
           out there and meet with consumers, make sure that they understand what the issue is
           as the states go through their process to approve the rate increases. Both of those
           increases will come in over time, though. That’s one trend we’re seeing quite a bit
           out there with the states is they may approve a significant increase, but they
           require us to lag into it over several years. What you’ll find is that phasing in will
           create some short-term loss ratio pressure, even though, ultimately over time, that
           premium will begin flowing and we have seen that a little bit in our loss ratio.

           77.    On February 1, 2018, the Company hosted a conference call to discuss its fourth

   quarter and full-year 2017 financial results, with participation by McKenney, McGarry and Zabel.

   During his prepared remarks, McGarry unequivocally expressed confidence in achieving the rate

   increase expectations – even if the remaining large rate increase requests were not approved:

           [McGarry:] [W]hile it’s a quiet quarter for rate increase approvals on inforce
           business, we still have a few large rate requests yet to be decided. Even without
           these, we’re confident we will achieve the rate increase expectations assumed in
           our reserve assumptions. It bears repeating that we assume no future rate increases

                                                   - 30 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 34 of 123 PageID #: 320
           in our current reserve assumptions, though we intend to actively pursue future rate
           increases where justified.

           78.    On February 21, 2018, Unum filed an annual report on Form 10-K with the SEC,

   which contained signed certifications pursuant to SOX by McKenney and McGarry stating that

   information contained in the Form 10-K was accurate and disclosed any material changes to the

   Company’s internal control over financial reporting (the “2017 Form 10-K”). Defendant Waxenberg

   also signed the Form 10-K. In the 2017 Form 10-K, Unum discussed its rate increase approvals

   from state regulators – without disclosing the pressures on reserves and loss ratio from approval

   delays and the requirement by regulators that increases be phased in over time:

           Our sound and consistent business practices, strong internal compliance program,
           and comprehensive risk management strategy enable us to operate efficiently as
           well as to identify and address potential areas of risk in our business. . . .

                 . . . [W]e intend to continue protecting our solid margins and returns
           through our pricing and risk actions.

                                            *      *       *

           Operating Results

                  Shown below are financial results and key performance indicators for the
           Closed Block segment.




                                                 - 31 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 35 of 123 PageID #: 321
                                            *      *       *

           Year Ended December 31, 2017 Compared with Year Ended December 31, 2016

                   . . . Premium income for long-term care increased slightly due to rate
           increases. We continue to file requests with various state insurance departments
           for premium rate increases on certain of our individual and group long-term care
           policies. The rate increases reflect current interest rates and claim experience,
           higher expected future claims, longevity, persistency, and other factors related to
           pricing long-term care coverage. In states for which a rate increase is submitted
           and approved, we routinely provide customers options for coverage changes or
           other approaches that might fit their current financial and insurance needs.

                                            *      *       *

           Long-term care benefits experience was consistent with the prior year as
           unfavorable policyholder terminations, due primarily to mortality experience,
           offset by the impact of a large group case moving to an individual policy ported
           status during 2016. Also impacting benefits experience relative to 2016 was
           unfavorable mortality experience in our group pension product.

                                            *      *       *

           Year Ended December 31, 2016 Compared with Year Ended December 31, 2015

                   . . . Premium income for long-term care increased due to rate increases,
           partially offset by policy terminations.

                                            *      *       *

                                                 - 32 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 36 of 123 PageID #: 322
           Long-term care benefits experience was unfavorable relative to 2015 due to higher
           submitted claims as well as the unfavorable impact of a large group case moving to
           an individual policy ported status during 2016.

           79.    The statements referenced in ¶¶57-78 were materially false and/or misleading when

   made because, throughout the Class Period, Unum was neither making “significant progress” or

   “good progress” against assumptions, nor tracking “very well relative to the rate increase

   assumptions,” or “on pace with our original assumptions.” The rate increases approved by state

   regulators were never “right on top of” or “on track with” assumptions embedded in the reserves in

   2014 as vast numbers of Unum’s requests were disapproved, met with approval delays, approved

   with phase in requirements and/or encountered implementation delays.

           80.    In each quarter during the Class Period, Defendants updated investors concerning the

   progress of achieving rate increases but concealed the fact that its rate increase requests had run into

   myriad problems. By the beginning of the Class Period in October 2016, Unum was already vastly

   underperforming in its rate increase progress compared to its historical experience. Furthermore,

   significant numbers of rate increases approved by October 2016 and before the end of the Class

   Period came in less than historical experience, were required to be phased in over a number of years

   and faced significant implementation delays. This underperformance continued throughout the Class

   Period. As shown in the table below, problems of non-approvals, approval delays, phasing-in

   requirements and rate increase implementation delays infested Unum’s requests for at least 25 states

   – in contrast to Unum’s historical experience:




                                                    - 33 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 37 of 123 PageID #: 323
   States with Rate Increase Results Inconsistent with Historical Results
                            2014
                           Earned
                          Premium
                           ($mm)                               2014 Rate Increase Request Results (compared to historical)
     1   Alabama               $4.3             20% increase (vs. 23% historical) and approval delay (3x longer than historical/10.8 months delay)
     2   Colorado              $5.7                              Implementation delay (2x longer than historical/6.5 months delay)
     3   Delaware              $1.0                             Implementation delay (2x longer than historical/10.9 months delay)
     4   Florida              $21.5                                                     Required to Refile
     5   Georgia              $15.7              10% increase (vs. 15% historical) and approval delay (2x longer than historical/5.1 months delay)
     6   Hawaii               $17.4              1.4% increase (vs. 16% historical) and approval delay (3x longer than historical/25 months delay)
     7   Idaho                 $0.6                             Implementation delay (2x longer than historical/15.2 months delay)
     8   Iowa                  $3.4                                                   Phased-in over 3 years
     9   Illinois             $17.8                                                   Phased-in over 3 years
    10   Louisiana             $3.7                      Approval and implementation delay (3x longer than historical/19.5 months delay)
    11   Maine                 $9.9                                 Approval delay (2x longer than historical/4.1 months delay)
    12   Massachusetts        $34.7                               Phased-in over 4 years and approval delay (29.4 months delay)
    13   Minnesota             $9.0                                           Disapproved / Phased-in over 3 years
    14   Mississippi           $2.2                               Approval delay (9.9x longer than historical/15.7 months delay)
    15   Missouri             $13.3                                 Approval delay (2.6x longer than historical/8 months delay)
    16   Montana               $2.5    Disapproved / 2.4%-10.5% increase (vs. 22% historical) and approval delay (5x longer than historical/6.9 months delay)
    17   North Carolina       $12.1                                           Disapproved / Phased-in over 3 years
    18   North Dakota          $0.4                             Implementation delay (2x longer than historical/12.1 months delay)
    19   New Jersey           $26.6                                                  Phased in over 5-6 years
    20   Nevada                $2.3                   Phased-in over 3 years and approval delay (2.5x longer than historical/4.7 months delay)
    21   Tennessee            $12.8                                                   Phased-in over 3 years
    22   Texas                $28.8                                                       Req. to Refile
    23   Virginia             $15.1                                Approval delay (2.5x longer than historical/13 months delay)
    24   Washington           $19.1                    Phased-in over 3 years and approval delay (2x longer than historical/5.7 months delay)
    25   West Virginia         $1.7                                                   Phased-in over 3 years

   Total Premium from Affected
                               $281,406,678
   States:
   % of Total Unum Earned
                                      53%
   Premium:


               81.         Premiums from these 25 affected states represented close to 53% of Unum’s 2014

   earned LTC premium. For example, as shown in the table, Montana’s rate increase approval process

   for Unum’s 2014 requests took five times longer than historical approval time for prior requests,

   causing a seven-months delay. Furthermore, the state disapproved some of Unum’s 2014 requests

   and approved only 2.4% to 10.5% rate increases for certain requests – in contrast to the 22% increase

   achieved for Unum’s pre-2014 requests. For some states, such as Delaware, even though Unum

   achieved the desired rate increase, implementation of the increase took twice as long as historical

   experience – causing almost 11 months delay before Unum realized the benefit of the increased

   premium.

               82.         At the end of the Class Period, during the May 2, 2018 earnings call, McGarry

   admitted as much, stating that the Company had “not received approvals as quickly as originally
                                                                             - 34 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 38 of 123 PageID #: 324
   estimated, and those approvals received had been phased-in over a longer time period than originally

   anticipated. [As a result, t]his had had the effect of increasing our reported loss ratio in the recent

   past by 3% to 4%.” Consequently, Unum took a reserve charge to make up for the deficiency. As

   McGarry stated on May 30, 2018, “it’s a current element, to the extent we do take our reserve charge

   and we update assumption[, t]hat would take care of that 3% as well.”

           B.     Materially False and Misleading Statements and Omissions
                  Concerning the Group and Individual Policies

           83.    Defendants made materially false and misleading statements and omissions

   concerning the true risk of Unum’s LTC block by failing to disclose the deteriorating experiences in

   its individual block while simultaneously touting the group business as “low risk” with

   “conservative plan designs.” By emphasizing its group business, and attempting to distinguish itself

   from Genworth, GE, and other LTC carriers who were being forced to increase their reserves,

   Defendants misled investors about the quality of its LTC block.

                  1.      Pre-Class Period False Statements and Omissions Concerning
                          the Group and Individual Policies

           84.    On December 17, 2015, Unum hosted its annual investor meeting with participation

   by McKenney and McGarry. During the meeting, McKenney touted Unum’s transparency as a

   Company – all the while McGarry distinguished the characteristics of the group block from the

   individual block while concealing that reserves for the individual block were already under

   heightened pressure and burdened with substantial risk:

           [McKenney:] We think very much about being shareholder friendly and being
           transparent with our shareholders and at the same time growing the Company.

                                             *       *       *

                   [McGarry:] I’d like to give you a little background on the demographics of
           the block because it’s significantly different than most of the long-term care blocks
           in the industry. Our block is split about 50-50 from a premium perspective between
           individual long-term care and group long-Term care. Lives are almost 20/80. So we
           have over 800,000 group long-term care lives in the block. We only have 158,000
                                                   - 35 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 39 of 123 PageID #: 325
           individual long-term care lives despite the fact that they generate the same
           premium. The reasons for that, one, is the age of the block. So the attained age
           and the individual long-term care block is 70. It’s only 51 in the group block.
           There are still active participants and employers coming into that group long-term
           care block. The nature of the benefits is very different too. There’s only – there’s
           40% lifetime benefits in the individual block, less than 5% lifetime benefits in the
           group block.

                   Most of our group block, most of those 850,000 lives are employer paid
           business. So when we sign up a group for long-term care, we would generally
           convince a small to mid-case employer to buy a very small piece of coverage –
           $1,000, $2,000 benefit, three-year benefit, on all of their employees. Since the
           employees were young, it was a very low cost to do that. And then we would go in
           and enroll voluntary buy-up coverages above that. So most of those 800 lives are
           employer paid, has different lapse experience underlying it because a lot of people
           don’t bring that coverage with them when they leave an employer, different age
           experience and a very different mix of risk experience as well. And you can see that
           in the average premium. It’s almost $2,000 for individual long-term care and only
           $400 for group. So a very different block, much more conservative plan designs,
           much different dynamic in terms of who is paying for it and a better experience
           underlying it.

                                              *       *       *

           [Seth Weiss – Analyst – BofA Merrill Lynch:] If we think about the $8.5 billion of
           reserves and we look at the in-force premium split between individual long-term care
           and group long-term care, how do we think about the reserve split between that?

                   [McGarry:] Yes. It is more heavily weighted to individual long-term care,
           in part because they have bigger premiums. It is an older block, so it is getting
           closer to win those benefits are actually going to be paid out. So that split is – and
           I am not sure exactly what the split is, but it is heavily weighted toward individual
           long-term care.

                   [Seth Weiss:] And then along that, considering that individual larger
           untapped portion and obviously bigger reserve, but it is a more mature block, if we
           think about the sensitivity to assumption changes, be it mortality, be it interest rates,
           to group versus individual, I am just trying to qualitatively understand the sensitivity
           where you have a much bigger reserve in individual, but that is a much more mature
           block. Is that going to be much more sensitive to assumption changes?

                  [McGarry:] That mature block, it tends to be more sensitive, in part because
           more of the world is behind you. So if benefits change, our ability to change
           premiums going forward relative to that mature block. The other thing that makes
           it more sensitive is just it has much higher persistency experience relative to the
           group life block. So you would expect more people to get out to claim on that
           block. So it tends to be more sensitive than group.


                                                    - 36 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 40 of 123 PageID #: 326
           85.    On February 10, 2016, McKenney participated in the Bank of America Merrill Lynch

   2016 Insurance Conference. At the conference, he distinguished Unum’s LTC book of business

   from other insurers by emphasizing the “dispersion of risk” in the group block and concealing the

   heightened risk imposed by the individual block. In addition, he falsely assured investors that actual

   experience in the individual line of business tracked expectations:

           [McKenney:] We’re probably the larger writer of group insurance out there and it
           does have less features associated with. The benefit covers are roughly probably
           60% of what you’d see in the normal individual policy. There are no lifetime
           benefits.

                   The average length of benefit provided is 3 years, 3.5 years, something like
           that. So actually has a different dynamic and the employer actually has been
           providing a lot of funding for this as well. So, roughly half of the policies out there
           have some sort of employer funded piece to it today, which gives you a good
           dispersion of risk that you see across that book of business. So it is a little bit
           younger in terms of book, but that also gives us flexibility, time to continue to re-
           price, which is a very important piece of how we’re managing our closed block, how
           we’re managing long-term care. So that would be a business where we will
           continually be re-pricing to make sure that we’re getting justifiable increases to those
           policies as well. So, I think that’s, it’s half of our book today, it does look a lot
           different than the individual long-term care book that others are used to, but I
           think that’s something we can manage as part of the whole thing.

                                              *       *       *

           [Unidentified Participant:] And if you think about the individual business, perhaps
           little bit of a richer product, but I believe the majority of reserves support that. How
           do we think about the sensitivity to the individual business to experience coming in
           different than expected, [with] interest rates staying low?

                   [McKenney:] So to give you a sense of that, in 2014 with a comprehensive
           review that we went through in the book and we do this every year, we went through
           and we said most of our assumptions around that business is part of our 2014
           review. So we are actually tracking all that experience to what we’re seeing out
           there today in the experience in the book of business and so we’ve been tracking
           over the course of 2015 very closely to that.

           86.    On June 1, 2016, McKenney participated in the Deutsche Bank Global Financial

   Services Conference. During the conference, McKenney emphasized the lower risk profile of the

   group policies while concealing that the risks of the individual policies had significantly risen:


                                                    - 37 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 41 of 123 PageID #: 327
           [Yaron Kinar – Analyst – Deutsche Bank:] So if I look at the long-term care block,
           it’s really – it’s comprised two blocks for Unum, the group and the individual. I
           think in the past you’ve talked about the group being – having better characteristics.
           Maybe you can remind us what makes that a better block than the individual and
           what mitigating actions or characteristics you can put on top of that with the lower
           risk even for us.

                  [McKenney:] . . . Long-term care comprises two pieces, one is the individual
           business, which is kind of the traditionally-written through distribution, one-on-one
           type underwriting type process but then half of it is also the group business.

                   So we have more policies actually on the group side, because this was issued
           at the employer, generally the employer provided that coverage to their employees
           and so as a result of that, you had good spread of risk across the overall portfolio.
           The size – the benefit sizes are much smaller than you would see on the individual
           business. And so, I think that from a risk mitigation perspective at day one as well
           as their spread of risk really helps a lot.

                   Now, it’s also a younger block of business. So we actually – as we think
           about price increases we have opportunity to continue to improve the profitability on
           that side of the business which is something we’re actively working on across our
           entire long-term care block.

                  But probably more true along on the group side as well. So, very different
           characteristics and how it’s underwritten issued and how it behaves today, but it’s
           going to play out over a period of time in conjunction with those price increases that
           we talked about.

                  2.      Class Period False Statements and Omissions Concerning the
                          Group and Individual Policies

           87.    On October 27, 2016, the Company hosted its 3Q2016 earnings call with participation

   by McKenney and McGarry. During the call, McGarry distinguished Unum from other LTC

   insurers by boasting about the low risk profile of its group policies – without disclosing the

   heightened risk associated with Unum’s portfolio of individual policies:

                   [Bob Glasspiegel – Analyst – Janney Montgomery Scott:] I’m just curious if
           you had any reactions to Genworth’s series of announcements, specifically the
           charge for long-term care related to more longer-duration claims, which I think
           you’ve commented you’ve been seeing to some extent. But are they ahead or behind
           the curve in your view, and do you have a rooting interest on the success of their
           actions and any general commentary on their strategic move would be appreciated?

                                             *       *       *


                                                   - 38 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 42 of 123 PageID #: 328
           [McGarry:] [O]ur block’s unique in the long-term care business, as approximately
           half of the block is group long-term care with employer funding and extremely
           conservative plan designs. And because of that group coverage and employer
           funding, most employees terminate their employer-funded coverage when they leave
           the employer.

                    As a result, our group long-term care has a lapse rate of closer to 10% versus
           a less than 1% lapse rate for most individual long-term care policies, and our group
           long-term care has a substantially lower risk profile.

           88.      On December 13, 2017, Unum hosted its annual investor meeting with participation

   by McKenney, McGarry, and Zabel. During the meeting, Zabel mischaracterized individual product

   as “very healthy high-end product” and again touted Unum as unique and the group product as low

   risk products:

                   [Zabel:] Just want to remind some of the demographics about the block. Our
           block is a little unique in that so much of it is in the group space. So we like to
           show both the individual and the group LTC demographics here. As you can see, the
           in-force premium is split out just about 50-50, but the vast majority of the in-force
           lives are in the group product line. And really what’s driving that is you can just see
           the average premium for the two. The individual product tends to be a very healthy
           high-end product that has an average premium of around $2,000, it’s what you
           might traditionally see in the market. Higher lifetime benefits on the product, a
           much higher monthly benefit and higher average benefit period. The group
           product sold in the group market, 2/3 of our product there is employer paid. So
           that has a couple of dynamics: one is, they usually come in at more of the base type
           of coverage, so the risk is going to be much lower. The other thing is when it’s
           employer paid, you’ve got an entire employee base that’s covered, which really
           helps with risk selection and really diversifies the risk within the group.

           89.      On February 1, 2018, the Company hosted a conference call to discuss its fourth

   quarter and full-year 2017 financial results, with participation by McKenney, McGarry and Zabel.

   In response to analyst’s question about the comparison of Unum to GE, McGarry reassured analysts

   and investors that Unum’s LTC business was on substantially more stable footing than that of GE –

   which had recently taken a multibillion dollar reserve charge related to its LTC business. McGarry

   again highlighted Unum’s group block and its “conservative plan designs” – without disclosing the

   heightened risk profiles of the individual block:



                                                   - 39 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 43 of 123 PageID #: 329
           [Ryan Krueger – Analyst – Keefe, Bruyette, & Woods, Inc.:] Given the significant
           magnitude of the GE Long Term Care reserve charge, could you discuss some of the
           key differences you see with your block versus theirs that give you more comfort
           with the reverse adequacy?

                                             *       *       *

           [McGarry:] [W]e feel like we are in a very different place than GE is. First, I’d
           point out that the blocks are very different. GE’s block was a reinsured block, which
           removes them one step from the customer. Our block was direct written. So we
           directly control the underwriting and benefit guidelines in that block. The other big
           difference is 85% of our insured lives are group long-term care. They have a much
           younger profile. They – and most of those actual group long-term care insureds
           are employer-funded as opposed to employee-funded, much smaller benefit levels,
           much more conservative plan designs. The other – by comparison, the GE block
           was 100% long-term care and was a much older block than our block is. Second,
           we’ve aggressively and actively managed our block over time. Since – I know,
           we’ve had 10 full-time actuaries dedicated to the block since 2012 and for a period,
           I was one of them.

           90.     The statements referenced in ¶¶84-89 above were materially false and/or misleading

   when made because Defendants disguised the true risk of Unum’s LTC block by failing to disclose

   the riskiness of the individual policies while touting such policies as a “very healthy high-end

   product,” and emphasizing the group policies as a “low risk” product. In particular, Defendants

   concealed that the actual claims experience within the individual line had significantly deviated from

   Unum’s assumptions. In addition, Defendants’ statements distinguishing Unum from other LTC

   market participants were also materially false and misleading as the Company’s individual policies,

   which drove the bulk of the risks in the LTC block, actually had similar characteristics as other LTC

   carriers’ policies.

           91.     Defendants touted the uniqueness of Unum’s LTC block as “so much of it is in the

   group space” despite the fact that Unum’s reserves were driven by individual policies and risks of

   such policies dominated the Company’s LTC block. For example, Unum’s individual policies

   generated close to 80% of the incurred claims in its LTC block:




                                                   - 40 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 44 of 123 PageID #: 330
                           Percentage of Incurred Claims by Business Lines
                           Incurred Year Group Individual          Total
                                2014         20.8%     79.2%      100.0%
                                2015         20.8%     79.2%      100.0%
                                2016         20.4%     79.6%      100.0%
                                2017         20.9%     79.1%      100.0%

           92.    Even though individual policies had been generating a substantial percentage of

   claims, Defendants emphasized the group policies instead to disguise the worsening trends

   experienced by the individual line. In truth, actual results for individual policies deviated from

   assumptions with an increasingly adverse trend. For example, with respect to policies that remained

   in force, many more individual policyholders retained their policies instead of allowing them to lapse

   in comparison to Unum’s assumptions. Because LTC is a lapse-driven business, policyholders’

   failure to terminate their policies has adverse effects on carriers’ financials. When policies terminate

   before claims are incurred, reserves set aside from prior premium payments can be released. As

   such, the ideal scenario for Unum would be for policyholders to pay premiums, and terminate their

   policies without ever incurring claims.

           92.    However, for Unum, the actual policy termination experience deviated from

   assumption consistently every year since 2014, when Unum reset its assumptions as part of its

   comprehensive review. As a result, more individual policies failed to lapse and stayed in force each

   year – far exceeding expectations:




                                                    - 41 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 45 of 123 PageID #: 331
           93.    As shown in the graph above, when Unum’s assumptions were compared against

   actual experience in the individual block between 2014 to 2017, the actual number of policies

   outstanding declined slower than Unum’s assumed rate of policy termination – resulting in a higher

   number of policies outstanding by the end of 2017. This was evidenced both by (1) the sequentially

   higher number of actual policies outstanding relative to expectations through the years – indicative

   of policies terminating at a slower pace than assumed, and (2) the accumulation of more than 24,300

   policies outstanding over Unum’s expectation by the end of 2017. These additional outstanding

   policies were 23% higher than Unum’s expectation, generated significantly more incurred claims

   than expected, and severely pressured the LTC reserves. See ¶¶147-155.




                                                  - 42 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 46 of 123 PageID #: 332
                                Inforce Lives – Individual LTC
                                   Actual Deviating
                   Incurred Year from Assumption Cumulative Deviation
                       2014               5%                    5%
                       2015               6%                   11%
                       2016               6%                   17%
                       2017               6%                   23%

           94.    Accordingly, with more individual policies remaining in force and failing to lapse

   relative to assumptions, reserves were placed under tremendous stress as more claims were filed than

   expectations. Indeed, between 2014 and 2017, $257 million more cumulative incurred claims were

   filed by individual policy holders than expectation:




           95.    As shown in the graph above, when Unum’s assumptions were compared against

   actual experience between 2014 and 2017, the actual claims experience built up faster than Unum’s

   assumed rate of incurred claims increase – resulting in a higher amount of accumulated actual

   incurred claims by the end of 2017. This was evidenced both by (1) sequentially less expected

   incurred claims relative to actual incurred claims – indicative of the expected claims amount
                                                - 43 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 47 of 123 PageID #: 333
   accumulating at a slower rate than that the actual claims amount, and (2) the accumulation of $257

   million more actual claims over Unum’s expectations by the end of 2017. This additional $257

   million of unexpected claims severely pressured the LTC reserves. See ¶¶147-155.

           96.     Even though Unum’s overall claims experiences – driven by high-risk individual

   policies – were very similar to other LTC carriers, Defendants told investors that Unum was

   different from Genworth, GE and other players in the LTC market by touting its group policies and

   hiding the fact that its individual line of business had similar or worse risk characteristics than other

   carriers. On October 27, 2016, in distinguishing Unum from Genworth, McGarry stated: “And

   because of that group coverage and employer funding, most employees terminate their employer-

   funded coverage when they leave the employer.” Similarly, on February 1, 2018, in distinguishing

   Unum from GE, McGarry again stated “[t]he other big difference is 85% of our insured lives are

   group long-term care. They have a much younger profile. They – and most of those actual group

   long-term care insureds are employer-funded as opposed to employee-funded, much smaller benefit

   levels, much more conservative plan designs.” In truth, the remaining 15% of Unum’s insured lives

   with individual policies (responsible for 80% of the claims) had unfavorable policy termination rates

   similar to or worse than other LTC market participants:




           97.     Indeed, Unum was most aggressive in its individual policies termination rate

   assumption – resulting in the highest actual-to-expected lives inforce in the industry. This means

   that Unum experienced more individual holders keeping their policies inforce than its expectation.



                                                    - 44 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 48 of 123 PageID #: 334
   And when compared to other LTC carriers, Unum’s actual experience vis-à-vis expectation was

   worse than its competitors in the industry:




           98.    Defendants ultimately admitted that Unum’s individual block was similar to other

   carriers. On May 30, 2018, while discussing GE’s reserve charge, McGarry conceded:

           If you compare GE to our old [ILTC] block, which was the block that was issued
           before 2004, our average reserve in that block is kind of orders of magnitude today,
           $50,000 per policy. That reserve will double per policy in the next 10 years. And so
           it’s not on top of GE, but it’s not inconsistent with GE, either when you take kind of
           a similar situated block.

           99.    Indeed, it was pressure from the individual policies’ actual experience, which

   deviated from assumptions, that ultimately led to the underfunding of reserves. See ¶¶ 146-155.

   McGarry admitted as much on June 12, 2018 when an analyst asked “[w]hen you kind of pass

   through the park and look at the reserve adequacy, is it really the individual side that’s been causing

   that much problem or . . .?” McGarry responded “[y]es, . . . definitely,” but nevertheless continued
                                                   - 45 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 49 of 123 PageID #: 335
   to re-direct investors to the group block by emphasizing that even the group business was “different

   than other people’s group blocks.” Ultimately, regardless of the purported uniqueness of Unum’s

   LTC group block, the individual block persistently caused Unum’s claims experience to be worse

   than its assumptions, leading to the reserve inadequacy and inflated loss ratio. See ¶¶146-155.

           C.     Materially False and Misleading Statements and Omissions
                  Concerning the Interest-Adjusted Loss Ratio

           100.   Before and during the Class Period, Defendants made material misrepresentations and

   omissions that actual experiences were closely tracking reserve assumptions as evidenced by the

   interest-adjusted loss ratio staying within its expected range of 85% to 90%. Defendants failed to

   disclose that rate increases, lapses and incurred claims experiences persistently deviated from

   assumptions, which imposed significant pressure on reserves and the interest-adjusted loss ratio, and

   that the purportedly expected loss ratio was not sustainable.

                  1.      Pre-Class Period False Statements and Omissions Concerning
                          the Interest-Adjusted Loss Ratio

           101.   On December 16, 2014, Unum hosted its annual investor meeting with participation

   by McKenney and McGarry. During the meeting, in response to analyst’s questions on potential

   triggers of future reserve charge, McGarry assured investors that the interest-adjusted loss ratio

   would remain in the expected 85% to 90% range long term:

                  [Jimmy Bhullar – Analyst – JPMorgan:] And then lastly, for Jack, what are
           some of the things that we should be watching to get an idea on whether there is
           going to be a need for another reserve charge like one, two, three years down the
           road. Obviously interest rates is one, price hikes is another one but what is going on
           in terms of incidents, trends, claims severity, claims frequency?

                   [McGarry:] You know, I think longer-term we expect the long-term care
           loss ratio to hover in that 85% to 90% range. I think if it were outside of that range
           for a prolonged period of time, it would begin to put pressure on the reserve
           assumptions.

           102.   On October 29, 2015, Unum hosted its 3Q2015 earnings call with participation by

   McKenney and McGarry.          During the call, in response to questions concerning emerging
                                                   - 46 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 50 of 123 PageID #: 336
   experiences relative to assumptions, McGarry unequivocally assured investors that “there is nothing

   in the way the results have emerged that would cause us concern” as loss ratio was “right in our

   target range”:

                    [Eric Berg – Analyst – RBC Capital Markets:] How has the various factors
           that underlie your active life reserves in long-term care in the closed block – how
           have they developed this year? Interest rates, claims, lapses, expenses, whatever else
           is critical to that reserve – how have they emerged relative to the assumptions that
           you reset in the fourth quarter of 2014? I guess, Jack.

                   [McGarry:] . . . With respect to the rest of the reserve assumptions, I’d look
           to earnings. Our loss ratio has been pretty consistent this year. It’s been right in
           our target range, and we are yet to fully complete our reserve adequacy study, but
           there is nothing in the way the results have emerged that would cause us concern.

           103.     On February 3, 2016, Unum hosted its 4Q2015 earnings call with participation by

   McKenney and McGarry. During the call, in response to analyst questions about claims trends,

   McGarry misguided investors by stating that “claim trends has stayed in that range at the 85% to

   90% loss ratio.” As analysts pressed on their inquiries with experiences in the group and individual

   policies book, McKenney falsely assured that any deviation from expectations would have showed

   up in the loss ratio. Instead, the ratio had been operating within its expected range:

                   [Jimmy Bhullar – Analyst – JPMorgan:] And then on long-term care,
           obviously rates are challenging, how are the other things going like [claim trends],
           your success in achieving price hikes versus what you might assumed when you took
           the reserve charge in the fourth quarter of 2014?

                   [McGarry:] Yes. So actually since we took the charge in 2014, things have
           been pretty much in line with our expectations. There’s been some volatility
           quarter-to-quarter. But claim trends has stayed in that range at the 85% to 90%
           loss ratio. And we continue to make good progress on our rate increase
           assumptions. So both the rate of approvals and the actual implementations are
           pretty much in line with the underlying reserve assumptions.

                                             *       *       *

                    [Unidentified Audience Member:] Thank you. I was wondering if we could
           go back to the group and individual long-term care book, could we discuss loss
           severity and loss frequency. There was a P&C company that announced this week
           that it had to increase its long-term care reserves for higher frequencies. I know you


                                                   - 47 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 51 of 123 PageID #: 337
           did the reserve strengthening last year predominantly due to interest rates, but wanted
           to see the performance in the loss costs due to those two factors.

                   [McKenney:] It’s a fair question. Back in 2014, we did increase reserves
           primarily for interest rates, but also as part of that process, we actually re-struck all
           of the reserves, all of the assumptions relative to where we were from our own
           experience as well as industry experience looking forward. And so, in 2014,
           everything was set up with current experience and what we saw over the course of
           2015 was a tract also very closely to that. So you would have seen that, I mean a
           place you can see that on a quarterly basis is in our loss ratio in our long-term care
           business, which we bring out there. We talk about that operating within a range of
           85% to 90%, which we saw over the course of 2015. So, it’s actually the severity of
           loss and the frequency has actually been very consistent with those expectations
           from 2014 as we reset those.

           104.    On April 28, 2016, Unum hosted its 1Q2016 earnings call with participation by

   McKenney and McGarry. During the call, in response to analyst’s concerns about the interested-

   adjusted loss ratio hovering near the high end of expectation, Defendants falsely claimed that they

   were not “seeing anything in underlying trends”:

           [John Nadel – Analyst – Sterne, Agee & Leach, Inc.:] I guess the only real area of
           focus I’ve got in the numbers is that the last few quarters now, in the closed block,
           the long-term care benefit ratio has been hovering in that 88% to 89% range. So, it’s
           toward the upper end of your 85% to 90% expectation. Is there anything of worry
           there when you look, underlying that benefit ratio, in terms of some of the underlying
           trends there?

                  [McGarry:] Yes, John, I’ll take that. We’re not really seeing anything in
           underlying trends. There’s some volatility in the results we see, but if you look at
           over the average, it’s pretty close to being right in the middle of that range, which
           is where we’re comfortable. And we have seen it bounce around quarter to quarter.

                  [McKenney:] I think, John, you highlighted the last three quarters. But if you
           went to the beginning of last year, we actually saw very favorable results.

                   2.      Class Period False Statements and Omissions Concerning the
                           Interest-Adjusted Loss Ratio

           105.    After the market closed on October 26, 2016, the Company issued a Form 8-K press

   release, entitled “Unum Group Reports Third Quarter 2016 Results,” signed by Vice President,

   Managing Counsel, and Corporate Secretary J. Paul Jullienne (“Jullienne”). Unum blamed a one-off



                                                    - 48 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 52 of 123 PageID #: 338
   event for the exceedingly high loss ratio – a group client’s policies had switched to individual

   policies status:

           The interest adjusted loss ratio for the long-term care line of business was 93.8
           percent in the third quarter of 2016 compared to 89.9 percent in the third quarter
           of 2015, due to a higher average size of new claims and less favorable mortality
           experience, as well as the unfavorable impact of a large group case moving to an
           individual policy ported status during 2016.

           106.       On October 27, 2016, the Company hosted its 3Q2016 earnings call with participation

   by McKenney and McGarry. During his prepared remarks, McGarry told investors that the elevated

   claims rate for the quarter was due to a one-off event, namely the termination of the Company’s

   largest group case, which had a unique auto-portability feature. McGarry stated: “In the absence of

   this unique case termination, our long-term care loss ratio would have been in the 85% to 90% range,

   consistent with our long-term expectations”:

                   [McGarry:] For the long-term care line of business, the interest adjusted
           loss ratio was 93.8% for the third quarter compared to 89.9% in the year ago
           quarter. The long-term care loss ratio was elevated due to the termination of our
           largest group case, which also had a unique auto-portability feature. I’ll explain the
           impact of this termination in more detail in a moment. In the absence of this event,
           the long-term care loss ratio would have been in the upper end of our 85% to 90%
           range.

                   Similar to the second quarter we continue to see some pressure on new
           claims incidents and severity from rate increase notifications to policyholders that
           have been delivered recently. This impact was significantly diminished in the third
           quarter relative to the second quarter, but we would expect to continue to see some
           impact over the next several quarters. Also, we experienced less favorable
           mortality experience in the long-term care line this quarter.

                                               *       *      *

                   As lives port, we changed the persistency assumption underlying their
           reserves from a group assumption to a significantly lower individual assumption,
           which results in a much larger reserve. The unusually large number of ports, coupled
           with the corresponding increase in reserves adversely impacted our loss ratio this
           quarter. In the absence of this unique case termination, our long-term care loss
           ratio would have been in the 85% to 90% range, consistent with our long-term
           expectations.



                                                     - 49 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 53 of 123 PageID #: 339
           107.    On the same day, Unum filed its 3Q2016 Form 10-Q and reiterated the effect of the

   one-off event on the interested-adjusted loss ratio:

           Long-term care experienced volatility during the second and third quarters of
           2016, with resulting interest adjusted loss ratios for the third quarter and first nine
           months of 2016 slightly higher than our range of expectations.

                                              *      *       *

                  Long-term care benefits experience was unfavorable in the third quarter
           and first nine months of 2016 compared to the same periods of 2015 due to a
           higher average size of new claims and less favorable mortality experience, as well
           as the unfavorable impact of a large group case moving to an individual policy
           ported status during 2016.

           108.    On February 1, 2017, the Company filed a Form 8-K press release, entitled “Unum

   Group Reports Fourth Quarter 2016 Results,” signed by Vice President, Managing Counsel, and

   Jullienne. In the Form 8-K, Unum attributed favorable mortality and policy termination as the

   drivers of the interest-adjusted loss ratio:

           The interest adjusted loss ratio for the long-term care line of business was 89.1
           percent in the fourth quarter of 2016 compared to 89.7 percent in the fourth
           quarter of 2015, due primarily to favorable mortality experience and the impact of
           persistency on active life reserves.

           109.    On February 2, 2017, the Company hosted a conference call to discuss its fourth

   quarter and full year 2016 financial results, with participation by McKenney and McGarry. During

   his prepared remarks, McGarry again blamed the elevated loss ratio to the unusual, one-time porting

   of group policies into individual policies:

           [McGarry:] I will point out that since the fourth quarter of 2014 reserve
           adjustment, the interest adjusted loss ratio has been 89.4% within the long-term
           ratio of 85% to 90% that we expect. Adjusting for the impact of the large group
           case termination which impacted the loss ratio in the third quarter of 2016, this
           two-year cumulative loss ratio would be 88.1%.

           110.    On February 22, 2017, Unum filed its 2016 Form 10-K, where the Company again

   blamed the elevated interest adjusted loss ratio in 2016 to the one-time event of the conversion of a

   group case to individual policies. Furthermore, while discussing the adverse development of the

                                                   - 50 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 54 of 123 PageID #: 340
   lapse rate driving the loss ratio in 2015, Defendants failed to disclose that such development was due

   to the individual policies’ experience significantly deviated from assumption:

              Operating Results

                     Shown below are financial results and key performance indicators for the
              Closed Block segment.

     (in millions of dollars, except ratios)
                                                                         Year Ended December 31
                                                     2016     % Change           2015        % Change   2014
     Interest Adjusted Loss Ratios:
     Long-term Care                                  91.1 %                       87.6 %                196.6 %
     Long-term Care Excluding the Reserve Increase     — %                          — %                  85.9 %


     Persistency:
     Long-term Care                                  94.8 %                       95.7 %                 95.4 %




              Year Ended December 31, 2016 Compared with Year Ended December 31, 2015

                                                       *        *          *

              Long-term care benefits experience was unfavorable relative to the prior year due
              to higher submitted claims as well as the unfavorable impact of a large group case
              moving to an individual policy ported status during 2016.

                                                       *        *          *

              Year Ended December 31, 2015 Compared with Year Ended December 31, 2014

                                                       *        *          *

              Long-term care benefits experience was favorable relative to the prior year due to
              the 2014 reserve increase, as previously discussed. Excluding this reserve
              increase, long-term care benefits experience was unfavorable compared to 2014
              due to less favorable development in active life reserves as a result of higher
              persistency.

              111.         On April 26, 2017, the Company filed a Form 8-K press release, entitled “Unum

   Group Reports First Quarter 2017 Results,” signed by Vice President, Managing Counsel, and

   Jullienne. The 1Q2017 Form 8-K attributed the interest adjusted loss ratio to “favorable mortality

   experience”:

              The interest adjusted loss ratio for the long-term care line of business was 88.6
              percent in the first quarter of 2017 compared to 88.9 percent in the first quarter of
              2016, primarily driven by favorable mortality experience.
                                                              - 51 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 55 of 123 PageID #: 341
           112.   On April 27, 2017, the Company hosted a conference call to discuss its 1Q2017

   financial results with participation by McKenney, McGarry, and Zabel. During his prepared

   remarks, McGarry elaborated on the Company’s long-term care business, claiming that the loss ratio

   remained in line with expected levels:

                   [McKenney:] Finally, we saw stable results in our Closed Block operations.
           I believe that we have proven our ability to consistently produce strong results
           during these uneven business conditions and that we remain very well positioned
           in our markets.

                                              *       *       *

                  [McGarry:] For the long-term care line, the interest adjusted loss ratio was
           88.6% for the first quarter compared to the year-ago ratio of 88.9%. This slight
           improvement was primarily driven by favorable mortality experience. Importantly,
           the long-term care benefit ratio remains within our expected range of 85% to 90%.

           113.   On July 27, 2017, the Company filed a Form 8-K press release, entitled “Unum

   Group Reports Second Quarter 2017 Results,” signed by Vice President, Managing Counsel, and

   Jullienne. The Form 8-K stated in relevant part that the “interest adjusted loss ratio for the long-term

   care line of business was 89.4 percent in the second quarter of 2017 compared to 92.6 percent in the

   second quarter of 2016, primarily driven by lower claims incidence”:

           The interest adjusted loss ratio for the long-term care line of business was 89.4
           percent in the second quarter of 2017 compared to 92.6 percent in the second
           quarter of 2016, primarily driven by lower claims incidence.

           114.   The next day, the Company hosted a conference call to discuss its 2Q2017 financial

   results, with participation by McKenney, McGarry, and Zabel. During his prepared remarks,

   McGarry stated: “For the long-term care line, the interest adjusted loss ratio was 89.4% for the

   second quarter compared to the year-ago ratio of 92.6%. This improvement was driven primarily

   by lower claims incidence relative to last year’s second quarter.”




                                                    - 52 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 56 of 123 PageID #: 342
             115.   On September 6, 2017, McKenney participated in the KBW Insurance Conference

   and falsely assured investors that actual experiences had been tracking with expectations as reflected

   in the loss ratio:

                     [Ryan Krueger – Analyst – Keefe, Bruyette & Woods, Inc.:] On long-term
             care, can you give an update on how the claims have developed relative to the
             assumptions as well as the rate increases which you – relative to the assumptions
             when you took the charge in 2014?

                    [McKenney:] Yes. So we reset all our assumptions back in 2014 relative to
             our expectations. One of the things we put out there is watching the loss ratio, the
             85% to 90%. It’s been tracking in that range. Although we’ve had quarters below
             or quarters above, it’s still kind of generally there. So I’d say that’s tracking
             reasonably well.

             116.   On October 25, 2017, the Company filed a Form 8-K press release, entitled “Unum

   Group Reports Third Quarter 2017 Results,” signed by Vice President, Managing Counsel, and

   Jullienne. In the Form 8-K, Unum attributed the unfavorable policyholder lapses as the driver of the

   loss ratio but failed to disclose that lapse experience for the individual business had been

   significantly deviating from assumptions since the 2014 comprehensive review:

             The interest adjusted loss ratio for the long-term care line of business was 93.3
             percent in the third quarter of 2017 compared to 93.8 percent in the third quarter
             of 2016, due to the impact of a large group case moving to an individual policy
             ported status in 2016, partially offset by unfavorable policyholder lapses in the
             current quarter.

             117.   On October 26, 2017, the Company hosted a conference call to discuss its 3Q2017

   financial results, with participation by McKenney and McGarry. During his prepared remarks,

   McGarry stated that the quarterly uptick in the long-term care interest adjusted loss ratio was an

   aberration due to unfavorable policy lapses, without disclosing that lapse experience for the

   individual business had been significantly deviating from assumptions since the 2014 comprehensive

   review:

                    [McGarry:] Finally, for the Closed Block, operating income declined to $26.6
             million in the third quarter from $28.6 million in the year-ago quarter. For long-

                                                    - 53 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 57 of 123 PageID #: 343
             term care, the interest-adjusted benefit ratio was 93.3%, above our expected range
             of 85% to 90%, although slightly favorable to last year’s 93.8%.

                     As you may recall, last year’s benefit ratio was elevated due to the impact of
             a large group case that moved to an individual ported status. The elevation in the
             current benefit ratio is largely attributable to unusually unfavorable policyholder
             lapses. Although we’d rather than not see this volatility, we’re encouraged that the
             underlying claims experience was consistent with historical norms.

             118.   On the same day, Unum filed its 3Q2017 Form 10-Q and reiterated the effect of the

   one-off event on the interested adjusted loss ratio. In addition, Unum attributed the unfavorable

   policyholder lapses as the driver of the loss ratio but failed to disclose that lapse experience for the

   individual business had been significantly deviating from assumptions since the 2014 comprehensive

   review:

             Benefits experience in our long-term care line of business resulted in interest
             adjusted loss ratios that were favorable in the third quarter and first nine months
             of 2017 relative to the same prior year periods but were slightly higher than our
             range of expectations.

                                               *       *       *

             Long-term care benefits experience was favorable in the third quarter and first
             nine months of 2017 compared to the same periods of 2016 due to the impact of a
             large group case moving to an individual policy ported status during 2016.
             Somewhat offsetting the favorable benefits experience during the third quarter of
             2017 were unfavorable policyholder lapses.

             119.   On December 13, 2017, Unum hosted its annual investor meeting with participation

   by McKenney, McGarry, and Zabel. During the meeting, McGarry assured investors that interest

   margin served to offset the effect of the heighted loss ratio:

             [McGarry:] [W]e have experienced a higher interest-adjusted loss ratio in long-term
             care. It’s at the very high-end over an extended – over a 5-year period or 4-year
             period since we closed it. It’s – recently, it’s been running in the low 90s. We would
             expect that to continue into 2018. We feel good about where our reserves are, that
             interest margin has helped to offset the loss – the heightened loss ratio and so we
             feel good. We will not be taking a charge in long-term care during the fourth quarter
             of 2017.




                                                     - 54 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 58 of 123 PageID #: 344
           120.   On January 31, 2018, the Company filed a Form 8-K press release, entitled “Unum

   Group Reports Fourth Quarter 2017 Results,” signed by Vice President, Managing Counsel, and

   Jullienne. The Form 8-K stated in relevant part that the “interest adjusted loss ratio for the long-term

   care line of business was 93.1 percent in the fourth quarter of 2017 compared to 89.1 percent in the

   fourth quarter of 2016, primarily due to unfavorable policy terminations related to mortality

   experience”:

           The interest adjusted loss ratio for the long-term care line of business was 93.1
           percent in the fourth quarter of 2017 compared to 89.1 percent in the fourth
           quarter of 2016, primarily due to unfavorable policy terminations related to
           mortality experience.

           121.   On February 1, 2018, the Company hosted a conference call to discuss its fourth

   quarter and full-year 2017 financial results, with participation by McKenney, McGarry and Zabel.

   During his prepared remarks, McGarry stated that the elevated adjusted loss ratio in long-term care

   was within recently revised near-term expectations of the “low 90s,” and that this higher loss ratio

   was being offset by other favorable factors. Later in the call, McGarry clarified that, by the “low

   90s,” Unum meant that the interest adjusted loss ratio would not exceed 95%. In addition, he falsely

   assured investors of the favorable emerging experience relating to rate increases and touted that

   Unum “will achieve the rate increase expectations assumed in our reserve assumptions”:

                   [McGarry:] Two important factors related to the long-term care line
           continue to trend favorably this quarter. First, our new money yield this quarter
           was, again, above our assumption of 5% . . . . Second, while it’s a quiet quarter for
           rate increase approvals on inforce business, we still have a few large rate requests
           yet to be decided. Even without these, we’re confident we will achieve the rate
           increase expectations assumed in our reserve assumptions. It bears repeating that
           we assume no future rate increases in our current reserve assumptions, though we
           intend to actively pursue future rate increases where justified.

                                              *       *       *

                  [Suneet Laxman L. Kamath – Analyst – Citigroup Inc.:] Got it. And then just
           in terms of the price increases. I mean, I’m assuming that what you’ve asked for so
           far was assuming in the 85% to 90%. And so if we are elevated 90% to 95%, how
           much of an incremental price increase would you need if we’re at those loss ratios?
                                                    - 55 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 59 of 123 PageID #: 345
                     [McGarry:] . . . I think we’re comfortable that with the dry powder we have
             on rate increases, given emerging experience and the buffer we have between
             GAAP and stat that we wouldn’t see the remedy to this causing any impact on our
             capital plans.

             122.        On February 21, 2018, Unum filed its 2017 Form 10-K, where the Company

   attributed the elevated interest adjusted loss ratio to claims termination and the one-time event of the

   conversion of a group case to individual policies:

             Operating Results

                    Shown below are financial results and key performance indicators for the
             Closed Block segment.

                                                                   Year Ended December 31
                                              2017      % Change           2016        % Change   2015
     Interest Adjusted Loss Ratios:
       Long-term Care                         91.1 %                        91.1 %                87.6 %


     Persistency:
       Long-term Care                         95.9 %                        94.8 %                95.7 %



             Year Ended December 31, 2017 Compared with Year Ended December 31, 2016

                                                *        *          *

             Long-term care benefits experience was consistent with the prior year as
             unfavorable policyholder terminations, due primarily to mortality experience,
             offset by the impact of a large group case moving to an individual policy ported
             status during 2016. Also impacting benefits experience relative to 2016 was
             unfavorable mortality experience in our group pension product.

                                                *        *          *

             Year Ended December 31, 2016 Compared with Year Ended December 31, 2015

                                                *        *          *

             Long-term care benefits experience was unfavorable relative to 2015 due to higher
             submitted claims as well as the unfavorable impact of a large group case moving to
             an individual policy ported status during 2016.

             123.        The statements referenced in ¶¶101-122 above were materially false and/or

   misleading when made because Defendants used their disclosures about Unum’s interest-adjusted

   loss ratio to (1) conceal Unum’s worsening rate increase, policy termination, and incurred claims

                                                       - 56 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 60 of 123 PageID #: 346
   trends and experiences; and (2) assure assuring investors a manageable interest-adjusted loss ratio

   validated the adequacy of Unum’s reserves.

           124.    Before and during the Class Period, in order to disguise the deviation of actual

   experiences from assumptions, Unum deflected investors’ inquiries into the actual trends and

   experiences by referring investors to the interest adjusted loss ratio. For example, in December

   2014, an analyst asked “what is going on in terms of incidents, trends, claims severity, claims

   frequency?” Instead of disclosing actual experiences relating to claims incidents, severity and

   frequency, McGarry stated: “I think longer-term we expect the long-term care loss ratio to hover in

   that 85% to 90% range. I think if it were outside of that range for a prolonged period of time, it

   would begin to put pressure on the reserve assumptions.”

           125.    Similarly, on October 29, 2015, an analyst asked “[i]nterest rates, claims, lapses,

   expenses, whatever else is critical to that reserve – how have they emerged relative to the

   assumptions that you reset in the fourth quarter of 2014?” McGarry again responded:

                  Our loss ratio has been pretty consistent this year. It’s been right in our target
           range, and we are yet to fully complete our reserve adequacy study, but there is
           nothing in the way the results have emerged that would cause us concern.”

           126.    Again, on September 6, 2017, an analyst asked about how “claims have developed

   relative to assumptions as well as the rate increases . . . relative to the assumptions when you took

   the charge in 2014?” McKenney responded that experiences were “tracking reasonably well”

   because the loss ratio was within the assumed 85% to 90% range.

           127.    In truth, experiences had not been tracking assumptions well and persistently deviated

   from expectations. Before and during the Class Period, rate increase approvals for 2014 requests had

   been lagging behind assumptions – infested by approval delays, phase-in requirements,

   implementation delays, and smaller approvals, all in deviation from historical experiences embedded

   in the reserves assumptions. See ¶¶79-82. Similarly, individual policies’ actual experiences had also

                                                    - 57 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 61 of 123 PageID #: 347
   deviated from assumptions, with significantly more policyholders retaining their policies instead of

   lapsing and driving incurred claims to 23% higher than expectations by 2017. See ¶¶91-93.

   Expected claim amounts for claims incurred in 2014 and 2015 were restated higher each year – with

   cumulative revision of 7% for the 2014 incurred claims and 6% for the 2015 incurred claims as of

   the end of 2017 – indicating that experience was worse than assumptions. See ¶¶147-151. In total,

   actual incurred claims exceeded Unum’s expectations by over $257 million by the end of 2017. See

   ¶¶94-95. With premiums from rate increases coming in below expectations and incurred claims

   coming in above expectations, reserves were put under severe pressure. See ¶¶147-155.

           128.   Defendants were able to conceal these adverse trends by constantly referring investors

   to Unum’s loss ratio. And even when Unum’s loss ratio exceeded the 85% to 90% range that they

   had told investors to expect, Defendants blamed such deviations on one-time occurrences, rather

   than disclose the systematic trends impacting the LTC block. See §§VII.D.-F..

           129.   Ultimately, the collective pressure of worsening premium, lapse, and claims

   experiences – built up since at least the end of 2014 – drove the interest adjusted loss ratio to an

   upward trajectory and over 96% by the end of the Class Period:




                                                  - 58 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 62 of 123 PageID #: 348
           130.   As Defendants admitted during the May 2, 2018 earnings call, the elevated loss ratio

   was caused by rate increase, lapse, and higher incurred claims experiences:

           The long-term care business line had a more challenging quarter, as the interest
           adjusted benefit ratio increased to 96.6% in the first quarter this year compared to the
           favorable year-ago first quarter of 88.6%. Benefits experienced this quarter was
           driven by new claim incidence that ran much higher than expected, which was
           partially offset by favorable claim resolutions due to mortality. In addition, the
           higher loss ratio this quarter was negatively impacted by a lower level of policy
           terminations.

                                              *       *       *

           [W]e have not received approvals as quickly as originally estimated, and those
           approvals received have been phased-in over a longer time period than originally
           anticipated. This has had the effect of increasing our reported loss ratio in the recent
           past by 3% to 4%.

           D.     Materially False Statements and Omissions Concerning Reserves
                  Monitoring and Adequacy

           131.   Before and during the Class Period, Defendants made materially false and misleading

   statements and omissions concerning Unum’s monitoring of emerging experiences to ensure its

   reserves were adequately funded. In truth, Defendants persistently ignored the Company’s

   experience data and its drastic deviation from assumptions, which, in turn, caused both policy and

   claims reserves to become increasingly inadequate during the Class Period.

                  1.      Pre-Class Period False Statements and Omissions Concerning
                          Reserves Monitoring and Adequacy

           132.   On December 16, 2014, Unum hosted its annual investor meeting with participation

   by McKenney and McGarry. During the meeting, McGarry assured investors that Unum would

   continuously ensure that the assumptions stayed current with claims experience:

                   [McGarry:] We have conducted a comprehensive review. As you know we
           invested a lot of resources behind the block in 2013. Those resources build some
           state-of-the-art financial analysis tools and we undertook a comprehensive review of
           virtually every assumption underlying the long-term care block. The result of that
           review, there were puts and takes. Virtually every assumption underlying the block
           got updated . . . .


                                                    - 59 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 63 of 123 PageID #: 349
                                             *       *       *

                   So one of the things we are looking at as we take these charges in long-term
           care is to make sure that we have some durability to the assumptions that we put
           underlying the block.

                                             *       *       *

           We did a lot of work in defining what the current assumption base is. The ongoing
           work is really around monitoring that for emerging experience and making sure
           that it stays current.

           133.   Unum hosted its 4Q2014 earnings call on February 4, 2015 with participation by

   McKenney and McGarry. During the call, McKinney assured investors that “[r]isk results were

   generally in line with our long-term expectations”:

                   [McKenney:] Rounding out the enterprise with the Closed Block, with the
           completion of our reserve review in long-term care, we booked to reserve
           strengthening in line with the expectations we provided at our investor meeting in
           December. The addition to GAAP reserves was $698 million or $454 million after-
           tax.

                                             *       *       *

                   Excluding the impact of the reserve charge, operating earnings for the Closed
           Block were $30 million in the quarter compared to $26.8 million in the year-ago
           quarter. Risk results were generally in line with our long-term expectations.

           134.   On October 29, 2015, Unum hosted its 3Q2015 earnings call with participation by

   McKenney and McGarry. During the call, in response to an analyst’s request for an update on any

   emerging trends in the assumptions underlying the reserves, McGarry stressed that “there is nothing”

   in the annual reserve adequacy review that caused any concern:

                    [Eric Berg – Analyst – RBC Capital Markets:] How has the various factors
           that underlie your active life reserves in long-term care in the closed block – how
           have they developed this year? Interest rates, claims, lapses, expenses, whatever else
           is critical to that reserve – how have they emerged relative to the assumptions that
           you reset in the fourth quarter of 2014?

                                             *       *       *

                  [McGarry:] With respect to the rest of the reserve assumptions, I’d look to
           earnings. Our loss ratio has been pretty consistent this year. It’s been right in our

                                                   - 60 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 64 of 123 PageID #: 350
           target range, and we are yet to fully complete our reserve adequacy study, but there
           is nothing in the way the results have emerged that would cause us concern.

           135.   On December 17, 2015, Unum hosted its annual investor meeting with participation

   by McKenney and McGarry. During the meeting, McGarry assured investors that Unum was

   “comfortable” with its LTC reserves after the 2015 annual review:

                  [McGarry:] Looking at the performance since the reserve charges we took
           in 2014, it’s been very steady. We’ve completed our reserve adequacy studies for
           2015. We’re very comfortable with where our reserve position is currently. . . .
           [W]e’re very comfortable with where we are since that reserve adjustment and feel
           good that we have time in our interest rate assumption for some time to come.

           136.   On February 3, 2016, Unum hosted its 4Q2015 earnings call with participation by

   McKenney and McGarry. During the call, McGarry reiterated that he was “comfortable” and felt

   good about reserves adequacy after the 2015 annual review as “risk results remained within our

   long-term expectations”:

                  [McGarry:] Regarding the reserve position for long-term care, we feel good
           about where we finished 2015 in terms of reserve adequacy. For the year, our new
           money yields exceeded our interest rate assumptions and risk results remained
           within our long-term expectations. In addition, rate increase approvals and
           implementation are tracking in line with our reserve assumptions.

                                            *       *      *

           [Tom Gallagher – Analyst – Credit Suisse:] I think in the past, you guys have been
           able to say, or give some indication about, when – what at least the next year’s
           outlook would be. Would you say based on what you know today, there would be a
           very low likelihood of a reserve addition in 2016, or is it too early to tell?

                   [McGarry:] I don’t think we’ve actually provided outlooks on our reserve
           positions at year end. I would say we feel comfortable with where we are today.
           We just went through a reserve review that culminated in the quarter we’re talking
           about. So where we’re as close to an ending reserve review as you can get, we feel
           good about that reserve review and where it ended.

           137.   On February 10, 2016, McKenney participated in the Bank of America Merrill Lynch

   Insurance Conference. At the conference, he reiterated that Unum had updated all of the LTC




                                                  - 61 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 65 of 123 PageID #: 351
   reserves assumptions during the comprehensive review in 2014 and everything in 2015 was on track

   with expectations:

           [Unidentified Audience Member:] I was wondering if we could go back to the group
           and individual long-term care book, could we discuss loss severity and loss
           frequency. There was a P&C company that announced this week that it had to
           increase its long-term care reserves for higher frequencies. I know you did the
           reserve strengthening last year predominantly due to interest rates, but wanted to see
           the performance in the loss costs due to those two factors.

                   [McKenney:] It’s a fair question. Back in 2014, we did increase reserves
           primarily for interest rates, but also as part of that process, we actually re-struck all
           of the reserves, all of the assumptions relative to where we were from our own
           experience as well as industry experience looking forward. And so, in 2014,
           everything was set up with current experience and what we saw over the course of
           2015 was a tract also very closely to that. So you would have seen that, I mean a
           place you can see that on a quarterly basis is in our loss ratio in our long-term care
           business, which we bring out there. We talk about that operating within a range of
           85% to 90%, which we saw over the course of 2015. So, it’s actually the severity of
           loss and the frequency has actually been very consistent with those expectations
           from 2014 as we reset those.

           138.    On September 7, 2016, McKenney participated in the KBW Insurance Conference.

   During the conference, in response to analyst’s questions concerning claims trend and rate increase

   progress relative to assumptions, McKenney misrepresented that all assumptions were tracking well

   to expectations:

                   And then when you look across our other assumptions, I think in aggregate
           we feel reasonably good about all of them as has transpired. Obviously, we will go
           through and reassess those as we do every year. And then from an interest rate
           perspective, we isolate that quite often as well. The first two years since we’ve done
           that, year and three quarters, we’ve invested very well relative to our expectations
           and we will continue to update as we go forward on that front. So things are
           tracking reasonably well to our expectations at that point in time.

                   2.      Class Period False Statements and Omissions Concerning
                           Reserves Monitoring and Adequacy

           139.    On October 27, 2016, the Company hosted its 3Q2016 earnings call with participation

   by McKenney and McGarry. During the call, McGarry misled investors about Unum’s reserve

   adequacy by stating that (1) “no special reserving” will be necessary, (2) the long term care segment


                                                    - 62 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 66 of 123 PageID #: 352
   was in “better shape today than . . . three years ago,” and (3) claims experience tracked closely to

   assumptions established during the 2014 comprehensive review:

                  [McGarry:] We will conclude this year’s reserve review for long-term care
           over the next several weeks and currently believe that no special reserving will be
           necessary for year-end 2016.

                                            *       *       *

                   [Bob Glasspiegel – Analyst – Janney Montgomery Scott:] I’m just curious if
           you had any reactions to Genworth’s series of announcements, specifically the
           charge for long-term care related to more longer-duration claims, which I think
           you’ve commented you’ve been seeing to some extent. But are they ahead or behind
           the curve in your view, and do you have a rooting interest on the success of their
           actions and any general commentary on their strategic move would be appreciated?

                                            *       *       *

                   [McGarry:] And so I don’t really want to talk about what Genworth is seeing.
           I will tell you what we are seeing, and I think probably the most fundamentally
           important point is we are not scrambling to keep pace with long-term care. We are
           working through the long-term care issue. And we are making significant progress
           as a company toward doing that. We feel like we are in so much better shape today
           than we were even three years ago, and a lot of that is because of that active
           management of the block.

                   So let me talk to you about what some of those things have been. In 2014 we
           reset reserve assumptions. We placed those reserve assumptions on a best estimate
           basis using our current own experience, and our experience since then has been
           consistent with those expectations.

                   We also established – when we establish[ed] those reserves, we built in
           currently-filed rate increases using historical approval rates. Less than a third of
           those rate increase assumptions remain outstanding. We are making significant
           progress against them and feel very good about where the assumptions lie with
           only a small portion remaining.

                   That not only helps to support our reserve assumptions, but it also gives us
           room in the future to react to future adverse claims experience should it emerge.
           The third point I’d make is that our block’s unique in the long-term care business,
           as approximately half of the block is group long-term care with employer funding
           and extremely conservative plan designs. And because of that group coverage and
           employer funding, most employees terminate their employer-funded coverage when
           they leave the employer.

           140.   During the Class Period, each of the 3Q2016 Form 10-Q (filed on October 27, 2016),

   1Q2017 Form 10-Q (filed on April 27, 2017), 2Q2017 Form 10-Q (filed on July 28, 2017), and
                                             - 63 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 67 of 123 PageID #: 353
   3Q2017 Form 10-Q (filed on October 26, 2017) was signed and certified by McKenney and

   McGarry. Waxenburg also signed the 1Q2017 Form 10-Q, 2Q2017 Form 10-Q, and 3Q2017 Form

   10-Q. In each of the Form 10-Q filings, Unum represented to investors that it continuously

   monitored risk in the LTC segment and adjusted its business plans accordingly:

           Segment Outlook

                                             *       *       *

           We continuously monitor key indicators to assess our risks and attempt to adjust
           our business plans accordingly.

           141.    On December 15, 2016, Unum hosted its annual Investor Day with participation by

   McKenney, McGarry, and Zabel. During the Company’s presentation to investors, McKenney

   emphasized the stability of the Closed Block business, while Zabel assured investors that he “fel[t]

   really good” about the state of the LTC reserve assumptions after the 2016 reserves adequacy study:

                    [McKenney:] The Closed Block has been stable over the course of the year.
           Steve Zabel will talk to about the attributes of our Closed Block and where that’s
           going. But we think over the course of the year saw little blips here and there, but I
           will tell you the underlying of the business seemed very stable.

                                             *       *       *

                   [Zabel:] As Jack mentioned, we’ve gone through our reserve adequacy
           study. This year we feel really good about where we are at both from the liability
           assumptions whether it’s incidence, mortality, duration of claim we feel pretty good
           all in about how that’s going.

                                             *       *       *

                 [McGarry:] we are comfortable with where the reserves are now. We are
           comfortable they are adequate.

           142.    On February 22, 2017, Unum filed its 2016 Form 10-K and touted its reserves

   policies as “in conformity with GAAP,” with the Company “continuously monitor key indicators to

   assess” its risks:

           Our sound and consistent business practices, strong internal compliance program,
           and comprehensive risk management strategy enable us to operate efficiently as
           well as to identify and address potential areas of risk in our business.
                                                  - 64 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 68 of 123 PageID #: 354
                                           *       *      *

           we intend to continue protecting our solid margins and returns through our
           pricing and risk actions.

                                           *       *      *

           We monitor our own experience and industry studies concerning morbidity,
           mortality, and policyholder terminations to understand emerging trends.

                                           *       *      *

           Closed Block Segment

                                           *       *      *

                  The reserves reported in our financial statements contained herein are
           calculated in conformity with GAAP . . . .

           We periodically review our experience and update our policy reserves for new
           issues and reserves for all claims incurred, as we believe appropriate.

                                           *       *      *

           Policy Reserves

                                           *       *      *

                  •      Persistency assumptions are based on our actual historical
           experience adjusted for future expectations.

                  •      Claim incidence and claim resolution rate assumptions related to
           mortality and morbidity are based on actual experience or industry standards
           adjusted as appropriate to reflect our actual experience and future expectations.

                  •       Discount rate assumptions are based on our current and expected net
           investment returns.

                  In establishing policy reserves, we use assumptions that reflect our best
           estimate while considering the potential for adverse variances in actual future
           experience, which results in a total policy reserve balance that has an embedded
           reserve for adverse deviation. . . .

                                           *       *      *

           Key assumptions are persistency, mortality and morbidity, claim incidence, claim
           resolution rates, commission rates, and maintenance expense rates. For long-term
           care, premium rate increases are also a key assumption.

                                           *       *      *
                                                 - 65 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 69 of 123 PageID #: 355
                     Claim Reserves

                                                                                  *                *                      *

                            Claim reserves, unlike policy reserves, are subject to revision as current
                     claim experience and projections of future factors affecting claim experience
                     change. Each quarter we review our emerging experience to ensure that our claim
                     reserves are appropriate. If we believe, based on our actual experience and our
                     view of future events, that our long-term assumptions need to be modified, we
                     adjust our reserves accordingly with a charge or credit to our current period
                     income.

                                                                                  *                *                      *

                            The following table displays policy reserves, incurred claim reserves, and
                     IBNR claim reserves by major product line, with the summation of the policy
                     reserves and claim reserves shown both gross and net of the associated reinsurance
                     recoverable. . . .

     (in m illio ns o f do llars )                                                                                   De c e m be r 31, 2016

                                                                                               Gro s s
                                                                                                                                                                         To ta l
                                                                                          C la im R e s e rve s                                                     R e ins ura nc e
                                          P o lic y R e s e rve s                                                                                                       C e de d           To ta l Ne t
                                                                    %             Inc urre d                      IB NR                  %          To ta l

     Individua l Dis a bility                          513.6         2.8               9,696.4                      251.6              42.8          10,461.6              1,601.2              8,860.4
     Lo ng-te rm C a re                             7,898.4         43.3               1,360.4                      136.6               6.4           9,395.4                 41.8              9,353.6

     Othe r                                         5,848.3         32.0                 189.8                       132.1               1.3          6,170.2             5,030.6                1,139.6

     C lo s e d B lo c k S e g m e n t             14,260.3          78.1             11,246.6                      520.3              50.5         26,027.2              6,673.6              19,353.6



     S ubto ta l                          $        18,252.2         100.0 %   $       21,492.3           $         1,756.1            100.0 %        41,500.6             7,070.6             34,430.0


     A dju s t m e n t R e la t e d t o
     Un re a liz e d In v e s t m e n t                                                                                                               4,253.2                321.3              3,931.9
     G a in s a n d Lo s s e s


     C o n s o lid a t e d                                                                                                                      $   45,753.8    $          7,391.9     $       38,361.9




     (in m illio ns o f do llars )                                                                                   De c e m be r 31, 2015

                                                                                               Gro s s
                                                                                                                                                                         To ta l
                                                                                          C la im R e s e rve s                                                     R e ins ura nc e
                                          P o lic y R e s e rve s                                                                                                       C e de d           To ta l Ne t
                                                                    %             Inc urre d                      IB NR                  %          To ta l

     Individua l Dis a bility                          620.0         3.5               9,922.8                      259.2              42.8          10,802.0              1,568.5              9,233.5
     Lo ng-te rm C a re                             7,383.3          41.9              1,225.4                      123.4               5.7           8,732.1                 42.5              8,689.6

     Othe r                                          5,810.8        32.9                204.2                       140.5                1.4          6,155.5              4,991.0               1,164.5

     C lo s e d B lo c k S e g m e n t               13,814.1       78.3              11,352.4                      523.1              49.9         25,689.6              6,602.0              19,087.6



     S ubto ta l                          $        17,650.7         100.0 %   $       22,042.5           $         1,753.6            100.0 %        41,446.8             6,920.9             34,525.9


     A dju s t m e n t R e la t e d t o
     Un re a liz e d In v e s t m e n t                                                                                                               3,578.4               263.2               3,315.2
     G a in s a n d Lo s s e s


     C o n s o lid a t e d                                                                                                                      $   45,025.2    $          7,184.1     $        37,841.1




                     Key Assumptions

                            The calculation of policy and claim reserves involves numerous assumptions,
                     but the primary assumptions used to calculate reserves are (1) the discount rate,


                                                                                               - 66 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 70 of 123 PageID #: 356
           (2) the claim resolution rate, and (3) the claim incidence rate for policy reserves and
           IBNR claim reserves.

                                             *       *       *

           The incidence rate, used for policy reserves and IBNR claim reserves, is the rate at
           which new claims are submitted to us. The incidence rate is affected by many
           factors, including the age of the insured, the insured’s occupation or industry, the
           benefit plan design, and certain external factors such as consumer confidence and
           levels of unemployment. We establish our incidence assumption using a historical
           review of actual incidence results along with an outlook of future incidence
           expectations.

                                             *       *       *

           Trends in Key Assumptions

           . . . Claim incidence rates for our Closed Block long-term care line of business
           continue to be generally consistent with the revised assumptions we established
           during our 2014 reserve review and assumption update.

                                             *       *       *

           Segment Outlook

           Our strategy for our Closed Block remains substantially unchanged. During 2017, we
           intend to continue our focus on long-term care premium rate increases and the offer
           of policyholder options, operational effectiveness, financial analysis, and capital
           management. . . . We continuously monitor key indicators to assess our risks and
           attempt to adjust our business plans accordingly.

           143.   On April 27, 2017, the Company hosted a conference call to discuss its 1Q2017

   financial results with participation by McKenney, McGarry, and Zabel. During the call McGarry

   falsely claimed that “claims experience has remained generally in line with our assumptions” and

   nothing was pressuring Unum to take a reserve charge in 2017:

                   [McGarry:] Overall, we continue to be pleased with the progress we’re
           seeing in managing the long-term care block. Our claims experience has remained
           generally in line with our assumptions since the end of 2014, when we updated our
           reserve assumptions to reflect our current view of the business. We are also
           making good progress on rate increase approvals on our in-force business.

                                             *       *       *




                                                   - 67 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 71 of 123 PageID #: 357
                  [Jamminder Singh Bhullar, Analyst, JP Morgan Chase & Co:] First, just a
           question on long-term care and if there’s been a change in your reviews on reserve
           adequacy. . . .

                   [McGarry:] I don’t think there’s anything pressuring us at the moment to
           take a charge in 2017. But again, we’re going to look at it holistically around how
           we manage the block and what we think is in the best interest of shareholders.

           144.    On February 1, 2018, the Company hosted a conference call to discuss its fourth

   quarter and full-year 2017 financial results, with participation by McKenney, McGarry and Zabel.

   In response to an analyst’s question about the comparison of Unum to GE, McGarry reassured

   analysts and investors that Unum’s LTC business was on substantially more stable footing than that

   of GE – which had recently taken a multibillion dollar reserve charge related to its LTC business.

   McGarry highlighted the strength of Unum’s reserves and how “within long-term care, timing

   matters” with reserve increases. He also reminded analysts of the 2014 comprehensive review,

   where Unum reset its assumptions “to be consistent with our emerging experience”:

                   [Ryan Krueger – Analyst – Keefe, Bruyette & Woods, Inc.:] Given the
           significant magnitude of the GE Long Term Care reserve charge, could you discuss
           some of the key differences you see with your block versus theirs that give you more
           comfort with the reverse adequacy?

                                            *       *      *

                   [McGarry:] Between reserve increases and reserve charges, we’ve
           strengthened reserve margins over time by $4 billion in the block, and I will tell
           you within long-term care, timing matters. The earlier you move, the better off
           you’re going to be. And so we have been an early adopter in that in the block. . . .
           [W]e did our comprehensive review of the long-term care block in 2014. We
           provided a lot of resources to build sophisticated models. We reset our assumptions
           to be consistent with our emerging experience. And on an ongoing basis, monthly,
           we track our actual to assumed assumptions, and we provide you quarterly updates
           with that on an ongoing basis. . . . [W]e just concluded our 2017 reserve accuracy
           studies. We had margin in our reserves, as a result of that analysis.

           145.    On February 21, 2018, Unum filed its 2017 Form 10-K and touted its reserves

   policies as “in conformity with GAAP,” with the Company “continuously monitor[ing] key

   indicators to assess” its risks:


                                                  - 68 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 72 of 123 PageID #: 358
           Our sound and consistent business practices, strong internal compliance program,
           and comprehensive risk management strategy enable us to operate efficiently as
           well as to identify and address potential areas of risk in our business.

                                           *       *      *

           we intend to continue protecting our solid margins and returns through our
           pricing and risk actions.

                                           *       *      *

           We monitor our own experience and industry studies concerning morbidity,
           mortality, and policyholder terminations to understand emerging trends.

                                           *       *      *

           Closed Block Segment

                                           *       *      *

                  The reserves reported in our financial statements contained herein are
           calculated in conformity with GAAP . . . .

           . . . We periodically review our experience and update our policy reserves for new
           issues and reserves for all claims incurred, as we believe appropriate.

                                           *       *      *

           Policy Reserves

                                           *       *      *

                  •      Persistency assumptions are based on our actual historical
           experience adjusted for future expectations.

                  •      Claim incidence and claim resolution rate assumptions related to
           mortality and morbidity are based on actual experience or industry standards
           adjusted as appropriate to reflect our actual experience and future expectations.

                  •       Discount rate assumptions are based on our current and expected net
           investment returns.

                  In establishing policy reserves, we use assumptions that reflect our best
           estimate while considering the potential for adverse variances in actual future
           experience, which results in a total policy reserve balance that has an embedded
           reserve for adverse deviation. . . .

                                           *       *      *


                                                 - 69 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 73 of 123 PageID #: 359
                Key assumptions are persistency, mortality and morbidity, claim incidence, claim
                resolution rates, commission rates, and maintenance expense rates. For long-term
                care, premium rate increases are also a key assumption.

                                                                 *                *             *

                Claim Reserves

                                                                 *                *             *

                       Claim reserves, unlike policy reserves, are subject to revision as current
                claim experience and projections of future factors affecting claim experience
                change. Each quarter we review our emerging experience to ensure that our claim
                reserves are appropriate. If we believe, based on our actual experience and our
                view of future events, that our long-term assumptions need to be modified, we
                adjust our reserves accordingly with a charge or credit to our current period
                income.

                                                                 *                *             *

                       The following table displays policy reserves, incurred claim reserves, and
                IBNR claim reserves by major product line, with the summation of the policy
                reserves and claim reserves shown both gross and net of the associated reinsurance
                recoverable. . . .

     (in millions of dollars)                                                                December 31, 2017
                                                                                Gross                                                   T otal
                                                                          Claim Reserves                                             Reinsurance
                                 Policy Reserves                                                                                                       T otal Net
                                                    %                Incurred               IBNR           %          T otal            Ceded

     Individual Disability              418.5        2.2              9,407.4                219.1       41.5         10,045.0          1,619.8          8,425.2

     Long-term Care                   8414.3        44.5              1,494.8                150.9        7.1         10,060.0            40.3          10,019.7
     Other                            5894.8        31.3                187.3                120.4        1.2          6,202.5          5,090.6          1,111.9

     Close d Block Se gme nt         14727.6        78.0             11,089.5                490.4       49.8         26,307.5          6,750.7         19,556.8


     Subtotal                    $   18,890.1      100.0 %   $       21,444.0           $   1,778.0     100.0 %       42,112.1          7,160.3         34,951.8


     Adjustme nt Re late d to
     Unre aliz ed Inve stme nt                                                                                         5,094.7           375.8           4,718.9
     Gains and Losse s


     Consolidate d                                                                                                $   47,206.8   $      7,536.1    $    39,670.7




                                                                            - 70 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 74 of 123 PageID #: 360
     (in m illio ns o f do llars )                                                                                      De c e m be r 31, 2016

                                                                                                   Gro s s
                                                                                                                                                                            To ta l
                                                                                              C la im R e s e rve s                                                    R e ins ura nc e
                                          P o lic y R e s e rve s                                                                                                          C e de d           To ta l Ne t
                                                                    %                 Inc urre d                      IB NR                 %          To ta l

     Individua l Dis a bility                          513.6         2.8                 9,696.4                        251.6             42.8          10,461.6              1,601.2              8,860.4
     Lo ng-te rm C a re                             7,898.4         43.3                  1,360.4                       136.6              6.4           9,395.4                 41.8              9,353.6
     Othe r                                         5,848.3         32.0                    189.8                        132.1              1.3          6,170.2             5,030.6                1,139.6

     C lo s e d B lo c k S e g m e n t             14,260.3          78.1                11,246.6                       520.3             50.5         26,027.2              6,673.6              19,353.6



     S ubto ta l                          $        18,252.2         100.0 %   $         21,492.3             $         1,756.1           100.0 %        41,500.6             7,070.6             34,430.0


     A dju s t m e n t R e la t e d t o
     Un re a liz e d In v e s t m e n t                                                                                                                  4,253.2                321.3              3,931.9
     G a in s a n d Lo s s e s


     C o n s o lid a t e d                                                                                                                         $   45,753.8    $          7,391.9     $       38,361.9




                    Key Assumptions

                            The calculation of policy and claim reserves involves numerous assumptions,
                    but the primary assumptions used to calculate reserves are (1) the discount rate,
                    (2) the claim resolution rate, and (3) the claim incidence rate for policy reserves and
                    IBNR claim reserves.

                                                                                  *                   *                   *

                    The incidence rate, used for policy reserves and IBNR claim reserves, is the rate at
                    which new claims are submitted to us. The incidence rate is affected by many
                    factors, including the age of the insured, the insured’s occupation or industry, the
                    benefit plan design, and certain external factors such as consumer confidence and
                    levels of unemployment. We establish our incidence assumption using a historical
                    review of actual incidence results along with an outlook of future incidence
                    expectations.

                                                                                  *                   *                   *

                    Trends in Key Assumptions

                    . . . Claim incidence rates for our Closed Block long-term care line of business
                    continue to be generally consistent with the revised assumptions we established
                    during our 2014 reserve review and assumption update.

                                                                                  *                   *                   *

                    Segment Outlook

                           During 2018, we will continue to execute on our well-defined strategy of
                    implementing long-term care premium rate increases, efficient capital management,
                    improved financial analysis, and operational effectiveness. . . . We continuously
                    monitor key indicators to assess our risks and attempt to adjust our business plans
                    accordingly.



                                                                                                   - 71 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 75 of 123 PageID #: 361
           146.   The statements referenced in ¶¶132-145 above were materially false and/or

   misleading when made because Defendants ignored indications of actual experience deviating from

   assumptions which resulted in Unum’s reserves being consistently underfunded. While Defendants

   assured investors that Unum constantly monitored risk indicators, conducted annual reserve

   adequacy studies, and reviewed claims experience monthly and quarterly to ensure that assumptions

   were consistent with emerging experiences, Defendants continually ignored the deficiencies in rate

   increases and heightened risks in the individual policies business line caused by actual experiences

   deviating from assumptions. See ¶¶79-82; 90-99. As a result, both policy and claims reserves

   became more and more inadequate over time as worsening experiences increasingly burdened

   reserves.

           Claims Reserves

           147.   For disabled life reserves or claims reserves – reserves set up for policies that are

   already on claim – Unum represented to investors in each of its Form 10-K filings that such reserves

   “are subject to revision as current claim experience and projections of future factors affecting claim

   experience change. Each quarter we review our emerging experience to ensure that our claims

   reserves are appropriate.” However, analyses of the evolution of claims incurred by Unum’s

   individual policyholders revealed that claim reserve assumptions persistently failed to reflect actual

   experience and Defendants failed to update assumptions to bolster reserves.

           148.   As shown in the table below, Unum’s expected claim amounts for claims incurred in

   any given year were consistently and immediately revised upwards in the following years –

   indicating emerging experience was worse than assumptions:




                                                   - 72 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 76 of 123 PageID #: 362
                                          Individual LTC Business
                                                 Expected         Cumulative
                          ($000)              Claim Amounts       Revision (%)
                  Claims Incurred in 2014         $262,021
                     Restated in 2016             $274,050            5%
                     Restated in 2017             $280,581            7%

           149.   For example, for claims that were incurred by individual policyholders in 2014,

   Unum’s expected claim amount established at the end of 2014 was $262 million. By the end of

   2016, after two years of claims experience on the 2014 incurred claims, the expected claim amount

   for those very same claims was revised upward by 5% to $274 million. By the end of 2017, after

   three years of claims experience, the expected claim amount was again revised upward to $280.5

   million – 7% higher than the original anticipated claims size.

           150.   A similar pattern emerged for claims incurred in 2015, but this time, the expected

   claim amount was revised upward by 6% after only two years of claims experience:

                                          Individual LTC Business
                                                 Expected         Cumulative
                           $000               Claim Amounts       Revision (%)
                  Claims Incurred in 2015         $297,142
                     Restated in 2016             $308,082            4%
                     Restated in 2017             $314,229            6%

           151.   The Company’s need to annually revise upward expected incurred claims for the

   individual block indicated that actual incurred claims experience was coming in worse than

   assumptions projected. Nevertheless, even though Defendants repeatedly represented that – “[e]ach

   quarter we review our emerging experience to ensure that our claims reserves are appropriate” and if

   “based on our actual experience and our view of future events, that our long-term assumptions need

   to be modified, we adjust our reserves accordingly with a charge or credit to our current period

   income” – Defendants continuously failed to adjust assumptions to conform to actual experience. As

   a result of Defendants’ continual failure to adjust assumptions to worsening claims experience,

   Unum took a significant charge for reserves at the end of 3Q2018 with “$200 million for statutory
                                                  - 73 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 77 of 123 PageID #: 363
   impact . . . . The majority of that actually relates towards disabled life reserve and just a flow-

   through of best estimate assumptions into the claim reserve.”

           Policy Reserves

           152.   In contrast to claims reserves or disabled life reserves established for policies that are

   already on claim, policy reserves covered future claims that had not yet been made but were

   expected to be made. To measure the sustainability of reserves for the individual block, the expected

   future claims amount was measured against the actual premium experience (premiums generated by

   the individual policies net of past incurred claims and expenses) to determine whether premiums

   were providing a natural buildup of reserves to meet future claims.

           153.   The comparison revealed that Unum’s individual block was suffering from a double

   whammy of declining actual premium experience and growing future claims:

                                     Individual LTC Business
                                                  Policy Reserves    Experience-to-
          Year    Actual Premium Experience (expected future claims) Expected Ratio
          2014          $2,943,916,631             $2,943,916,631       100.0%
          2015          $2,937,732,102             $3,168,661,042        92.7%
          2016          $2,865,731,607             $3,273,498,324        87.5%
          2017          $2,776,814,752             $3,427,282,443        81.0%

           154.   Between 2014 to 2017, Unum’s LTC business suffered from (1) premiums coming in

   slower than expectations due to rate increase requests suffering from approval delays, phase in

   requirements, approved increases being less than expectations, and implementation delays (¶¶79-82);

   and (2) incurred claims getting generated faster than expectation (¶¶90-99). As a result, as shown in

   the table above, actual premium experience for the individual policies declined instead of building

   up to help meet increasing future claims. Accordingly, Defendants’ October 27, 2016 statement

   concerning rate increase approvals “making significant progress against” assumptions, and that such

   progress “not only help[ed] to support [Unum’s] reserve assumptions, but it also [gave the

   Company] room in the future to react to future adverse claims experience should it emerge” did not

                                                   - 74 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 78 of 123 PageID #: 364
   comport with reality. In actuality, rate increase approvals severely lagged against assumptions,

   causing a drag in the policy reserves instead of contributing to reserves to meet increasing future

   claims.

             155.   As aptly summed up by an analyst on May 2, 2018, “the stock is down 15%. . . . I

   think investors are doubting your reserve adequacy… clearly, it sounds like premium rate increases

   are coming in a bit slower but where else are you seeing things diverge from your underlying

   assumptions?” Defendants ultimately admitted on September 18, 2018 that lapse assumption

   contributed to the need for “reserve strengthening of just over $2 billion” and that one of the

   significant drivers of the reserves change was claims incidence.

   VII.      DEFENDANTS’ GAAP VIOLATIONS

             A.     Defendants’ Material Financial Misstatements

             156.   By 4Q2016, Defendants knew of, or recklessly disregarded, the adverse inputs and

   assumptions they would later apply in Unum’s mid-2018 long-term care reserve analysis and reserve

   increase. Defendants falsely stated in Unum’s Form 10-K for December 31, 2016, Forms 10-Q for

   1Q2017, 2Q2017, and 3Q2017, and in Unum’s Form 10-K for December 31, 2017 that “[w]e

   prepare our financial statements in accordance with GAAP.”3 The Defendants stated in Form 10-K

   for the period ended December 31, 2016 that their preparation of financial statements in conformity

   with GAAP required them “to make estimates and assumptions that affect amounts in our financial

   statements and accompanying notes.” The Defendants also stated that “[t]he accounting estimates


   3
      GAAP are the principles recognized by the accounting profession as the conventions, rules, and
   procedures necessary to define accepted accounting practice at a particular time. SEC Regulation
   S-X (17 C.F.R. §210.4-01(a)(1)) states that financial statements filed with the SEC that are not
   prepared in compliance with GAAP are presumed to be misleading and inaccurate, despite footnotes
   and other disclosure. Regulation S-X requires that interim financial statements must also comply
   with GAAP, with the exception that interim financial statements need not include disclosures that
   would be duplicative of disclosures accompanying annual disclosures, pursuant to 17 C.F.R.
   §210.10-01(a).

                                                  - 75 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 79 of 123 PageID #: 365
   deemed to be most critical to our financial position and results of operations are those related to

   reserves for policy and contract benefits [among other items].”              Defendants falsely and

   misleadingly stated, however, that the “[e]stimates and assumptions could change in the future as

   more information becomes known, which could impact the amounts reported and disclosed in our

   financial statements.”

           157.   These statements were false and misleading because for 4Q2016, Defendants already

   possessed information that the $668.2 million pretax long-term care benefits reserve increase and the

   corresponding $453.8 million post-tax charge to GAAP earnings that Unum recognized as of

   4Q2014 was not only insufficient, but vastly understated by 4Q2016. Had Defendants prepared their

   financial statements in accordance with GAAP, they would have incorporated estimates and

   assumptions that properly reflected the specific facts and circumstances pertinent to the long-term

   care component of their Closed Block segment. These deficiencies also affected the accuracy of

   financial results reported in Unum’s Form DEF 14A Proxy Statement filed with the SEC on April

   12, 2018. Accordingly, for the period ended 4Q2016, Defendants should have increased the long-

   term care benefits reserve by at least an additional $750.8 million pretax and $593.1 million post-tax.

           158.   These misstatements were material to investors because misstatements or omissions

   representing 5% or more of reported financial items are deemed to be material, although amounts

   less than 5% can also be material depending upon the facts and circumstances.4 The following chart

   shows the Company’s key reported financial results and accounts as of December 31, 2016:



   4
       “The use of a percentage as a numerical threshold, such as 5%, may provide the basis for a
   preliminary assumption that – without considering all relevant circumstances – a deviation of less
   than the specified percentage with respect to a particular item on the registrant’s financial statements
   is unlikely to be material.” SEC Staff Accounting Bulletin No. 99; ASC 250-10-S99-1. “Evaluation
   of materiality requires a registrant and its auditor to consider all the relevant circumstances, and the
   [SEC] staff believes that there are numerous circumstances in which misstatements below 5% could
   well be material.” Id.

                                                    - 76 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 80 of 123 PageID #: 366
                    Misstatement of Key Financial Results for the Fourth Quarter of 2016
                              (in millions, except per share data and percentages )
                                                                                        Percent
                                                                   Reported    Actual Misstatement
           Net Income (Loss)                                         $248.0 ($345.1)     -239%
           EPS - Basic                                                $1.07 ($1.49)      -239%
           EPS - Diluted                                              $1.07 ($1.48)      -239%
           Consolidated Benefits and Expenses                      $2,425.3 $3,176.1       31%
           Closed Block Benefits and Expenses                        $621.4 $1,372.2      121%
           Closed Block Operating Income (Loss)                       $34.6 ($716.2)    -2170%
           Long-term Care Benefits Reserve Increase                    $0.0 ($750.8)       N/A
           Long-term Care Benefits Reserve Increase, Net of Tax        $0.0 ($593.1)       N/A
           Consolidated Total Stockholders' Equity                 $8,968.0 $8,374.9       -7%
           Closed Block Total Allocated Stockholders' Equity       $3,608.8 $3,015.7      -16%

           159.      Moreover, by failing to increase the long-term care benefits reserve by at least $750.8

   million pretax and the corresponding post-tax $593.1 million charge to earnings in Unum’s financial

   statements for December 31, 2016, Defendants also materially understated the long-term care

   benefits reserve and the corresponding charge to earnings in subsequent quarterly reporting periods.

   The following charts shows the magnitude of Unum’s financial misstatements and their material

   impact on the Company’s key reported financial results and accounts as of 1Q2017, 2Q2017,

   3Q2017 and 4Q2017:

                         Misstatement of Key Financial Results for the First Quarter of 2017
                                  (in millions, except per share data and percentages )
                                                                                            Percent
                                                                       Reported    Actual Misstatement
               Net Income (Loss)                                         $229.9 ($363.2)     -258%
               EPS - Basic                                                $1.00 ($1.58)      -258%
               EPS - Diluted                                              $1.00 ($1.58)      -258%
               Consolidated Benefits and Expenses                      $2,476.2 $3,227.0      30%
               Closed Block Benefits and Expenses                        $611.4 $1,362.2      123%
               Closed Block Operating Income (Loss)                       $31.6 ($719.2)    -2376%
               Long-term Care Benefits Reserve Increase                    $0.0 ($750.8)       N/A
               Long-term Care Benefits Reserve Increase, Net of Tax        $0.0 ($593.1)       N/A
               Consolidated Total Stockholders' Equity                 $9,107.4 $8,514.3       -7%
               Closed Block Total Allocated Stockholders' Equity       $3,591.6 $2,998.5      -17%




                                                       - 77 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 81 of 123 PageID #: 367
                       Misstatement of Key Financial Results for the Second Quarter of 2017
                                  (in millions, except per share data and percentages )
                                                                                           Percent
                                                                       Reported   Actual Misstatement
               Net Income (Loss)                                         $245.1 ($348.0)   -242%
               EPS - Basic                                                $1.08 ($1.53)    -242%
               EPS - Diluted                                              $1.07 ($1.53)    -242%
               Consolidated Benefits and Expenses                      $2,460.4 $3,211.2     31%
               Closed Block Benefits and Expenses                        $609.0 $1,359.8    123%
               Closed Block Operating Income (Loss)                       $32.6 ($718.2)  -2303%
               Long-term Care Benefits Reserve Increase                    $0.0 ($750.8)     N/A
               Long-term Care Benefits Reserve Increase, Net of Tax        $0.0 ($593.1)     N/A
               Consolidated Total Stockholders' Equity                 $9,316.6 $8,723.5     -6%
               Closed Block Total Allocated Stockholders' Equity       $3,681.9 $3,088.8    -16%

                        Misstatement of Key Financial Results for the Third Quarter of 2017
                                  (in millions, except per share data and percentages )
                                                                                           Percent
                                                                       Reported   Actual Misstatement
               Net Income (Loss)                                         $252.3 ($340.8)   -235%
               EPS - Basic                                                $1.12 ($1.51)    -235%
               EPS - Diluted                                              $1.12 ($1.51)    -235%
               Consolidated Benefits and Expenses                      $2,452.3 $3,203.1    31%
               Closed Block Benefits and Expenses                        $612.0 $1,362.8    123%
               Closed Block Operating Income (Loss)                       $26.6 ($724.2)  -2823%
               Long-term Care Benefits Reserve Increase                    $0.0 ($750.8)     N/A
               Long-term Care Benefits Reserve Increase, Net of Tax        $0.0 ($593.1)     N/A
               Consolidated Total Stockholders' Equity                 $9,448.6 $8,855.5     -6%
               Closed Block Total Allocated Stockholders' Equity       $3,760.9 $3,167.8    -16%


                        Misstatement of Key Financial Results for the Fourth Quarter of 2017
                                  (in millions, except per share data and percentages )
                                                                                           Percent
                                                                       Reported   Actual Misstatement
               Net Income (Loss)                                         $266.9 ($326.2)    -222%
               EPS - Basic                                                $1.19 ($1.46)     -222%
               EPS - Diluted                                              $1.19 ($1.45)     -222%
               Consolidated Benefits and Expenses                      $2,493.9 $3,244.7      30%
               Closed Block Benefits and Expenses                        $606.7 $1,357.5    124%
               Closed Block Operating Income (Loss)                       $33.1 ($717.7)   -2268%
               Long-term Care Benefits Reserve Increase                    $0.0 ($750.8)      N/A
               Long-term Care Benefits Reserve Increase, Net of Tax        $0.0 ($593.1)      N/A
               Consolidated Total Stockholders' Equity                 $9,574.9 $8,981.8      -6%
               Closed Block Total Allocated Stockholders' Equity       $3,921.4 $3,328.3     -15%




                                                      - 78 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 82 of 123 PageID #: 368
           B.     Defendants Misled Investors About the LTC Reserve

           160.   Defendants knowingly or recklessly misled investors about the factors actually

   triggering the need for an increase in the long-term care benefits reserve by focusing primarily on

   Unum’s long-term care interest adjusted loss ratio.5 For example, when Defendants were questioned

   by financial analysts during Unum’s 4Q2014 conference call about the potential need for another

   long-term care reserve charge, in addition to the $668.2 million pretax reserve increase and $453.8

   million post-tax charge that was taken in 4Q2014, McGarry stated that “longer-term we expect the

   long-term care loss ratio to hover in [the] 85% to 90% range” and that “if it were outside that range

   [that is, above that range] for a prolonged period of time, it would begin to put pressure on the

   reserve assumptions.” Investor Conference Call, December 16, 2014. Given McGarry’s warning,

   investors would naturally be alert to any significant increase in the long-term care loss ratio as a

   harbinger of an increase in the long-term care loss reserve.

           161.   But even when the long-term care loss ratio was greater than 90%, such as occurred

   in 2Q2016 when the loss ratio was 92.6%, in 3Q2016 when the loss ratio was 93.8%, and for the full

   FY2016 when the loss ratio was 91.1%, Defendants essentially dismissed that adverse indicator.

   Instead, Defendants disingenuously recharacterized the circumstances as a blip or an instance of

   “volatility,” rather than admit that a 91.1% loss ratio for FY2016 was tantamount to a “prolonged

   period of time” for the long-term care loss ratio to be above 90%.6 According to Defendants,

   “[l]ong-term care experienced volatility during the second and third quarters of 2016, with a

   resulting interest adjusted loss ratio for full year 2016 that was slightly higher than our range of

   5
      Unum’s long-term care loss ratio was equal to its actual incurred claims divided by its earned
   premiums. The long-term care loss ratio is one of the metrics closely followed by Unum’s investors.
   6
      McGarry also disingenuously tried to dismiss the 93.8% loss ratio in 3Q2016 as a one-time
   event. “The long-term care loss ratio was elevated [in 3Q2016] due to the termination of our largest
   group case, which also had a unique auto-portability feature. . . . In the absence of this event, the
   long-term care loss ratio would have been in the upper end of our 85% to 90% range.”

                                                  - 79 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 83 of 123 PageID #: 369
   expectations.” “We do have some information here just about our adjusted interest adjusted loss

   ratio for long-term care. We do look to have that be in that 85% to 90% range. It’s been very

   volatile over time, sometimes below, sometimes above.”

             162.   Defendants made these statements while knowingly or recklessly disregarding that

   the Company’s LTC Closed Block component was facing far more adverse facts and circumstances

   than they disclosed. Defendants knew that Unum’s LTC policyholders, for example, were receiving

   much greater LTC benefits than the Company was originally expecting and for significantly longer

   periods of time. And Defendants knew that policyholders were continuing to maintain their LTC

   policies for longer periods of time, producing unfavorable lapse and persistency rates and increasing

   the trend toward greater incidence of claims in the future. Nonetheless, Defendants continued to

   make false statements at the time, claiming, for example, that “when trends have deviated from our

   assumptions, we’ve updated them accordingly.”

             C.     GAAP Applicable to Reserve Calculations

             163.   GAAP prohibits LTC insurance companies from improperly overstating earnings by

   basing reserve calculations on inaccurate inputs or invalid assumptions. As explained in the

   American Institute of Certified Public Accountants’ Audit and Accounting Guide for Life and Health

   Insurance Entities (“AAG”), “[t]he selection of actuarial assumptions affects the incidence of

   reported profits for traditional life and health insurance products. If the GAAP assumptions are too

   optimistic, earnings could be overstated in the early years of the contract and understated in the later

   years.”

             164.   Importantly, Unum’s long-term care reserves represent a “[l]iability for [f]uture

   [p]olicy [b]enefits.”7 GAAP requires LTC insurance companies to review their experience data


   7
       “Liability for Future Policy Benefits” is defined as “[a]n accrued obligation to policyholders that
   relates to insured events, such as death or disability.” ASC 944-40-20.

                                                    - 80 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 84 of 123 PageID #: 370
   often, and obligates them to use current data and account for known trends in updating their reserves.

   In setting and updating reserve levels, GAAP prohibits companies from relying on stale or

   inappropriate data that does not reflect current facts and circumstances. GAAP also precludes

   companies from doing occasional or cursory reserve reviews. GAAP provides that “[a]n insurance

   entity shall regularly evaluate estimates used and adjust the additional liability balance, with a

   related charge or credit to benefit expense, if actual experience or other evidence suggests that

   earlier assumptions should be revised.” See ASC-944-40-35-9.

           165.    When LTC insurance companies conduct their reviews of long-term care reserves,

   GAAP requires that they collect all available experience data, including policy-level data and claim

   development data, in accordance with ASC 944-40-30-1 and ASC 944-40-35-9. They are required

   to review that experience data and calculate the average duration of claims and lapse rates on their

   policies, as discussed in ASC 944-40-30-1 and the AICPA’s AAG, §§7.58 to 7.71.

           166.    These metrics require management’s close attention and careful calculation because

   the average duration of claims, the policy lapse rates, the persistency rates, and, ultimately, the actual

   incurred claims that the company experiences, along with the corresponding premiums, determine

   the profitability of the company’s LTC insurance policies. An insurance company reviewing its

   reserves is required to compare its experience data with the original inputs for its LTC insurance

   reserves. See ASC 944-40-35-9. To the extent that the company’s experience data is inconsistent

   with its original inputs, the company is required to change its inputs and assumptions and, where

   necessary, to increase its reserves. See ASC 944-40-35-10. For example, when a company finds

   that the average duration of its claims is greater than its original calculations, GAAP requires the

   company to promptly revise the input and increase its reserves to account for its new experience

   data. See ASC 944-40-35-9 to 11.



                                                     - 81 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 85 of 123 PageID #: 371
           167.    As discussed below, Defendants misled investors into believing that they

   appropriately monitored Unum’s reserves and adjusted them to account for their actual, current

   experience data. Instead, Defendants based their reserves on data that did not reflect Unum’s actual

   facts and circumstances. Defendants failed to comply with GAAP that required them to “regularly

   evaluate estimates used and [to] adjust the additional liability balance . . . with a related charge . . . if

   actual experience or other evidence suggests that earlier assumptions should be revised,” as stated in

   ASC 944-40-35-9. Defendants misstated the Company’s reserves by failing to increase the long-

   term care benefits reserve by at least $750.8 million pretax and by failing to recognize the

   corresponding post-tax $593.1 million charge to earnings in Unum’s reported financial statements as

   of December 31, 2016. Defendants also understated the long-term care benefits reserve and the

   corresponding charge to earnings in subsequent quarterly reporting periods by the same amounts.

           D.      Defendants Failed to Timely Address Adverse Trends Affecting the
                   Reserve

           168.    Defendants knew or recklessly disregarded as of December 31, 2016, that the die was

   already cast and that the adverse trend was already locked in place for the Closed Block segment’s

   actual incurred LTC claims experience. Additionally, with each passing quarter after 4Q2016,

   Defendants’ own actual claims experience data confirmed to Defendants that the previous long-term

   care reserve increase taken in FY2014 was insufficient as of December 31, 2016, and would need to

   be increased by at least $750.8 million on a pretax basis and $593.1 million on an after-tax basis.

           169.    Among Unum’s Closed Block segment’s powerful adverse long-term care trends

   from FY2009 through FY2016, and continuing through FY2017, were the levels of actual individual

   and group LTC incurred claims and Unum’s expected incurred claims. Unum’s actual and expected

   incurred LTC claims rose substantially in virtually every year, and the ratio of actual to expected

   incurred claims had exceeded 100% in every year by substantial amounts (with the exception of

   fiscal year 2016). Additionally, the dollar amount of incurred claims for Unum’s individual policies
                                                  - 82 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 86 of 123 PageID #: 372
   was 121% higher than the amounts which formed the basis for the Company’s reserves. Defendants

   thus knew or recklessly disregarded that as of 4Q2016, their original LTC claims expectations were

   wildly optimistic and that they needed to drastically reduce their inflated expectations and

   immediately adjust their inputs and assumptions to accurately reflect the adverse and inexorable

   trends already underway from fiscal years 2014 through 2016.

           170.    Although Defendants publicly focused on the long-term care loss ratio as the primary

   driver of increases to the long-term care benefits reserve, Defendants knew that the numerator of the

   loss ratio, the actual incurred LTC claims experience level, was the primary driver behind a reserve

   increase because the long-term care premiums in the denominator of the loss ratio, which were

   heavily dependent upon state regulatory approved rate increases, did not keep pace with the actual

   incurred LTC claims level and were unlikely to do so in the future. For example, as McGarry

   acknowledged in the Investor Conference Call on April 27, 2017, “[o]ur reserve assumptions only

   factored in rate increase requests related to our 2014 program. . . . We have not factored in any

   benefit from rate increases that we expect to file for in the future.” McGarry reiterated this point in a

   later conference call on February 1, 2018. “It bears repeating that we assume no future rate increases

   in our current reserve assumptions, though we intend to actively pursue rate increases where

   justified.” But Defendants knew by the beginning of the Class Period in October 2016 that Unum’s

   rate increase requests in a vast number of states were met with disapprovals, approval delays, phase

   in requirements, and implementation delays – resulting in rate increases significantly below Unum’s

   historical experience and reserve assumptions. By focusing on the long-term care loss ratio,

   therefore, Defendants deliberately misled investors, and it became Defendants’ excuse to postpone

   increasing the long-term care reserve to its proper level. Using the long-term care loss ratio as a

   pretext for delaying the increase in the long-term care benefits reserve was specious because the loss

   ratio was already above 90% for a “prolonged period of time” and because the long-term adverse

                                                    - 83 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 87 of 123 PageID #: 373
   trend for Unum’s actual incurred LTC claims experience level and Unum’s failure to achieve

   projected rate increases were already manifest as of 4Q2016, as explained in detail below.

           171.     As McGarry would later admit in a conference call on February 1, 2018, “in long-

   term care, it’s a long-term thing. It’s not what happens this quarter. You’re predicting things out

   over the next 40 and 50 years. And really, that has to do with how a lot of different assumptions

   interplay.” McGarry would also later add that “you can’t judge old-age mortality [one such

   assumption] by what happens in 1 or 2 quarters. You need to go through a full cycle, judge it on

   annual and quinquennial kinds of looks at it [that is, assess the inputs and assumptions over a five-

   year period].”

           172.     In a later conference call on July 31, 2018, McGarry would essentially admit that the

   long-term trend reflected in the numerator of the long-term care loss ratio was the primary driver of

   the increases to the long-term care benefits reserve:

           So certainly, we’ve incorporated recent claims experience into our reserve analysis.
           [But] [l]ong-term care is a very long-term product line. [Two] 2 quarters [alone]
           isn’t [sic] very credible [for the long-term care reserve analysis] relative to the long-
           term trend lines. We tend to look at those multiyear periods. So certainly, . . . [short-
           term factors] do[] have some impact and influence[] the outcome, but it’s not a major
           driver of the [reserve increase] outcome.

           173.     When the Defendants described their analysis of the long-term care reserve in the

   Management’s Discussion and Analysis of Financial Position and Results of Operations (“MD&A”)

   section of the Company’s Form 10-K for the period ended December 31, 2016, they acknowledged

   that many of the key inputs and assumptions, such as morbidity, mortality, and persistency, were

   driven by Unum’s actual, historical incurred LTC claims experience. “Claims incidence and claim

   resolution rate assumptions related to mortality and morbidity are based on actual experience or

   industry standards adjusted as appropriate to reflect our actual experience and future expectations.”

   “Persistency assumptions are based on our actual historical experience adjusted for future

   expectations.”
                                                    - 84 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 88 of 123 PageID #: 374
           174.   And when Defendants belatedly recognized the $750.8 million pretax and $593.1

   million after-tax long-term care reserve increase for 3Q2018, Defendants stated in a presentation that

   “[u]pdated assumptions reflect the elevated levels of incurred claims experienced recently.”

   Although Defendants falsely attributed the “[u]pdated assumptions” in their belated 3Q2018 long-

   term care reserve increase to “recent[]” “elevated levels of incurred claims experienced,” Defendants

   knew or recklessly disregarded that the reserve calculation was based on an assessment of the

   “annual and quinquennial” and “long-term trend lines” of Unum’s actual incurred LTC claims

   experience, as Defendants admitted elsewhere. Additionally, Defendants knew that the long-term

   care loss reserve was a liability for future policy benefits that Unum would be required to pay.

   Consequently, as explained below, Defendants well knew or recklessly disregarded as of 4Q2016

   that those “elevated levels of incurred claims” would inevitably be reached in less than two years –

   but they failed to revise their inputs and assumptions until more than a year later.

           E.     Unum’s Adverse Trends Required an Increase to Reserves Effective
                  4Q2016

           175.   As shown in the chart below, based on Unum’s actual annual sequentially increasing

   incurred individual and group LTC claims over the last eight years as of December 31, 2016, the

   actual incurred claims were projected to be approximately $460 million in FY2017 and between

   $500 million and $520 million in 2018.




                                                   - 85 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 89 of 123 PageID #: 375
                             2017 to 2018 Projection of Unum’s Actual Incurred
                                     Individual and Group LTC Claims
                               Based on Unum’s Actual Incurred LTC Claims
                                     2009 to 2016 (in millions of dollars)
                  600

                  500

                  400

                  300
                                                                         R² = 0.9693
                  200

                  100

                   0
                    2009         2011         2013            2015       2017          2019


           176.     The projection above was statistically generated from the actual known data points,

   which correspond to the actual incurred LTC claims from 2009 to 2016. The projection curves

   upward because the actual data points are strongly correlated with the projection, with a coefficient

   of determination value of 0.9693.8 And, in fact, Unum’s actual incurred individual and group LTC

   claims in FY2017 were about $470 million, only about 2.2% more than the $460 million FY2017

   projected claims predicted above.

           177.     When the projection is updated below to include all of the available data points from

   fiscal years 2009 through 2017, the projected incurred claims level for FY2018 continued to

   remain between $500 million and $520 million, and the coefficient of determination is nearly 98%,

   demonstrating the continued reliability of the model.



   8
       A coefficient of determination or value R² (R squared) of 1.0 indicates perfect correlation of the
   data and a hypothetical value of zero indicates no correlation. The R² (R squared) value specifically
   indicates the overall effectiveness of the entire set of independent variables in explaining the total
   variation in the dependent variable. Thus, in this case, since the R² is 0.9693 or nearly 97%, this
   means that only 3% of the total variation in the dependent variable cannot be collectively explained
   by the independent variables.

                                                     - 86 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 90 of 123 PageID #: 376
                              2018 Projection of Unum’s Actual Incurred
                                  Individual and Group LTC Claims
                             Based on Unum’s Actual Incurred LTC Claims
                                  2009 to 2017 (in millions of dollars)
                   600

                   500

                   400

                   300
                                                                   R² = 0.9783
                   200

                   100

                     0
                      2009          2011     2013         2015       2017        2019


   The data in the chart above demonstrates that all of the adverse inputs and assumptions that

   Defendants applied in their early FY2018 long-term care reserve analysis to belatedly recognize the

   $750.8 million pretax and $593.1 million after-tax increase to the reserve were already known to

   Defendants or recklessly disregarded as of 4Q2016. The data and projections also demonstrate that

   Defendants had ample evidence with each succeeding quarter that they were deliberately postponing

   the inevitable reserve charge.

           F.     Defendants Attempted to Conceal Their Knowledge of Adverse
                  Trends

           178.   Defendants also attempted to conceal the fact that the adverse inputs and assumptions

   that they applied in FY2018 were already known as of December 31, 2016 by backpedaling and

   claiming for the first time in FY2018 on June 12, that they relied on industry assumptions, rather

   than their own actual closed block experience levels, even as they assured investors throughout the

   Class Period that their Closed Block segment did not have the problems that other insurers in the

   industry were experiencing. “When we took the reserve charge in 2014, we were experiencing

   longer claim durations than the industry was. We made an assumption that we would revert

                                                 - 87 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 91 of 123 PageID #: 377
   toward the industry norm over time and look[ed] at a weighting between us and the – and industry

   table. Unfortunately, I think, the industry has reverted toward us.”

           179.   While Defendants may claim that they believed as of 4Q2014 that Unum’s claims

   duration would “revert” toward the “industry norm,” rather than the other way around, Defendants

   knew or recklessly disregarded by 4Q2016 that the “industry norm” had already “revert[ed]” to a

   level resembling Unum’s. Defendants, therefore, knew that their assumptions regarding the claims

   duration as of the 4Q2014 reserve analysis were outdated and inappropriate to use as of 4Q2016.

   Consequently, Defendants also knew that their boilerplate statements in their Form 10-K and Form

   10-Q filings throughout the Class Period, where they claim, for example, that “[w]e continuously

   monitor key indicators to assess our risks and attempt to adjust our business plans accordingly,” was

   false and misleading.

           180.   To illustrate, the following charts show the respective projections for Unum’s actual

   incurred LTC claims for the year ended December 31, 2014 and the industry’s actual incurred LTC

   claims through the year ended December 31, 2013:




                                                  - 88 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 92 of 123 PageID #: 378
                               2015 to 2018 Projection of Unum’s Actual Incurred
                              Individual and Group LTC Claims Based on Unum’s
                                   Actual Incurred LTC Claims 2009 to 2014
                                             (in millions of dollars)
                  600


                  500


                  400


                  300
                                                                            R² = 0.9887
                  200


                  100


                      0
                       2009         2011          2013            2015        2017         2019


                                2014 to 2018 Projection of Annual Industry Incurred
                                       LTC Claims Based on Actual Industry
                                         Incurred LTC Claims 2007 to 2013
                                               (in billions of dollars)
               12
               10
                  8
                  6
                  4
                                                                             R² = 0.9866
                  2
                  0
                   2007          2009      2011          2013        2015        2017      2019


           181.       As the two charts above demonstrate, Unum’s actual incurred LTC claims are rising

   steeply at a substantially greater rate than the industry’s actual incurred LTC claims. So, when

   Defendants belatedly claimed that they believed that Unum’s claims durations would “revert” to the

   “industry norm,” this was tantamount to saying that they believed that Unum’s and the industry’s

   respective rates of growth and projections would resemble one another in the near future. And this is


                                                         - 89 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 93 of 123 PageID #: 379
   precisely what happened – but as of December 31, 2016 – even though the “industry norm” actually

   “revert[ed]” to Unum’s claims level, rather than the other way around.

           182.        As the two charts below demonstrate, Unum’s and the industry’s respective rates of

   growth for actual incurred LTC claims resemble one another by 4Q2016, with similar upward

   sloping projections, in contrast to the respective rates of growth and projections based on data known

   as of 4Q2014:

                             2017 to 2018 Projection of Unum’s Actual Incurred
                            Individual and Group LTC Claims Based on Unum’s
                                 Actual Incurred LTC Claims 2009 to 2016
                                           (in millions of dollars)
                  600
                  500
                  400
                  300
                  200                                                       R² = 0.9693
                  100
                    0
                     2009           2011          2013            2015      2017           2019



                            2016 to 2017 Projection of Annual Industry Incurred
                                   LTC Claims Based on Actual Industry
                                     Incurred LTC Claims 2007 to 2015
                                           (in billions of dollars)


                  15

                  10

                   5
                                                                             R² = 0.9956
                   0
                    2007         2009      2011           2013       2015     2017         2019


           183.        These two charts confirm that Unum’s and the industry’s respective rates of growth

   for actual incurred LTC claims resemble one another as of 4Q2016. Therefore, even if it were true

   that Defendants believed as of 4Q2014 that Unum’s LTC claims rate of growth would “revert” to the

                                                         - 90 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 94 of 123 PageID #: 380
   industry’s rate of growth, Defendants knew by 4Q2016 that they had no basis for continuing to

   believe that Unum’s actual claims would improve to the industry’s level. The industry’s so-called

   reversion to Unum’s claims growth rate had already taken place by 4Q2016. This was especially the

   case with each succeeding quarter after 4Q2014, as the evidence mounted that Unum’s Closed Block

   reflected trends that were more adverse than the industry experienced.

           184.   Moreover, Defendants’ attempt to blame their delay of the reserve increase on their

   use of industry assumptions is contradicted by their own statements. McGarry said in the Investor

   Conference Call on October 27, 2016, for example, “[i]n 2014 we reset reserve assumptions. We

   placed those reserve assumptions on a best estimate basis using our current own experience, and

   our experience since then has been consistent with those expectations.” “Claim incidence and

   claim resolution rate assumptions related to morbidity and mortality are based on [our] actual

   experience or industry standards adjusted as appropriate to reflect our actual experience and future

   expectations.” Form 10-K for the period ended December 31, 2016. “Persistency assumptions are

   based on our actual historical experience adjusted for future expectations.” Id. “Claim resolution

   assumptions involve many factors, including the cause of disability, the policyholder’s age, the type

   of contractual benefits provided, and the time since initial disability. We primarily use our own

   claim experience to develop our claim resolution assumptions.” Id.

           G.     GAAP Conclusions

           185.   Defendants violated GAAP by failing to apply inputs and assumptions already known

   to them as of 4Q2016. And, Defendants had ample evidence with each succeeding quarter that they

   were deliberately postponing the inevitable long-term care reserve charge. As the above evidence

   demonstrates, Defendants knew or recklessly disregarded that the adverse inputs and assumptions

   that Defendants belatedly applied in their mid-2018 long-term care reserve analysis to ultimately

   recognize the $750.8 million pretax and $593.1 million after-tax increase to the long-term care

                                                  - 91 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 95 of 123 PageID #: 381
   reserve were known as of 4Q2016. Defendants knew or recklessly disregarded that using long-term

   care loss ratios as a trigger for recognizing the enormous loss all-at-once in the 3Q2018 was

   specious. Defendants knew by 4Q2016 that: (1) the long-term care loss ratios had already exceeded

   the 90% range throughout most of fiscal year 2016; (2) the dollar amount of incurred claims for its

   individual policies was 121% higher than the amounts which formed the basis for Unum’s reserves;

   (3) the actual incurred group and individual claims were projected to be between $500 million and

   $520 million in fiscal year 2018; and (4) the rate increases from state regulators were being delayed,

   denied, and reduced.

   VIII. DEFENDANTS’ VIOLATION OF ITEM 303

           A.     Defendants Failed to Fulfill the Purpose of the MD&A Sections of
                  Unum’s SEC Filings

           186.   Defendants used the MD&A sections in Unum’s SEC filings during the Class Period

   to falsely and misleadingly convey to investors that nothing material had changed in the Company’s

   Closed Block segment, when the performance of the LTC component of the Closed Block had, in

   fact, materially deteriorated, requiring an increase to the long-term care reserve as of at least

   December 31, 2016.

           187.   The federal rules for preparing the MD&A sections in a company’s SEC filings are

   described in Item 303. The SEC provides additional guidance for preparing MD&A sections in the

   SEC’s Division of Corporate Finance Financial Reporting Manual (“SEC Manual”) and in the SEC’s

   “Interpretation: Commission Guidance Regarding Management’s Discussion and Analysis of

   Financial Condition and Results of Operations,” 17 C.F.R. §§211, 231, 241 [Release Nos. 33-8350;

   34-48960; FR-72].

           188.   The SEC Manual states that the purpose of the MD&A “is [to provide] a narrative

   explanation of the financial statements and other statistical data that the registrant believes will

   enhance a readers’ understanding of its financial condition, changes in financial condition and
                                                   - 92 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 96 of 123 PageID #: 382
   results of operation.” SEC Manual, §9110.1. Defendants, instead, largely presented redundant,

   generic or boilerplate disclosures on the status of the Company’s Closed Block segment and the

   long-term care reserve in their MD&A sections of Unum’s SEC filings. Defendants thereby falsely

   and misleadingly conveyed to investors that nothing material had changed in the actual segment

   outlook for the Closed Block segment and that there were no indications that Unum’s long-term care

   reserve would need to be increased during the Class Period.

           189.   The SEC Manual states that the objectives of the MD&A are:

           a.     to provide a narrative explanation of a company’s financial statements that
           enables investors to see the company through the eyes of management;

           b.     to enhance the overall financial disclosure and provide the context within
           which financial information should be analyzed; and

           c.      to provide information about the quality of, and potential variability of, a
           company’s earnings and cash flow so that investors can ascertain the likelihood that
           past performance is indicative of future performance.

   Id. In particular, the SEC Manual warns that the “MD&A should not consist of generic or

   boilerplate disclosure. Rather, it should reflect the facts and circumstances specific to each

   individual registrant.” Id., §9110.2.

           190.   But Defendants knowingly or recklessly failed to comply with the SEC’s basic

   guidance given above. Indeed, contrary to the SEC’s guidance, in Unum’s Form 10-K for December

   31, 2016, Forms 10-Q for 1Q2017, 2Q2017, and 3Q2017, and Unum’s Form 10-K for December 31,

   2017, Defendants provided “generic or boilerplate disclosure[s]” in the Company’s “Segment

   Outlook” in the MD&A sections for the Closed Block segment that were virtually identical from

   quarter-to-quarter and year-to-year.

           191.   The following language that Defendants used in Unum’s Form 10-K for

   December 31, 2016 was typical of their boilerplate disclosures in the “Segment Outlook” sections of

   the MD&A in Unum’s SEC filings above for the Closed Block segment:

                                                  - 93 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 97 of 123 PageID #: 383
                   Our strategy for our Closed Block remains substantially unchanged. During
           2017, we intend to continue our focus on long-term care premium rate increases and
           the offer of policyholder options, operational effectiveness, financial analysis, and
           capital management. Despite continued anticipated premium rate increases in our
           long-term care business, we expect overall premium income and operating revenue to
           decline over time as these closed blocks of business wind down. We will likely
           experience volatility in net investment income due to fluctuations of miscellaneous
           investment income. We expect the low interest rate environment to continue to place
           pressure on our earnings and the adequacy of our reserves. We continuously monitor
           key indicators to assess our risks and attempt to adjust our business plans
           accordingly.

                   Profitability of our long-tailed products is affected by claims experience
           related to mortality and morbidity, investment returns, premium rate increases, and
           persistency. We believe that the interest adjusted loss ratios for the individual
           disability and long-term care lines of business will be relatively flat over the long
           term, but these product lines may continue to experience quarterly volatility,
           particularly in the near term for our long-term care product lines as our claim block
           matures. We also believe the implementation of our long-term care rate increases
           contributed to higher claim submissions and may continue to do so in the near term.
           Claim resolution rates, which measure the resolution of claims from recovery, deaths,
           settlements, and benefit expirations, are very sensitive to operational and external
           factors and can be volatile. Our claim resolution rate assumption used in determining
           reserves is our expectation of the resolution rate we will experience over the life of
           the block of business and will vary from actual experience in any one period. It is
           possible that variability in any of our reserve assumptions, including, but not limited
           to, interest rates, mortality, morbidity, premium rate increases, benefit change
           elections, and persistency, could result in a material impact on the adequacy of our
           reserves, including adjustments to reserves established under loss recognition.

           192.    By repeating essentially the same language in the MD&A above quarter-after-quarter

   and year-after-year during the Class Period, Defendants falsely and misleadingly conveyed to

   investors that nothing material had changed in the actual segment outlook for the Closed Block

   segment when viewed “through the eyes of management.” Defendants also falsely and misleading

   conveyed that they were not aware of any indications that the long-term care reserves were

   insufficient.

           193.    Defendants also failed to “reflect the facts and circumstances specific to [the]

   registrant” regarding the Closed Block segment and the status of the Company’s long-term care




                                                   - 94 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 98 of 123 PageID #: 384
   reserves in particular.9 Examples of the specific facts and circumstances that Defendants failed to

   describe and deliberately omitted from their MD&A sections are discussed in detail below.

           B.      Defendants Failed to Disclose Known Trends and Uncertainties in the
                   MD&A Sections of Unum’s SEC Filings

           194.    Defendants failed to comply with Item 303’s requirements to adequately “describe

   . . . known material trends . . . unfavorable [to] the registrant’s capital resources” and to “[i]ndicate

   . . . expected material changes in the . . . cost of such resources.”10 And, in particular, Defendants

   failed to “[d]escribe . . . known trends or uncertainties that have had or that the registrant reasonably

   expects will have a material . . . unfavorable impact on . . . income from continuing operations.”

   Item 303 specifically warns that “[t]he discussion and analysis shall focus specifically on material

   events and uncertainties known to management that would cause reported financial information not

   to be necessarily indicative of future operating results or of future financial condition.”

           195.    Defendants failed to disclose the adverse trends occurring in several of the key

   assumptions underlying the adequacy of Unum’s long-term care reserves, as reflected in the

   increasingly elevated levels of actual incurred LTC claims, which greatly exceeded Defendants’ own

   expectations. Defendants knew that Unum’s LTC policyholders, for example, were receiving much

   greater LTC benefits than the Company was originally expecting and for significantly longer periods




   9
       “[T]he point of principles-based disclosure is that companies, and their advisors, need to . . .
   make sure they’re disclosing the relevant, material information about their companies’ particular
   facts and circumstances.” John W. White, Dir. of Div. of Corp. Fin., U.S. Sec. and Exch. Comm’n,
   The Principles Matter: Options Disclosure (Sept. 11, 2006).
   10
       Although Item 303(a) refers to “full fiscal years,” a company is also required to provide relevant
   discussion and analysis in the MD&A sections of interim period SEC filings “to assess material
   changes in financial condition and results of operations between the periods . . . except that the
   impact of inflation and changing prices on operations for interim periods need not be addressed.”
   Item 303(b).

                                                    - 95 -
   1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 99 of 123 PageID #: 385
  of time because of unfavorable trends for mortality and morbidity.11 For example, Unum’s

  individual actual incurred claims were cumulatively worse than Defendants’ expectations during the

  2014 to 2017 period by 121%. And Defendants knew that policyholders were continuing to

  maintain their LTC policies for longer periods of time, producing unfavorable lapse and persistency

  rates for Unum and accelerating the trend toward increasingly greater incidence of LTC claims in the

  future.12 For example, many more individual policyholders retained their LTC policies instead of

  allowing them to lapse – up to 6% greater than Unum’s expectations.

          196.   Consequently, Defendants’ use of redundant, boilerplate language in the MD&A

  sections of Defendants’ SEC filings falsely conveyed to investors that they were not aware of any

  indications that the long-term care reserves were insufficient at any time during the Class Period.

  And Defendants also failed to provide information about “the facts and circumstances” that “the

  registrant reasonably expects will have a material . . . unfavorable impact on . . . income from

  continuing operations,” as required by Item 303(a)(3)(ii).

          197.   Instead, Defendants made statements in the MD&A section of the Forms 10-K for

  December 31, 2016 and December 31, 2017 that were designed to mislead investors into believing

  that Defendants were not aware of any indications that the long-term care reserves were currently

  insufficient or even that an increase in those reserves would be required in the near future.

  Defendants, for example, misleadingly reassured investors in their 2016 Form 10-K that “[o]ur

  assumption update for mortality incorporated the last three years of Company-specific experience


  11
     Mortality is defined as “[t]he relative incidence of death in a given time and place.” ASC 944-
  40-20. Morbidity is defined as “[t]he relative incidence of disability due to disease or physical
  impairment.” Id.
  12
      Lapse rates are defined as “[t]he rate at which insurance contracts terminate through failure of
  the insureds to continue required premium payments.” ASC 944-40-20. Persistency is defined as
  “the renewal quality of insurance contracts, that is, the number of insureds that keep their insurance
  in force during a period.” Id.

                                                  - 96 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 100 of 123 PageID #:
                                     386
  and emerging trends as well as industry data, where available and appropriate, and reflected

  improvements in life expectancies beyond what was initially anticipated in 2011.” Defendants also

  misleadingly reassured investors in their 2016 Form 10-K that “[o]ur morbidity assumptions were

  updated to reflect trends from our own emerging Company experience in claim incidence and

  terminations, as well as trends based on available and appropriate industry data and studies.” And

  Defendants used the following identical misleading statement in the MD&A sections of their 2016

  Form 10-K and 2017 Form 10-K: “[G]enerally, we do not expect our mortality and morbidity claim

  incidence trends or our persistency trends to change significantly in the short-term, and to the extent

  that these trends do change, we expect those changes to be gradual over a longer period of time.”

  Such redundant, boilerplate language in the MD&A sections of Defendants’ SEC filings falsely

  conveyed to investors that they were not aware of any indications that the long-term care reserves

  were insufficient at any time during the Class Period.

            198.   SEC Release No. 33-8350 provides MD&A disclosure guidance that illustrates what

  Defendants deliberately chose not to do in the MD&A sections of their SEC filings during the Class

  Period:

                    One of the most important elements necessary to an understanding of a
            company’s performance, and the extent to which reported financial information is
            indicative of future results, is the discussion and analysis of known trends,
            demands, commitments, events and uncertainties. Disclosure decisions concerning
            trends, demands, commitments, events, and uncertainties generally should involve
            the:

                        consideration of financial, operational and other information known to
            the company;

                           identification, based on this information, of known trends and
            uncertainties; and

                          assessment of whether these trends and uncertainties will have, or
            are reasonably likely to have, a material impact on the company’s liquidity, capital
            resources or results of operations.


                                                   - 97 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 101 of 123 PageID #:
                                     387
                  As we have explained in prior guidance, disclosure of a trend, demand,
          commitment, event or uncertainty is required unless a company is able to conclude
          either that it is not reasonably likely that the trend, uncertainty or other event will
          occur or come to fruition, or that a material effect on the company’s liquidity, capital
          resources or results of operations is not reasonably likely to occur.

                                             *        *      *

                  One of the principal objectives of MD&A is to provide information about the
          quality and potential variability of a company’s earnings and cash flow, so that
          readers can ascertain the likelihood that past performance is indicative of future
          performance. Ascertaining this indicative value depends to a significant degree on
          the quality of disclosure about the facts and circumstances surrounding known
          material trends and uncertainties in MD&A.

          199.   Defendants’ MD&A sections in their SEC filings during the Class Period failed to

  fulfill the fundamental purpose of the MD&A section as the SEC has mandated. Defendants’

  redundant, boilerplate language in the MD&A sections of Defendants’ SEC filings, their failure to

  disclose “the facts and circumstances surrounding [the] known material trends and uncertainties in

  [the] MD&A,” and their failure to disclose information having “a material . . . unfavorable impact on

  . . . income from continuing operations” violated the SEC’s rules and guidance and falsely conveyed

  to investors that they were not aware of any indications that the long-term care reserves were

  insufficient at any time during the Class Period.

  IX.     THE RELEVANT TRUTH IS REVEALED

          200.   Between May and September 2018, the relevant truth concealed by Defendants’ fraud

  was revealed to the market.

          201.   On May 1, 2018, after the market closed, Unum issued the 1Q2018 Form 8-K with a

  news release entitled “Unum Group Reports First Quarter 2018 Results.” In it, the Company

  reported that the 1Q2018 loss ratio for its LTC business had ballooned to 96.6%, compared to only

  88.6% for the 1Q2017. This marked the third consecutive quarter in which the interest adjusted loss

  ratio had exceeded the 85% to 90% range, and the fifth of the past eight quarters dating back to

  2Q2016. The 1Q2018 loss ratio significantly exceeded even the revised near-term expectations
                                                   - 98 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 102 of 123 PageID #:
                                     388
  provided by the Company, signaling a much greater likelihood of losses than investors had been led

  to believe.

            202.   On May 2, 2018, the Company hosted a conference call to discuss its 1Q2018

  financial results. On the call, McGarry stated that numerous issues led to the increased interest

  adjusted loss ratio, including new claims incidence that “ran much higher than expected,” and a

  “lower level of policy terminations.” In addition, McGarry revealed that Unum’s interest adjusted

  loss ratio had been 3% to 4% higher “in the present past,” because Unum had not in fact been

  receiving rate increases as quickly as require by its GAAP reserve expectations. McGarry also

  confirmed that Unum knew that the failure to receive timely rate increases was driving up Unum’s

  interest adjusted loss ratio, and had known this since at least the Company’s December 13, 2017

  Annual Investor Meeting.

            203.   Analysts recognized that the increase in Unum’s interest adjusted loss ratio signaled

  inadequacies in Unum’s LTC reserves. During the call, John Nadel, an analyst at UBS Investment

  Bank, commented, “the stock is down 15%. I don’t think that has anything to do with a couple of

  pennies.13 I think investors are doubting your reserve adequacy. And so far, my sense is that you’re

  not exhibiting that same level of confidence in the quality of your reserves as you did last quarter.”

            204.   In a May 2, 2018, report, Mark Hughes, an analyst at SunTrust Robinson Humphrey,

  stated:

            The developments over the last couple of quarter[s] (particularly the benefit ratio
            reported this quarter) suggest to us increased odds that [a reserve charge] may
            happen this or next year. We think the LTC business could be subject to a large
            reserve charge perhaps similar to or greater than the $454 million (aftertax) taken in
            4Q14.




  13
       Unum’s 1Q2018 EPS missed consensus forecasts by approximately $0.01.

                                                    - 99 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 103 of 123 PageID #:
                                     389
          205.   On July 30, 2018, Unum filed a Form 8-K and issued a news release announcing

  its 2Q2018 financial results. Confirming what the market already understood from Unum’s May

  1-2, 2018s disclosures, Unum announced that it would indeed be increasing its LTC reserves:

          During the second quarter of 2018, the Company accelerated the work on its long-
          term care annual reserve analysis, which is now anticipated to be completed in the
          third quarter of 2018. When completed, this work will incorporate the Company’s
          most recent experience and will include a review of all assumptions. The review will
          also utilize internal and external data and an outside consulting firm for quality
          assurance and industry benchmarking. Subject to completion of the work, the
          Company believes that it may need to increase its reserves for long-term care as part
          of its third quarter 2018 closing process. Although there is work to be completed and
          it is still assessing its assumptions, the Company currently expects that any increase
          will likely be predominately a GAAP event and will likely not exceed $750 million
          after-tax.

          206.   Then, on September 18, 2018, Unum filed a Form 8-K and issued a news release

  announcing that it had substantially completed its reserve review for its LTC business. Unum

  reported that it expected to increase its long-term care GAAP reserves in 3Q2018 by approximately

  $590 million after-tax, or approximately $750 million before-tax. In addition, Unum estimated the

  impact to its statutory reserves would be approximately $200 million on a before-tax basis.

          207.   In reports following the news release and conference call, analysts noted that that

  Unum’s GAAP charge was in line with the expected range Unum indicated in its 2Q2018 results.

          208.   However, analysts also stated that the assumptions used by Unum in its reserve

  review were aggressive. In a September 18, 2018 report, UBS wrote that:

          [W]e expect the stock reaction to continue to be somewhat muted given the
          continuance of two key assumptions that we would characterize as aggressive
          relative to peers. AMP [Ameriprise Financial], MET [Metlife] and PRU [Prudential
          Financial] no longer assume morbidity improvement in statutory reserves, but UNM
          continues to assume a meaningful benefit from morbidity improvement as well as
          future premium rate increases (including those not yet filed).

  UBS further stated that Unum’s morbidity assumptions were “among the most aggressive across the

  industry.”


                                                 - 100 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 104 of 123 PageID #:
                                     390
          209.   In a September 19, 2018 report, Evercore ISI also stated that Unum’s morbidity

  assumptions were “probably aggressive in our view,” and also questioned Unum’s assumptions

  regarding the $1.4 billion of future rate increases Unum projected as part of its reserve increases:

          The gross charge for lower claims terminations and lapses of ~$2.1b was offset by
          $1.4b of future rate increases, the majority of which are going to be on the younger
          and better performing group insurance block, which we think may be more difficult
          to justify given regulators are focused on not allowing recouping past losses/cross
          subsidization of various blocks of business.

  X.      ADDITIONAL SCIENTER ALLEGATIONS

          210.   As alleged herein, Defendants acted with scienter in that they knew or recklessly

  disregarded that the statements alleged herein were materially false and misleading; knew that such

  statements would be issued or disseminated to the investing public; and knowingly and substantially

  participated or acquiesced in the issuance or dissemination of such statements or documents and in

  actions intended to manipulate the market price of Unum securities as primary violations of the

  federal securities laws. Defendants are liable for any false or misleading forward-looking statements

  because, at the time each such statements were made, the speaker knew the statement was false or

  misleading and the statement was authorized and/or approved by an executive officer of Unum who

  knew that the statement was false. Defendants, by virtue of their receipt of information reflecting

  the true facts regarding Unum, their control over, and/or receipt of Unum’s allegedly materially

  misleading misstatements and/or their associations with the Company which made them privy to

  confidential proprietary information concerning Unum, participated in the fraudulent scheme alleged

  herein. The adverse developments at issue impacted the most significant revenue and profitability

  risks for the Company and the likelihood that Unum would suffer massive losses. The Individual

  Defendants, in particular, were directly responsible for overseeing and reporting on Unum’s Closed

  Block segment and LTC insurance policies and held themselves out to the market as representatives

  of the Company knowledgeable on these topics. Accordingly, the Individual Defendants knew or

                                                 - 101 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 105 of 123 PageID #:
                                     391
  were reckless in not knowing of the undisclosed facts detailed herein. The following factors also

  demonstrate Defendants’ scienter:

          A.     Unum Settled a Class Action Alleging Rampant Fraud Involving
                 Underpayment of Benefits to LTC Insureds

          211.   In 2015, Unum settled a putative class action alleging that for decades it had

  committed rampant fraud in miscalculating the benefits it owed to its LTC insured – a fraud which

  allowed Unum to withhold tens of millions of dollars in payments from its insureds, and likely

  allowed it to improperly understate its LTC reserves.

          212.   Originally filed on May 17, 2013 in Los Angeles Superior Court and later removed to

  federal court, the lawsuit, Don v. Unum Life Ins. Co. of Am., Case No.: CV 13-4502 (C.D. Cal.),

  alleged that Unum failed to properly calculate LTC benefits in two respects. First, Unum improperly

  calculated benefits by determining the Policy Anniversary based on the Effective Date of the Policy

  rather than the Policy Date, thereby delaying benefit increases. Second, Unum improperly

  calculated benefits on policies with inflation riders by calculating the inflation increase based on the

  remaining Lifetime Maximum Benefit Amount, even though the word “remaining” does not appear

  in the inflation protection or benefit increase provision or rider, and therefore improperly decreased

  the amounts owed to insureds.

          213.   On August 6, 2014, the Court denied in large part Unum’s motion to dismiss, and in

  November 2015, before a class had even been certified, the parties announced that they had reached

  an agreement to resolve the action.

          214.   The papers filed in support of settlement approval reveal that Unum began settlement

  discussions and mediation efforts in October 2013, mere months after the action was first filed. As

  part of the settlement, Unum agreed not to contest that the value of the total settlement fund

  amounted to over $45 million, compromised in large part of additional payments to LTC insureds

  that Unum would have to make as a result of proper calculation of their LTC benefits.
                                              - 102 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 106 of 123 PageID #:
                                     392
          215.    Unum’s quick settlement of this litigation not only supports a strong inference of

  scienter, but supports an inference that Unum’s LTC reserves were understated because of their

  failure to accurately calculate the benefits Unum owed to its insureds.

          216.    Nor is there a reasonable inference that Unum’s misconduct was unintentional. While

  the court dismissed the plaintiff’s fraud claim with leave to replead (noting that “it appears [plaintiff]

  would be able to” successfully state a claim), it also characterized Unum alleged conduct as

  “particularly egregious”:

          Here, the alleged fraudulent conduct is particularly egregious. Unum Life allegedly
          promised certain terms in a long term care policy without any intention of complying
          with those terms. Obviously, [plaintiff]–and other similarly situated insureds– would
          not become aware they had been defrauded until after they had become seriously
          disabled, were no longer able to care for themselves, and likely had entered into
          commitments with care providers, etc. based on the terms of the policies. These
          insureds might well be less likely and less able to complain about this fraudulent
          conduct – and less likely and less able to pursue any remedies they might have.
          Indeed, in this case, [plaintiff] himself is likely to be placed in conservatorship and
          was unable pursue any available remedies on his own.

          217.    And Unum was keenly aware of the effect inflation riders were having on its reserves.

  During conference calls, both McGarry and McKenney discussed Unum’s efforts to have their

  insureds voluntarily reduce their inflation riders from 5% to 3% instead of being subject to Unum’s

  ceaseless attempts at rate increases. McGarry described these efforts as “a very powerful lever . . . in

  terms of the impact that that can have on the financials of the block.”

          B.      Defendants’ Admissions Came Shortly After Assuring Investors of the
                  Adequacy of Unum’s Reserves

          218.    The closeness in time between Unum’s May 1-2, 2018 admissions and the false and

  misleading statements and omissions alleged herein supports a strong inference of scienter.

          219.    On February 21, 2018, Unum filed its 2017 Form 10-K, which included false and

  misleading statements regarding Unum’s success in achieving rate increases, the adequacy of the

  Company’s reserves and the sustainability of the Company’s LTC loss ratio. ¶¶78, 122, 145.

                                                   - 103 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 107 of 123 PageID #:
                                     393
          220.   Moreover, on April 12, 2018, mere weeks prior to Unum’s May 1-2, 2018

  admissions, Unum filed its 2018 Proxy Statement, which was solicited and signed by Unum’s Board

  of Directors, including McKenney. The 2018 Proxy Statement repeated Unum’s inflated FY2017

  financial results and asked shareholders to approve millions of dollars in incentive compensation for

  McKenney and McGarry by falsely highlighting their success in managing the Company’s Closed

  Block operations. See §VII.A.

          221.   Particularly in light of the long-term nature of Unum’s increasingly negative trends,

  the closeness in time between Unum’s false and misleading statements and omissions and the

  revelation of the relevant truth, supports a strong inference of scienter.

          C.     Defendants Disregarded Current Factual Information When Seeking
                 to Reassure Investors Regarding Unum’s LTC Reserves

          222.   In attempting to convince investors that Unum’s LTC business was stable, adequately

  reserved and immune from weaknesses experienced by many of its competitors, Defendants

  disregarded contemporaneous information that contradicted their public statements.

          223.   For example, while repeatedly stating that rate increases were on track with their

  assumptions, Defendants knew from the actual increases approved (or disapproved) by regulators

  that they were not on track to meet their assumptions, causing a 3%-4% increase to their loss ratio.

  Defendants even admitted that premium increases, or lack thereof, were impacting the loss ratio by

  at least December 2017, stating during the May 2, 2018 earnings call that they knew there was

  “some pressure” caused by unrealized premium increases during the Company’s annual investor

  meeting.

          224.   Similarly, while emphasizing the conservative plan design of its group policies, as

  described in §VI.B., Defendants ignored that the Company’s individual policies were all trending far

  worse than the assumptions embedded in the Company’s revenues.


                                                 - 104 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 108 of 123 PageID #:
                                     394
          225.   Nor is there any doubt that Defendants had access to Unum’s current financial

  reporting and actuarial analyses. McKenney stated during a September 9, 2014 conference that

  Unum manages its LTC block “very closely.” During the February 1, 2018 4Q2017 conference call,

  McGarry stated that Unum tracked its actual to assumed assumptions for its LTC block “on a

  monthly basis.” Unum’s financial reporting was available to Unum’s executives at all times through

  its software system, which also included the actuarial assumptions and experiences calculated by

  Unum’s actuaries, as well as loss ratios and reserve calculations. Indeed, during the December 16,

  2014 investor meeting, McGarry told investors that Unum “buil[t] some state-of-the-art financial

  analysis tools and we undertook a comprehensive review of virtually assumption underlying the

  long-term care block.” Watjen further emphasized that the Company put in a lot of resources to

  ensure that it had “the tools in place to make good pricing decisions and risk assessment decisions.”

  On September 18, 2018, McGarry stated that the internal audit team provided “validation that the

  detailed assumptions are mechanically accurate in our reserve calculation software and that our

  actual to expected analysis tools are accurate.”

          D.     Defendants Refused to Provide Investors With the Information
                 Necessary to Evaluate the Adequacy of Unum’s LTC Reserves

          226.   Beginning even prior to the Class Period, securities analysts repeatedly asked

  Defendants to provide more detailed information regarding the assumptions and inputs utilized in

  calculating Unum’s LTC reserves so that they could better understand the risks associated with the

  business line; Defendants consistently refused to answer.

          227.   For instance, during a March 11, 2015, RBC Capital Markets Financial Institutions

  Conference,14 shortly after Unum’s 2014 reserve increase, Eric Berg, an RBD Capital Markets

  analyst, lamented the lack of disclosure regarding Unum’s LTC reserve assumptions:

  14
    Present at the March 11, 2015, RBC Capital Markets Financial Institutions Conference were
  White and Watjen.
                                          - 105 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 109 of 123 PageID #:
                                     395
                  I know that it’s unfortunate that you have to talk about long-term care but it is
          what it is. You have this business. It’s going to go away slowly.

                  Unum was a large player in the business out of the business these days and
          existing block. Here’s my question, it’s hard to have a view quite frankly as an
          analyst in this business, I’m just being very frank with you, it’s hard to have a view
          either positive or negative on your reserves or anybody else’s reserves quite frankly.
          Because from where I sit it wouldn’t be an informed view.

                  Try as I might I can’t really get to an informed view. . . .

                I don’t know what [your] assumptions were before. I don’t know what your
          assumptions are now.

                   So my question is in all fairness, shouldn’t people who follow your stock like
          myself and investors who own it why should they feel comfortable that this is the last
          bite of the apple? I understand you cannot be cannot guarantee anything but how can
          people get as comfortable as possible that this is not going to be just an ongoing
          thing?

  Watjen, Unum’s then-President & CEO, had no substantive response, instead contending that Unum

  takes the business seriously, and puts resources behind it, but that investors would literally just have

  to trust them: “[T]here’s a bit of trust in virtually every reserve . . . hopefully you have faith in the

  management team.”

          228.    During the July 28, 2016, 2Q2016 earnings call, Randy Binner, an analyst at B. Riley

  FBR, Inc., asked McGarry what yield Unum had achieved during 2Q2016 on its LTC reserve

  investments, to which McGarry refused to provide an answer:

                  [Randy Binner – Analyst – FBR:] Hey, good morning. Thanks. Just a couple
          on the yield you’ve been able to earn against the [LTC].

                  You mentioned it was over 5%. I was wondering if you could specify exactly
          what it was in the quarter.

          So what was it specifically in the quarter, just so we can track it better, the new
          money rate for that?

                  [McGarry:] We don’t disclose our new money rates for the quarter.

          229.    During Unum’s December 16, 2014, Annual Investor Meeting, an audience member

  noted the “pretty big decline in interest rates this week,” and asked McKenney for a sensitivity

                                                  - 106 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 110 of 123 PageID #:
                                     396
  analysis regarding charging interest rates as they related to Unum’s LTC reserves: “CNA sort of

  gives them exponential sensitivity analysis to changes in interest rates. How about you guys?”

  McKenney deflected, “No, we actually don’t give that sensitivity.”

          230.   Even when disclosing the need to increase reserves, Defendants initially refused to

  disclose specifics regarding their reserve assumptions.

          231.   During the May 2, 2018, 1Q2018 earnings call, Erik Bass, an analyst at Autonomous

  Research, asked McGarry to provide additional sensitivities regarding Unum’s mortality and

  morbidity assumptions, information which McGarry refused to provide:

                 [Erik James Bass – Analyst – Autonomous Research LLP:] I had a couple of
          questions on the long-term care side. Just first, you provided some sensitivities for
          long-term care reserves to changes in interest rates. I was just hoping you could
          provide some similar sensitivities to changes and claims trends or changes in
          mortality or morbidity to just give us a sense of how things change there, what the
          impact could be on reserves.

                                            *       *       *

                 [McGarry:] Yes. We do sensitivity testing. We had not come out with the
          same. A lot of it depends not only on the level of persistency in mortality and
          morbidity but also on the shape of it. So it’s a significantly more complicated
          question than the interest rate change, and we have not publicly disclosed those.

          232.   During the same call, Thomas Gallagher, an analyst at Evercore ISI, asked McGarry

  to quantity the favorable mortality rate Unum saw during the quarter; McGarry refused to do so:

                 [Thomas George Gallagher – Analyst – Evercore ISI:] Can you comment on
          the favorable mortality in the quarter on the long-term care benefit ratio? Can you
          quantify, at least ballpark, how much of a benefit you thought that was for the
          quarter?

                [McGarry:] Yes. I mean, we’re not going to get into talking about specific
          assumptions by quarter and how far they benefited or didn’t. It was a partial offset to
          what we saw around incidence in policyholder terminations.

          233.   On May 30, 2018, McGarry presented at the Deutsche Bank Global Financial

  Services Conference. During the conference, an unidentified analyst specifically asked McGarry to

  disclose more information about Unum’s LTC assumptions, to which McGarry did not specifically

                                                 - 107 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 111 of 123 PageID #:
                                     397
  respond, instead discussing how Unum ran its business in general, and blaming Unum’s losses on

  GE:

          [Unidentified Analyst:] [T]he rest of the business is running great, Josh, there’s no
          questions on it, except the stock is, in my view, still reacting to LTC. And I have to
          go down to the last line of my model and look at the loss ratio at the end of the
          quarter and I get a sense of maybe, which way the stock is going to react. Is there –
          do you think there’s more you can do on your end? Because the sensitivity has
          gotten feverish around this issue where you could say more, you can disclose more?
          I mean maybe one extreme is putting more capital into the business, if, like you said,
          you’re not handcuffed by accounting, which is maybe – are you doing what GE did,
          bury this for the next 10 years so as not deal with this as the new CEO? I mean, is
          there something more you can do to get people away from this issue? To focus back
          on everything else in the company that’s seemingly doing pretty well?

          234.   Defendants’ refusal, and failure, to disclose information regarding its LTC

  assumptions and reserves in a manner that would allow investors to scrutinize its practices supports a

  strong inference of scienter

          E.     McKenney and McGarry’s Incentive Compensation Was Tied to the
                 Operating Results of Unum’s LTC Business

          235.   McKenney and McGarry were specifically motivated to engage in the misconduct

  alleged herein because portions of their compensation during the Class Period were specifically tied

  to the performance, or perceived performance, of Unum’s LTC business.15

          236.   McKenney’s incentive compensation was specified tied to the reported success of

  Unum’s LTC business. During FY2016, Unum’s Compensation Committee listed McKenney’s

  “significant progress developing and executing the company’s long-term Closed Block strategy,” as

  one of the accomplishments justifying McKenney’s large incentive compensation awards. These

  awards, totaling over $7.3 million in value, dwarfed McKenney’s annual salary, which amounted to

  less than $1 million during FY2016. In FY2017, Unum’s Compensation Committee listed “ongoing




  15
       Unum did not disclose the bases for awarding incentive compensation to Zabel and Waxenburg.

                                                 - 108 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 112 of 123 PageID #:
                                     398
  stability in Closed Block operations,” as one of the reasons justifying still greater incentive

  compensation, this time totaling over $8.1 million, compared to an annual salary of $1 million.

          237.    McGarry’s incentive compensation was also tied to the reported success of LTC.

  During FY2017, the Compensation Committee listed McGarry’s “ focus on the Closed Block which

  includes financial performance within expectations,” as one accomplishment justifying over $1.8

  million in incentive compensation, compared to an annual salary of $623,000.

  XI.     LOSS CAUSATION AND ECONOMIC LOSS

          238.    Prior to and during the Class Period, Defendants engaged in a scheme to defraud and

  issued materially false and misleading statements and omissions concerning the Company’s true

  operational condition.

          239.    The conduct alleged herein and the materially false and misleading statements and

  omissions made before and during the Class Period caused Unum’s common stock to trade at

  inflated prices as high as $58.73 per share during the Class Period – and operated as a fraud or deceit

  on investors in the Company’s common stock.

          240.    Later, when the relevant truth was disclosed, Unum’s stock price suffered a

  significant decline, as the artificial inflation came out of the stock price.

          241.    Specifically, on May 1, 2018, after the market closed, Unum issued the 1Q2018 Form

  8-K with a news release titled “Unum Group Reports First Quarter 2018 Results.” In it, the

  Company reported that the 1Q2018 loss ratio for its LTC business had ballooned to 96.6%,

  compared to only 88.6% for 1Q2017. This marked the third consecutive quarter in which the

  interest adjusted loss ratio had exceeded the 85% to 90% range, and the fifth of the past eight

  quarters dating back to Unum’s 2Q2016. The 96.6% loss ratio for 1Q2018 significantly exceeded

  even the revised near-term expectations provided by the Company, clearly indicating that the

  Company’s LTC reserves were inadequate.

                                                  - 109 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 113 of 123 PageID #:
                                     399
            242.   On May 2, 2018, the Company hosted a conference call to discuss its 1Q2018

  financial results. During the call, McGarry told investors that the premiums Unum received from

  approved rates increases had fallen short of the projections incorporated into Unum’s GAAP reserve

  expectation, increasing Unum’s reported loss ratio “by 3% to 4%.” In addition, McGarry further

  stated that claims experience “was driven by new claim incidence that ran much higher than

  expected” and “the higher loss ratio this quarter was negatively impacted by a lower level of policy

  terminations.”

            243.   On this news, the price of the Company’s stock fell $8.12 per share, or nearly 17%, to

  close at $39.78 per share on May 2, 2018, on abnormally high trading volume.

            244.   Analysts recognized that the increase in the long-term care loss ratio signaled

  inadequacies in Unum’s LTC reserves. During the May 2, 2018 conference call, John Matthew

  Nadel, an analyst at UBS Investment Bank stated “investors are doubting your reserve adequacy”:

                    [John Matthew Nadel – Analyst – UBS Investment Bank:] So I guess more of
            a big picture question. Last quarter, Jack, I feel like you were really specific about
            all of the reasons why Unum’s approach to the long-term care business was still
            vastly different from GE and what occurred at GE in terms of the more than doubling
            of their long-term care reserves is just not something that we should think could
            happen for Unum. This quarter, we’re seeing some elevated near-term loss ratio and
            a higher claims incidence. And I don’t know, maybe that cost you guys a couple of
            pennies versus expectations. But the stock is down 15%. I don’t think that has
            anything to do with a couple of pennies I think investors are doubting your reserve
            adequacy. And so far, my sense is that you’re not exhibiting that same level of
            confidence in the quality of your reserves as you did last quarter.

            245.   In a May 2, 2018 report, Mark Hughes, an analyst at SunTrust Robinson Humphrey,

  stated:

            The developments over the last couple of quarter (particularly the benefit ratio
            reported this quarter) suggest to us increased odds that [a reserve charge] may
            happen this or next year. We think the LTC business could be subject to a large
            reserve charge perhaps similar to or greater than the $454 million (aftertax) taken in
            4Q2014.



                                                   - 110 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 114 of 123 PageID #:
                                     400
          246.   The timing and magnitude of the decline in Unum’s stock price negates any inference

  that the losses suffered by Plaintiff and other Class members were caused by changed market

  conditions, macroeconomic factors, or Company-specific facts unrelated to Defendants’ fraudulent

  conduct. At the same time Unum’s stock price fell nearly 17% as a result of Defendants’ fraud being

  revealed, the S&P 500 declined less than 0.1%, and Unum’s selected industry sub-index, the S&P

  Life and Health Index, fell less than 1.8%. Indeed, the decline occurred despite the fact that the

  remainder of Unum’s results were consistent with investor expectations. In a May 1, 2018 report

  Sean Dargon, a Wells Fargo Securities analyst stated: “We think the market will focus on poor

  results in Unum’s runoff long-term care (LTC) book . . . we expect UNM shares to be weak

  tomorrow.” Mark Dwelle, as analyst as RBC Capital Markets stated: “While Q1 results were

  generally in line, the concern turned to [Unum’s] long-term care (LTC) business given an elevated

  loss ratio in the quarter.” Thomas Gallagher, an analyst at Evercore ISI, stated:

          While underwriting experience for the ongoing businesses was roughly in-line or
          slightly favorable in some segments, we think the main focus this quarter will be on
          the long term care loss ratio, which was 96.6%, 8 points higher from a year ago and
          above their guide of low 90s as a result of higher claims incidence and unfavorable
          policy terminations partially offset by favorable mortality experience. We note that
          this deterioration in the loss ratio comes in a quarter where mortality was particularly
          severe and thus we would have expected more stability in the loss ratio, particularly
          after other LTC underwriters such as AMP, CNO [CNO Financial Group], and CNA
          [CNA Financial Corp.] reported better year over year LTC results as a result of the
          elevated mortality.

          247.   Like other members of the Class who purchased Unum securities at artificially

  inflated prices during the Class Period, Plaintiff suffered an economic loss, i.e., damages, when

  Unum’s stock price declined following these disclosures.

  XII.    APPLICABILITY OF PRESUMPTION OF RELIANCE

          248.   A presumption of reliance is appropriate in this action under the Supreme Court’s

  holding in Basic Inc. v. Levinson, 485 U.S. 224 (1988). At all relevant times, the markets for Unum

  securities were efficient markets for the following reasons, among others:
                                                  - 111 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 115 of 123 PageID #:
                                     401
                 (a)     Unum stock met the requirements for listing and was listed and actively traded

  on the NYSE, a highly efficient and automated market;

                 (b)     according to the Company’s 2017 Form 10-K, Unum had more than 221

  million shares outstanding as of February 20, 2018, demonstrating a very active and broad market

  for Unum securities;

                 (c)     as a regulated issuer, Unum filed periodic public reports with the SEC;

                 (d)     Unum regularly communicated with public investors via established market

  communication mechanisms, including the regular dissemination of press releases on national

  circuits of major newswire services, the Internet and other wide-ranging public disclosures; and

                 (e)     unexpected material news about Unum was rapidly reflected in and

  incorporated into prices for the Company’s securities.

          249.   As a result of the foregoing, the markets for Unum securities promptly digested

  current information regarding Unum from publicly available sources and reflected such information

  in the prices of Unum securities. Under these circumstances, a presumption of reliance applies to

  Plaintiff’s purchases of Unum securities.

          250.   A presumption of reliance is also appropriate in this action under the Supreme Court’s

  holding in Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because Plaintiff’s claims

  are based, in significant part, on Defendants’ material omissions. Because this action involves

  Defendants’ failure to disclose material adverse information regarding their business and operations,

  positive proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts

  withheld be material in the sense that a reasonable investor might have considered them important in

  making investment decisions. Given the importance of Defendants’ omissions set forth above, that

  requirement is satisfied here.



                                                 - 112 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 116 of 123 PageID #:
                                     402
  XIII. CLASS ACTION ALLEGATIONS

          251.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

  Procedure 23(a) and (b)(3) on behalf of a class consisting of all purchasers of Unum securities

  during the Class Period who were damaged thereby (the “Class”). Excluded from the Class are

  Defendants and their immediate families, the officers and directors of the Company, at all relevant

  times, members of their immediate families, and their legal representatives, heirs, successors or

  assigns and any entity in which Defendants have or had a controlling interest.

          252.      The members of the Class are so numerous that joinder of all members is

  impracticable. Throughout the Class Period, Unum stock was actively traded on the NYSE. As of

  April 30, 2018, there were over 221 million shares of Unum stock outstanding, held by thousands of

  shareholders. Record owners and other members of the Class may be identified from records

  maintained by Unum or its transfer agent and/or may be notified of the pendency of this action

  electronically, or by mail, using notice procedures similar to those customarily used in securities

  class actions.

          253.      Plaintiff’s claims are typical of the claims of the members of the Class as all members

  of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal law

  complained of herein.

          254.      Plaintiff will fairly and adequately protect the interests of the members of the Class

  and has retained counsel competent and experienced in class action and securities litigation.

          255.      Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

                    (a)    whether the federal securities laws were violated by Defendants’ acts as

  alleged herein;

                                                    - 113 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 117 of 123 PageID #:
                                     403
                 (b)     whether statements made by Defendants to the investing public during the

  Class Period misrepresented material facts about the business and operations of Unum;

                 (c)     whether the prices of Unum securities were artificially inflated during the

  Class Period; and

                 (d)     to what extent the members of the Class have sustained damages and the

  proper measure of damages.

          256.   A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

  damages suffered by individual Class members may be relatively small, the expense and burden of

  individual litigation make it impossible for members of the Class to individually redress the wrongs

  done to them. There will be no difficulty in the management of this action as a class action.

                                              COUNT I

                       For Violation of §10(b) of the 1934 Act and Rule 10b-5
                                      (Against All Defendants)

          257.   Plaintiff incorporates the foregoing paragraphs by reference.

          258.   Unum and the Individual Defendants made disseminated or approved the false or

  misleading statements specified above, which they knew or recklessly disregarded were misleading

  in that they contained misrepresentations and failed to disclose material facts necessary in order to

  make the statements made, in light of the circumstances under which they were made, not

  misleading.

          259.   These Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                 (a)     employed devices, schemes and artifices to defraud;

                 (b)     made untrue statements of material fact or omitted to state material facts

  necessary in order to make the statements made, in light of the circumstances under which they were

  made, not misleading; or
                                                 - 114 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 118 of 123 PageID #:
                                     404
                   (c)    engaged in acts, practices and a course of business that operated as a fraud or

  deceit upon Plaintiff and other members of the Class in connection with their purchases of Unum

  securities.

          260.     Plaintiff has suffered damages in that, in reliance on the integrity of the market,

  Plaintiff paid artificially inflated prices for Unum securities, and suffered losses when the relevant

  truth was disclosed. Plaintiff would not have purchased Unum securities at the prices paid, or at all,

  if Plaintiff had been aware that the market prices had been artificially and falsely inflated by

  Defendants’ misleading statements.

          261.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other

  members of the Class suffered damages in connection with their purchases of Unum securities.

                                                COUNT II

                                For Violation of §20(a) of the 1934 Act
                                 (Against the Individual Defendants)

          262.     Plaintiff incorporates the foregoing paragraphs by reference.

          263.     The Individual Defendants acted as controlling persons of Unum within the meaning

  of §20(a) of the 1934 Act. By virtue of their positions, stock ownership, shareholder agreements and

  their power to control public statements about Unum, the Individual Defendants had the power and

  ability to control, and did control, the actions of Unum and its employees. By reason of such

  conduct, the Individual Defendants are liable pursuant to §20(a) of the 1934 Act.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for relief and judgment as follows:

          A.       Declaring that Defendants violated the 1934 Act;

          B.       Determining that this action is a proper class action, and certifying Lead Plaintiff as

  class representative under Rule 23 of the Federal Rules of Civil Procedure and Lead Counsel as

  Class Counsel;
                                                   - 115 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 119 of 123 PageID #:
                                     405
          C.     Awarding Plaintiff and the Class compensatory damages at an amount to be

  determined at trial and pre-judgment and post-judgment interest thereon;

          D.     Awarding Plaintiff’s reasonable costs and expenses, including attorneys’ fees; and

          E.     Awarding such other relief as the Court may deem just and proper.

                                      JURY TRIAL DEMAND

          Plaintiff demands a trial by jury.

  DATED: January 15, 2019                       ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                                CHRISTOPHER M. WOOD
                                                CHRISTOPHER H. LYONS


                                                          s/ CHRISTOPHER M. WOOD
                                                           CHRISTOPHER M. WOOD

                                                414 Union Street, Suite 900
                                                Nashville, TN 37219
                                                Telephone: 615/244-2203
                                                615/252-3798 (fax)

                                                ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                ANGEL P. LAU
                                                655 West Broadway, Suite 1900
                                                San Diego, CA 92101
                                                Telephone: 619/231-1058
                                                619/231-7423 (fax)

                                                ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                JACK REISE
                                                120 East Palmetto Park Road, Suite 500
                                                Boca Raton, FL 33432
                                                Telephone: 561/750-3000
                                                561/750-3364 (fax)

                                                Lead Counsel for Plaintiff




                                               - 116 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 120 of 123 PageID #:
                                     406
                                      VANOVERBEKE, MICHAUD &
                                        TIMMONY, P.C.
                                      THOMAS C. MICHAUD
                                      79 Alfred Street
                                      Detroit, MI 48201
                                      Telephone: 313/578-1200
                                      313/578-1201 (fax)

                                      Additional Counsel for Plaintiff




                                    - 117 -
  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 121 of 123 PageID #:
                                     407
                                     CERTIFICATE OF SERVICE

          I hereby certify under penalty of perjury that on January 15, 2019, I authorized the electronic

  filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

  notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

  hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

  non-CM/ECF participants indicated on the attached Manual Notice List.

                                                      s/ CHRISTOPHER M. WOOD
                                                      CHRISTOPHER M. WOOD

                                                      ROBBINS GELLER RUDMAN
                                                             & DOWD LLP
                                                      655 West Broadway, Suite 1900
                                                      San Diego, CA 92101-8498
                                                      Telephone: 619/231-1058
                                                      619/231-7423 (fax)

                                                      E-mail: cwood@rgrdlaw.com




  1519354_1
Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 122 of 123 PageID #:
                                     408
1/15/2019                                                      U.S. District Court - CM/ECF Live Database-

Mailing Information for a Case 1:18-cv-00128-TAV-CHS Pittman v. Unum Group
et al (TV3)
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

       Colin A Chazen
       chazenc@sullcrom.com

       Samuel George Darby
       darbys@sullcrom.com

       Brian T Frawley
       frawleyb@sullcrom.com

       Lionel Z Glancy
       lglancy@glancylaw.com,lionel-glancy-2522@ecf.pacerpro.com,info@glancylaw.com

       Tricia Herzfeld
       triciah@bsjfirm.com,nicolev@bsjfirm.com,ecf-processor@bsjfirm.com

       Charles H Linehan
       clinehan@glancylaw.com,charles-linehan-8383@ecf.pacerpro.com

       Lesley F Portnoy
       lportnoy@glancylaw.com

       Robert V Prongay
       rprongay@glancylaw.com,csadler@glancylaw.com,info@glancylaw.com,robert-prongay-0232@ecf.pacerpro.com

       Howard G Smith
       hsmith@howardsmithlaw.com

       J. Gerard Stranch , IV
       gerards@bsjfirm.com,ecf-processor@bsjfirm.com,jennifers@bsjfirm.com

       Sabrina E Tirabassi
       stirabassi@rgrdlaw.com

       James T Williams , IV
       jwilliams@millermartin.com,dcurtis@millermartin.com,,elizabeth.green@millermartin.com,deanna.baker@millermartin.com

       Christopher Martin Wood
       cwood@rgrdlaw.com,9101599420@filings.docketbird.com,creis@rgrdlaw.com,alau@rgrdlaw.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual
noticing). You may wish to use your mouse to select and copy this list into your word processing program in order to create notices
or labels for these recipients.
   (No manual recipients)




         Case 1:18-cv-00128-TAV-CHS Document 37 Filed 01/15/19 Page 123 of 123 PageID #:
https://ecf.tned.uscourts.gov/cgi-bin/MailList.pl?900468848635916-L_1_0-1                                                         1/1
                                              409
